Exhibit 10.1

EXECUTION COUNTERPART

CREDIT AGREEMENT

Dated as of November 13, 2006

Among

BUCKEYE PARTNERS, L.P.,

as Borrower,

THE LENDERS SIGNATORY HERETO,

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Syndication Agent

BANK OF AMERI CA, N.A., CITIBANK, N.A. and

JPMORGAN CHASE BANK, N.A.,

as Co-Documentation Agents,

BNP PARIBAS, DEUTSCHE BANK AG NEW YORK,

THE ROYAL BANK OF SCOTLAND plc AND

THE BANK OF TOYKO-MITSUBISHI UFJ, LTD., as Co-Managing Agents

and

SUNTRUST BANK,

as Administrative Agent,

SUNTRUST CAPITAL MARKETS, INC.,

and

WACHOVIA CAPITAL MARKETS, LLC,

as Joint Lead Arrangers and Joint Bookrunners


--------------------------------------------------------------------------------


TABLE OF CONTENTS

ARTICLE I DEFINITIONS AND ACCOUNTING MATTERS

1

 

 

SECTION 1.01. Certain Defined Terms.

1

SECTION 1.02. Accounting Terms and Determinations

22

 

 

ARTICLE II COMMITMENTS

22

 

 

SECTION 2.01. Loans and Letters of Credit

22

SECTION 2.02. Borrowings, Continuations and Conversions of Revolving Credit
Loans; Letters of Credit.

24

SECTION 2.03. Changes of Revolving Credit Commitments; Additional Commitment
Amount

26

SECTION 2.04. Fees

27

SECTION 2.05. Several Obligations

29

SECTION 2.06. Noteless Agreement; Evidence of Indebtedness

29

SECTION 2.07. Prepayments

29

SECTION 2.08. Assumption of Risks

30

SECTION 2.09. Obligation to Reimburse and to Prepay

31

SECTION 2.10. Lending Offices

33

SECTION 2.11. Extensions of Termination Date

33

 

 

ARTICLE III PAYMENTS OF PRINCIPAL AND INTEREST

34

 

 

SECTION 3.01. Repayment of Loans

34

SECTION 3.02. Interest

34

 

 

ARTICLE IV PAYMENTS; PRO RATA TREATMENT; COMPUTATIONS; ETC.

35

 

 

SECTION 4.01. Payments

35

SECTION 4.02. Pro Rata Treatment

36

SECTION 4.03. Computations

36

SECTION 4.04. Non-receipt of Funds by the Agent

36

SECTION 4.05. Set-off, Sharing of Payments, Etc.

37

SECTION 4.06. Taxes

38

 

 

ARTICLE V YIELD PROTECTION

39

 

 

SECTION 5.01. Additional Costs

39

SECTION 5.02. Basis Unavailable or Inadequate for LIBOR Rate

41

SECTION 5.03. Illegality

41

SECTION 5.04. Base Rate Loans

41

SECTION 5.05. Compensation

41

SECTION 5.06. Replacement Lenders

42

 

i


--------------------------------------------------------------------------------




 

ARTICLE VI CONDITIONS PRECEDENT

43

 

 

SECTION 6.01. Initial Funding

43

SECTION 6.02. Initial and Subsequent Loans and Letters of Credit

45

SECTION 6.03. Conditions Precedent for the Benefit of Lenders

45

SECTION 6.04. No Waiver

45

 

 

ARTICLE VII REPRESENTATIONS AND WARRANTIES

45

 

 

SECTION 7.01. Existence

46

SECTION 7.02. Financial Condition

46

SECTION 7.03. Litigation

46

SECTION 7.04. No Breach

47

SECTION 7.05. Authority

47

SECTION 7.06. Approvals

47

SECTION 7.07. Use of Loans

47

SECTION 7.08. ERISA

48

SECTION 7.09. Taxes

49

SECTION 7.10. Titles, etc.

49

SECTION 7.11. No Material Misstatements

50

SECTION 7.12. Investment Company Act

50

SECTION 7.13. No Other Debt

50

SECTION 7.14. Subsidiaries

50

SECTION 7.15. Location of Business and Offices

50

SECTION 7.16. Defaults

51

SECTION 7.17. Environmental Matters

51

SECTION 7.18. Compliance with the Law

52

SECTION 7.19. Insurance

52

SECTION 7.20. Material Agreements

52

SECTION 7.21. Partnership Agreement

53

SECTION 7.22. Ownership of Parties

53

SECTION 7.23. Patriot Act

53

 

 

ARTICLE VIII AFFIRMATIVE COVENANTS

53

 

 

SECTION 8.01. Reporting Requirements

53

SECTION 8.02. Litigation

55

SECTION 8.03. Maintenance, Etc.

55

SECTION 8.04. Guaranty Approval

56

SECTION 8.05. Environmental Matters

56

SECTION 8.06. Further Assurances

57

SECTION 8.07. Performance of Obligations

57

SECTION 8.08. ERISA Information and Compliance

57

SECTION 8.09. Compliance with and Modification of Organizational Documents

58

 

ii


--------------------------------------------------------------------------------




 

ARTICLE IX NEGATIVE COVENANTS

58

 

 

SECTION 9.01. Debt

58

SECTION 9.02. Liens

59

SECTION 9.03. Investments, Loans and Advances

60

SECTION 9.04. Distributions and Redemptions

61

SECTION 9.05. Sales and Leasebacks

61

SECTION 9.06. Nature of Business

61

SECTION 9.07. Restrictive Agreements

61

SECTION 9.08. Mergers, Etc.

62

SECTION 9.09. Proceeds of the Loans; Letters of Credit

62

SECTION 9.10. ERISA Compliance

62

SECTION 9.11. Sale or Discount of Receivables

64

SECTION 9.12. Funded Debt Ratio

64

SECTION 9.13. Reserved

64

SECTION 9.14. Sale of Properties

64

SECTION 9.15. Environmental Matters

64

SECTION 9.16. Transactions with Affiliates

64

SECTION 9.17. Partnership Agreements

65

SECTION 9.18. Senior Notes

65

SECTION 9.19. Laurel Debt

65

 

 

ARTICLE X EVENTS OF DEFAULT; REMEDIES

65

 

 

SECTION 10.01. Events of Default

65

SECTION 10.02. Remedies

67

 

 

ARTICLE XI THE AGENT

68

 

 

SECTION 11.01. The Agent

68

SECTION 11.02. Expenses

70

SECTION 11.03. Proportionate Absorption of Losses

70

SECTION 11.04. Delegation of Duties; Reliance

70

SECTION 11.05. Limitation of the Agent’s Liability

71

SECTION 11.06. Event of Default

72

SECTION 11.07. Limitation of Liability

72

SECTION 11.08. Other Agents

72

SECTION 11.09. Relationship of Lenders

72

SECTION 11.10. Benefits of Agreement

72

 

 

ARTICLE XII MISCELLANEOUS

73

 

 

SECTION 12.01. Waiver

73

SECTION 12.02. Notices

73

SECTION 12.03. Payment of Expenses, Indemnities, etc.

73

SECTION 12.04. Amendments, Etc.

76

SECTION 12.05. Successors and Assigns

76

 

iii


--------------------------------------------------------------------------------




 

SECTION 12.06. Assignments and Participations

77

SECTION 12.07. Invalidity

79

SECTION 12.08. Counterparts

79

SECTION 12.09. References

79

SECTION 12.10. Survival

79

SECTION 12.11. Captions

80

SECTION 12.12. NO ORAL AGREEMENTS

80

SECTION 12.13. GOVERNING LAW; SUBMISSION TO JURISDICTION

80

SECTION 12.14. Interest

81

SECTION 12.15. Confidentiality

82

SECTION 12.16. EXCULPATION PROVISIONS

83

SECTION 12.17. Separateness

84

SECTION 12.18. Location of Closing

84

 

iv


--------------------------------------------------------------------------------




ANNEXES, EXHIBITS AND SCHEDULES

Annex I

-

List of Percentage Shares and Revolving Credit Commitments

Exhibit A

-

Form of Borrowing, Continuation and Conversion Request

Exhibit B

-

Form of Compliance Certificate

Exhibit C

-

Form of Assignment Agreement

Exhibit D-1

-

Restricted Subsidiaries as of the Date Hereof

Exhibit D-2

-

Unrestricted Subsidiaries as of the Date Hereof

Exhibit E

-

Form of Guaranty

 

 

 

Schedule 2.02

-

Existing Letters of Credit

Schedule 7.02

-

Liabilities

Schedule 7.03

-

Litigation

Schedule 7.08

-

ERISA

Schedule 7.09

-

Taxes

Schedule 7.10

-

Titles, etc.

Schedule 7.14

-

Subsidiaries and Partnerships

Schedule 7.17

-

Environmental Matters

Schedule 7.22

-

Structure and Ownership of Subsidiaries

Schedule 9.01

-

Debt

Schedule 9.02

-

Liens

Schedule 9.03

-

Investments, Loans and Advances

 

v


--------------------------------------------------------------------------------


THIS CREDIT AGREEMENT (as amended , supplemented and modified from time to time,
this “Agreement”) is entered into as of November 13, 2006, among BUCKEYE
PARTNERS, L.P., a limited partnership formed under the laws of the State of
Delaware (the “Borrower”); each of the lenders that is a signatory hereto or
that becomes a signatory hereto as provided in Section 12.06 (together with
their successors and assigns, the “Lenders”); and SUNTRUST BANK (“SunTrust”), as
administrative agent for the Lenders (in such, capacity, together with its
successors in such capacity, the “Agent”) and as Issuing Bank (as defined
below).

R E C I T A L S

A.                                   The Borrower has requested that the Lenders
provide certain loans to and extensions of credit on behalf of the Borrower.

B.                                     The Lenders have agreed to make such
loans and extensions of credit subject to the terms and conditions of this
Agreement.

C.                                     In consideration of the mutual covenants
and agreements herein contained and of the loans, extensions of credit and
commitments hereinafter referred to, the parties hereto agree as follows:


ARTICLE I
DEFINITIONS AND ACCOUNTING MATTERS


SECTION 1.01.  CERTAIN DEFINED TERMS.

As used herein, the following terms shall have the following meanings (all terms
defined in this Article I or in other provisions of this Agreement in the
singular to have equivalent meanings when used in the plural and vice versa):


“ACCOUNT PARTY” SHALL MEAN THE BORROWER OR ANY RESTRICTED SUBSIDIARY OF THE
BORROWER FOR WHOSE ACCOUNT A LETTER OF CREDIT HAS BEEN ISSUED.

“Additional Costs” shall have the meaning assigned such term in Section 5.01(a).

“Additional Lender” shall have the meaning assigned such term in
Section 2.03(c).

“Additional Revolving Credit Commitment Amount” shall have the meaning assigned
such term in Section 2.03(c).

“Additional Revolving Credit Commitment Amount Approvals” means any Governmental
Requirement, resolution of the Board of Directors of the Borrower or resolution
of the Board of Directors of any Restricted Subsidiary not obtained by or on
behalf of the Borrower or such Restricted Subsidiary, as applicable, and in full
force and effect on the date hereof, which Governmental Requirement or
resolution is required to be obtained in order to authorize the Additional
Revolving Credit Commitment Amount and the performance by the Borrower and the
Restricted Subsidiaries of their respective


--------------------------------------------------------------------------------




obligations under the Loan Documents after giving effect to the Additional
Revolving Credit Commitment Amount.

 “Affected Loans” shall have the meaning assigned such term in Section 5.04.

“Affiliate” of any Person shall mean (i) any Person directly or indirectly
controlled by, controlling or under common control with such first Person,
(ii) any director or officer of such first Person or of any Person referred to
in clause (i) above and (iii) if any Person in clause (i) above is an
individual, any member of the immediate family (including parents, spouse and
children) of such individual and any trust whose principal beneficiary is such
individual or one or more members of such immediate family and any Person who is
controlled by any such member or trust.  For purposes of this definition, any
Person which owns directly or indirectly 10% or more of the securities having
ordinary voting power for the election of directors or other governing body of a
corporation or 10% or more of the partnership or other ownership interests of
any other Person (other than as a limited partner of such other Person) will be
deemed to “control” (including, with its correlative meanings, “controlled by”
and “under common control with”) such corporation or other Person.

“Agent” shall have the meaning assigned such term in the preamble to this
Agreement.

“Agreement” shall have the meaning assigned such term in the preamble to this
Agreement.

“Aggregate Revolving Credit Commitments” at any time shall equal the sum of the
Revolving Credit Commitment Amounts of the Lenders, as the same may be reduced
or increased from time to time in accordance with Section 2.03(a), 2.03(c), or
12.06(b).

“Applicable Lending Office” shall mean, for each Lender and for each Type of
Loan, the lending office of such Lender (or an Affiliate of such Lender)
designated for such Type of Loan on the signature pages hereof or such other
offices of such Lender (or of an Affiliate of such Lender) as such Lender may
from time to time specify to the Agent and the Borrower as the office by which
its Loans of such Type are to be made and maintained.

“Applicable Margin” shall mean, for any LIBOR Loan or any Base Rate Loan, (i) on
any date that the Utilization Percentage equals or is less than 50%, the “LIBOR
Margin” or “Base Rate Margin” set forth below in the columns identified as
Level 1, Level 2, Level 3, Level 4 and Level 5, as then applicable, and (ii) on
any date that the Utilization Percentage exceeds 50%, the “Utilized LIBOR
Margin” or “Utilized Base Rate Margin” set forth below in the columns identified
as Level 1, Level 2, Level 3, Level 4 and Level 5, as then applicable, in each
case determined by reference to the Reference Rating.

2


--------------------------------------------------------------------------------




 

 

 

Level 1

 

Level 2

 

Level 3

 

Level 4

 

Level 5

 

S&P
Moody’s

 

Reference
Rating
at least A-/A3

 

Reference
Rating Less
than Level 1
but at least
BBB+/Baa1

 

Reference
Rating Less
than Level 2
but at least
BBB/Baa2

 

Reference
Rating Less
than Level 3
but at least
BBB-/Baa3

 

Reference
Rating
below Level 4*

 

Interest Rate Per Annum

 

 

 

 

 

 

 

 

 

 

 

LIBOR Margin

 

0.200

%

0.230

%

0.310

%

0.440

%

0.575

%

Utilized LIBOR Margin

 

0.250

%

0.280

%

0.360

%

0.540

%

0.675

%

Base Rate Margin

 

0.000

%

0.000

%

0.000

%

0.000

%

0.000

%

Utilized Base Rate Margin

 

0.000

%

0.000

%

0.000

%

0.000

%

0.250

%

 

--------------------------------------------------------------------------------

*or unrated

Any change in the Applicable Margin will be effective as of the date on which
S&P or Moody’s, as the case may be, announces any change in the ratings used to
determine the Reference Rating.

“Assignment Agreement” shall have the meaning assigned such term in
Section 12.06(b).

“Base Rate” shall mean, with respect to any Base Rate Loan, for any day, the
higher of (i) the Federal Funds Rate for any such day plus 1/2 of 1% and
(ii) the Prime Rate for such day.  Each change in any interest rate provided for
herein based upon the Base Rate resulting from a change in the Base Rate shall
take effect at the time of such change in the Base Rate.

“Base Rate Loans” shall mean Loans that bear interest at rates based upon the
Base Rate.

“Board of Directors” means, with respect to any Person, such Person’s board of
directors, managers or members, as applicable.

“Borrower” shall have the meaning assigned such term in the preamble to this
Agreement.

“Borrower Partnership Agreement” shall mean the Amended and Restated Agreement
of Limited Partnership of the Borrower, dated as of August 9, 2006, as amended
from time to time.


 “BUCKEYE GP HOLDINGS L.P.” SHALL MEAN BUCKEYE GP HOLDINGS L.P., A DELAWARE
LIMITED PARTNERSHIP.


“BUCKEYE GP LLC” SHALL MEAN BUCKEYE GP LLC, A DELAWARE LIMITED LIABILITY
COMPANY.

3


--------------------------------------------------------------------------------




“Buckeye Pipe Line Partnership Agreement” shall mean the Amended and Restated
Agreement of Limited Partnership of Buckeye Pipe Line Company, L.P., dated as of
August 9, 2006 and as it may be amended from time to time.

“Business Day” shall mean any day other than a day on which commercial banks are
authorized or required to close in Georgia or New York and, if such day relates
to a borrowing or continuation of, a payment or prepayment of principal of or
interest on, or a conversion of or into, or the Interest Period for, a LIBOR
Loan or a notice by the Borrower with respect to any such borrowing or
continuation, payment, prepayment, conversion or Interest Period, any day that
is also a day on which dealings in Dollar deposits are carried out in the London
interbank market.

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, 42 U.S.C. § 9601 et seq.

“Change of Control” shall mean (i) Carlyle/Riverstone BPL Holdings II, L.P.
shall cease to Beneficially Own, directly or indirectly, 100% of the outstanding
equity interests of the sole general partner of Buckeye GP Holdings L.P. on a
fully diluted basis, or (ii) Buckeye GP Holdings L.P. shall cease to
Beneficially Own, directly or indirectly, 100% of the outstanding equity
interests of the General Partner on a fully diluted basis, or (iii) the General
Partner shall cease to be the sole general partner of the Borrower.  As used
herein “Beneficially Own” means “beneficially own” as defined in Rule 13d-3 of
the Securities Exchange Act of 1934, as amended, or any successor provision
thereto; provided, however, that, for purposes of this definition, a Person
shall not be deemed to Beneficially Own securities tendered pursuant to a tender
or exchange offer made by or on behalf of such Person or any of such Person’s
Affiliates until such tendered securities are accepted for purchase or exchange.

“Closing Date” shall mean the date on which the conditions precedent described
in Section 6.01 to the Initial Funding shall be satisfied or waived.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time and any successor statute.

“Commercial Operation Date” means the date on which a Material Project is
substantially complete and commercially operable.

“Compliance Certificate” shall mean a certificate from the Borrower
substantially in the form of Exhibit B.

“Consolidated Net Income” shall mean, with respect to any Person for any period,
the aggregate of the net income (or loss) of such Person and its Consolidated
Subsidiaries after allowances for taxes for such period, determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded from such net income (to the extent otherwise included therein) the
following: (i) the net income of any other Person in which such Person or any of
its Consolidated Subsidiaries has an interest (which interest does not cause the
net income of such other Person to be consolidated

4


--------------------------------------------------------------------------------




with the net income of such Person and its Consolidated Subsidiaries in
accordance with GAAP), except to the extent of the amount of dividends or
distributions actually paid in such period by such other Person to such Person
or to a Consolidated Subsidiary of such Person, as the case may be; (ii) the net
income (but not loss) of any Consolidated Subsidiary of such Person to the
extent that the declaration or payment of dividends or similar distributions or
transfers or loans by that Consolidated Subsidiary is not at the time permitted
by operation of the terms of its charter or any agreement, instrument or
Governmental Requirement applicable to such Consolidated Subsidiary, or is
otherwise restricted or prohibited in each case determined in accordance with
GAAP; (iii) the net income (or loss) of any other Person acquired in a
pooling-of-interests transaction for any period prior to the date of such
transaction; (iv) any extraordinary gains or losses, including gains or losses
attributable to Property sales not in the ordinary course of business; and
(v) the cumulative effect of a change in accounting principles resulting in any
gains or losses attributable to write-ups or write-downs of assets or
liabilities.

“Consolidated Net Worth” shall mean, as to any Person at any date of
determination, (a) the sum, without duplication, of (i) the preferred stock or
other equity interests of such Person (if any), (ii) par value of the common
stock or other equity interests of such Person (if any), (iii) capital in excess
of par value of any common stock or other equity interests of such Person, (iv)
partners’ capital or equity, as applicable, of such Person, and (v) retained
earnings of such Person, less (b) stock or other equity interests (if any) of
such Person owned or held by such Person as treasury stock or other equity
interests, all as determined on a consolidated basis.

“Consolidated Subsidiaries” shall mean each Subsidiary of any Person (whether
now existing or hereafter created or acquired) the financial statements of which
shall be (or should have been) consolidated with the financial statements of
such Person in accordance with GAAP.

“Consolidated Total Capitalization” shall mean the sum of (i) Funded Debt of the
Borrower and its Consolidated Subsidiaries and (ii) Consolidated Net Worth of
the Borrower and its Consolidated Subsidiaries.

“Debt” shall mean, for any Person the sum of the following (without
duplication): (i) all obligations of such Person for borrowed money or evidenced
by bonds, debentures, notes or other similar instruments (including principal,
interest, fees and charges); (ii) all obligations of such Person (whether
contingent or otherwise) in respect of (x) bankers’ acceptances, surety or other
bonds and similar instruments and (y) letters of credit to the extent such
obligations in respect of such letters of credit exceed $5,000,000; (iii) all
obligations of such Person to pay the deferred purchase price of Property or
services (other than for borrowed money); (iv) all obligations under leases
which shall have been, or should have been, in accordance with GAAP, recorded as
capital leases in respect of which such Person is liable (whether contingent or
otherwise); (v) all obligations under operating leases which require such Person
or its Affiliate to make rental payments over the term of such lease, based on
the purchase price or appraised value of the Property subject to such lease plus
a marginal interest rate, and used primarily as a financing vehicle for, or to
monetize, such Property; (vi) all Debt (as described in the other clauses

5


--------------------------------------------------------------------------------




of this definition) of others secured by a Lien on any asset of such Person,
whether or not such Debt is assumed by such Person; (vii) all Debt (as described
in the other clauses of this definition) of others guaranteed by such Person or
in which such Person otherwise assures a creditor against loss of the debtor,
provided that such obligations would be recorded by such original obligor as a
liability under GAAP; (viii) all obligations or undertakings of such Person to
maintain or cause to be maintained the financial position or financial covenants
of others or to purchase the Debt of others; (ix) obligations to deliver goods
or services not in the ordinary course of business in consideration of advance
payments; (x) obligations to pay for goods or services not in the ordinary
course of business whether or not such goods or services are actually received
or utilized by such Person; (xi) any capital stock of such Person in which such
Person has a mandatory obligation to redeem such stock; (xii) any Debt of a
Special Entity for which such Person is liable either by agreement or because of
a Governmental Requirement; and (xiii) all obligations of such Person under
Hedging Agreements, except that if any agreement relating to such obligation
provides for the netting of amounts payable by and to such Person thereunder or
if any such agreement provides for the simultaneous payment of amounts by and to
such Person, then in each such case, the amount of such obligation shall be the
net amount thereof.

“Declining Lender” shall have the meaning set forth in Section 2.11.

“Default” shall mean an Event of Default or an event that with notice or lapse
of time or both would become an Event of Default.

“Dollars” and “$” shall mean lawful money of the United States of America.

“EBITDA” shall mean, for any Person for any period commencing before October 1,
2006, the sum of (i) Consolidated Net Income of such Person and its Consolidated
Subsidiaries for such period plus (ii) the following expenses or charges to the
extent deducted from Consolidated Net Income for such period:  interest, taxes,
depreciation, depletion, amortization and GP Incentive Compensation Payments
plus (iii) with respect to the Borrower and its Consolidated Subsidiaries,
Material Project EBITDA Adjustments, if any, of the Borrower and its
Consolidated Subsidiaries.  EBITDA shall mean, for any Person for any period
commencing on or after October 1, 2006, the sum of (i) Consolidated Net Income
of such Person and its Consolidated Subsidiaries for such period plus (ii) the
following expenses or charges to the extent deducted from Consolidated Net
Income for such period:  interest, taxes, depreciation, depletion and
amortization plus (iii) with respect to the Borrower and its Consolidated
Subsidiaries, Material Project EBITDA Adjustments, if any, of the Borrower and
its Consolidated Subsidiaries.  With respect to the Borrower, if during any
period the Borrower or any Subsidiary acquires any Person and such acquired
Person becomes a Restricted Subsidiary, or the Borrower or a Restricted
Subsidiary acquires all or substantially all of the assets of any Person, the
EBITDA attributable to such Person or assets for such period determined on a pro
forma basis (as reasonably diligenced by the Borrower) may be included in EBITDA
for the calculation of the Funded Debt Ratio.

6


--------------------------------------------------------------------------------




“Environmental Law” shall mean any and all Governmental Requirements pertaining
to health or the environment in effect in any and all jurisdictions in which the
Borrower or any Subsidiary is conducting or at any time has conducted business,
or where any Property of the Borrower or any Subsidiary is located, including
without limitation, the Oil Pollution Act of 1990 (“OPA”), the Clean Air Act, as
amended, the Comprehensive Environmental, Response, Compensation, and Liability
Act of 1980 (“CERCLA”), as amended, the Federal Water Pollution Control Act, as
amended, the Occupational Safety and Health Act of 1970, as amended, the
Resource Conservation and Recovery Act of 1976 (“RCRA”), as amended, the Safe
Drinking Water Act, as amended, The Toxic Substances Control Act, as amended,
the Superfund Amendments and Reauthorization Act of 1986, as amended, the
Hazardous Materials Transportation Act, as amended, the Federal Insecticide,
Fungicide, and Rodenticide Act, the Emergency Planning and Community
Right-to-Know Act, the Rivers and Harbors Act, analogous state and local
Governmental Requirements, and any analogous future enacted or adopted
Governmental Requirement.  The term “oil” shall have the meaning specified in
OPA, the terms “hazardous substance” and “release” (or “threatened release”)
have the meanings specified in CERCLA, and the terms “solid waste,” “hazardous
waste” and “disposal” (or “disposed”) have the meanings specified in RCRA;
provided, however, that (i) in the event either OPA, CERCLA or RCRA is amended
so as to broaden the meaning of any term defined thereby, such broader meaning
shall apply subsequent to the effective date of such amendment and (ii) to the
extent the laws of the state in which any Property of the Borrower or any
Subsidiary is located establish a meaning for “oil,” “hazardous substance,”
“release,” “solid waste,” “hazardous waste,” or “disposal” which is broader than
that specified in either OPA, CERCLA or RCRA, such broader meaning shall apply.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time and any successor statute.

“ERISA Affiliate” shall mean each trade or business (whether or not
incorporated) which together with the Borrower or any Subsidiary would be deemed
to be a “single employer” within the meaning of section 4001(b)(1) of ERISA or
subsection (b), (c), (m) or (o) of section 414 of the Code.

“ERISA Event” shall mean (i) a “Reportable Event” described in Section 4043 of
ERISA and the regulations issued thereunder, (ii) the withdrawal of the
Borrower, any Subsidiary or any ERISA Affiliate from a Plan during a plan year
in which it was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA or the withdrawal of the Borrower, any Subsidiary or any ERISA Affiliate
from a Multiemployer Plan, (iii) the filing of a notice of intent to terminate a
Plan or the treatment of a Plan amendment as a termination under Section 4041 of
ERISA, (iv) the institution of proceedings to terminate a Plan by the PBGC,
(v) any other event or condition that might constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan, (vi) the cessation of operations at a facility in the
circumstances described in Section 4062(e) of ERISA, (vii) the failure by the
Borrower, any Subsidiary or any ERISA Affiliate to make a payment to a Plan
required under Section 302(f)(1) of ERISA, which failure results in the
imposition of a lien for failure to make required

7


--------------------------------------------------------------------------------




payments, and (viii) the adoption of an amendment to a Plan requiring the
provision of security to such Plan pursuant to Section 307 of ERISA.

“Event of Default” shall have the meaning assigned such term in Section 10.01.

“Excepted Liens” shall mean:

(i)                                     Prior Liens;

(ii)                                  statutory Liens incidental to the conduct
of business or the ownership of Properties of the Borrower and the Restricted
Subsidiaries (including Liens in connection with worker’s compensation,
unemployment insurance and other like laws (other than ERISA Liens),
warehousemen’s and mechanics’ and materialmen’s liens and statutory landlord’s
liens) that in each case are incurred in the ordinary course of business and not
in connection with the borrowing of money, the obtaining of advances or credit
or the payment of the deferred purchase price of Property and that do not in any
event materially impair the value or use of the Property encumbered thereby in
the operation of the businesses of the Borrower and the Restricted Subsidiaries;
provided in each case, that the obligation secured is not overdue or, if
overdue, (A) is being contested by the Borrower or a Restricted Subsidiary on a
timely basis in good faith and in appropriate proceedings, and the Borrower or a
Restricted Subsidiary has established adequate reserves therefor in accordance
with GAAP on the books of the Borrower or such Restricted Subsidiary or (B) such
Liens in the aggregate do not secure obligations in the aggregate in excess of
$1,000,000;

(iii)                               the right reserved to, or vested in, any
municipality or public authority or in any other Person by the terms of any
right, power, franchise, privilege, grant, license, permit, easement or lease or
by any provision of law, to terminate such right, power, franchise, privilege,
grant, license, permit, easement or lease or to purchase or recapture, or to
designate a purchaser of, any of the Properties or assets of the Borrower and
the Restricted Subsidiaries;

(iv)                              the Lien of any tax or assessment that is not
at the time delinquent;

(v)                                 the Lien of any tax or assessment that is
delinquent, but the validity of which is being diligently contested at the time
by the Borrower or any Restricted Subsidiary in good faith, provided that the
Borrower or such Restricted Subsidiary shall have established such reserves in
such amounts as may be required under GAAP;

(vi)                              any Lien or privilege vested in any grantor,
lessor or licenser or permittor for rent or other charges due or for any other
obligations or acts to be performed, the payment of which rent or other charges
or performance of which other obligations or acts is required under leases,
easements, rights-of-way, leases, licenses, franchises, privileges, grants or
permits, so long as payment of such rent or the performance of such other
obligations or acts is not delinquent or the

8


--------------------------------------------------------------------------------




requirement for such payment or performance is being contested in good faith by
appropriate proceedings;

(vii)                           defects and irregularities in the title to the
Property of the Borrower or any Restricted Subsidiary that do not in the
aggregate have a Material Adverse Effect;

(viii)                        easements, exceptions or reservations in any
Property of the Borrower or any Restricted Subsidiary granted or reserved for
the purpose of pipelines, roads, the removal of oil, gas, coal or other
minerals, and other like purposes or for the joint or common use of real
Property, facilities and equipment, that do not in the aggregate have a Material
Adverse Effect;

(ix)                                rights reserved to, or vested in any
grantor, lessor, licenser, municipality or public authority to control or
regulate any Property of the Borrower or any Restricted Subsidiary or to use any
such Property, provided, that the Borrower or such Restricted Subsidiary shall
not be in default in respect of any material obligation (except that the
Borrower or such Restricted Subsidiary may be contesting any such obligation in
good faith) to such grantor, lessor, licenser, municipality or public authority;
and provided, further, that all such controls, Regulations and uses will not
have a Material Adverse Effect;

(x)                                   any obligation or duty to any municipality
or public authority with respect to any lease, easement, right-of-way, license,
franchise, privilege, permit or grant;

(xi)                                the Liens of any judgments in an aggregate
amount not in excess of $500,000, or the Lien of any judgment the execution of
which has been stayed, or which has been appealed and secured, if necessary, by
the filing of an appeal bond;

(xii)                             Liens or burdens imposed by any law or
governmental regulation, including, without limitation, those imposed by
environmental and zoning laws, ordinances, and regulations; provided, in each
case, the Borrower or any Restricted Subsidiary is not in default in any
material obligation (except that the Borrower or such Restricted Subsidiary may
be contesting any such obligation in good faith) in respect of such Property;
provided, further, that the existence of all such Liens and burdens does not
have a Material Adverse Effect;

(xiii)                          any pledge or deposit by the Borrower or any
Restricted Subsidiary to secure payment of workers’ compensation or insurance
premiums, or in connection with tenders, bids, contracts or leases; or any
deposits to secure public or statutory obligations; any pledge or deposit in
connection with contracts with or made at the request of the United States of
America or any state or agency or political subdivision thereof or for any
purposes similar to any of those referred to in this clause (xiii); provided, in
each case, the Borrower or such Restricted Subsidiary is not in default in any
material obligation (except that the Borrower or

9


--------------------------------------------------------------------------------




such Restricted Subsidiary may be contesting any such obligation in good faith)
in respect thereof;

(xiv)                         the making of a deposit with or the giving of any
form of security to any governmental agency or any body created or approved by
law or Governmental Requirement in order to entitle the Borrower or any
Restricted Subsidiary to maintain self-insurance;

(xv)                            Liens securing Debt of the Borrower or any
Restricted Subsidiary incurred or assumed in connection with the construction or
acquisition of capital Improvements; provided that such Debt would be permitted
under Section 9.01(e) hereof, and provided, further, that any such Lien shall
not extend to any Property other than Property the construction or acquisition
of which is financed by such Debt;

(xvi)                         Liens securing all or any part of the purchase
price, or securing Debt of the Borrower or any Restricted Subsidiary incurred or
assumed to pay all or any part of the purchase price of Property acquired by the
Borrower or any Restricted Subsidiary, or Liens existing on such Property
immediately prior to its acquisition, including, without limitation, the Liens
described in clause (xv) of this definition, provided, that (i) any such Lien
shall extend solely to the Property so acquired, (ii) the principal amount of
Debt secured by any such Lien shall not exceed 100% of the fair market value of
such Property (as reasonably determined by the Borrower) at the time of
acquisition, (iii) any such Lien not existing on such Property immediately prior
to its acquisition shall be created at the time of acquisition of such Property
or within 60 days thereafter and (iv) the aggregate amount of all outstanding
Debt secured by such Liens shall be permitted under Section 9.01(e);

(xvii)                      Liens arising in connection with Sale-Leaseback
Transactions permitted under Section 9.05; provided that any such Lien shall not
extend to any Property other than Property being leased; and

(xviii)                   any Lien of the Trustee encumbering the Defeasance
Trust (as defined in that certain Defeasance Trust Agreement, dated as of
December 16, 1997 (the “Defeasance Trust Agreement”), among Buckeye Pipe Line
Company, L.P., PNC Bank, National Association, and Douglas A. Wilson) and all
funds and securities therein for the benefit of the holders of the Defeased
Notes (as such term is defined in the Defeasance Trust Agreement).

“Existing Credit Agreement” shall mean that certain 5-Year Credit Agreement,
dated as of August 6, 2004, as amended from time to time, among Buckeye
Partners, L.P., as borrower, SunTrust Bank, as administrative agent, and as
issuing bank, and the lenders signatory thereto.

“Existing Letters of Credit” means the letters of credit issued and outstanding
under the Existing Credit Agreement as set forth on Schedule 2.02.

10


--------------------------------------------------------------------------------




“Extending Lender” shall have the meaning set forth in Section 2.11.

“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the nearest l/100 of 1%) equal to the weighted average
of the rates on overnight federal funds transactions with a member of the
Federal Reserve System arranged by federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day, provided that (i) if the date for which such rate is to be
determined is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (ii) if such rate is not so
published for any day, the Federal Funds Rate for such day shall be the average
rate charged to the Agent on such day on such transactions as determined by the
Agent.

“Fee Letters” shall mean (i) that certain letter agreement among SunTrust
Capital Markets, Inc., SunTrust and the Borrower, dated October 2, 2006 and (ii)
that certain letter agreement among Wachovia Capital Markets, Inc., Wachovia
Bank, National Association and the Borrower, dated October 2, 2006, in each case
as the same may be amended or replaced from time to time, concerning certain
fees in connection with this Agreement and any agreements or instruments
executed in connection herewith.

“Financial Statements” shall mean the financial statement or statements of the
Borrower and its Consolidated Subsidiaries described or referred to in
Section 7.02.

“Funded Debt” shall mean for any Person, Debt of such Person and its
Consolidated Subsidiaries (other than the type described in subsection (xiii) of
the definition of Debt), less all obligations of such Person and its
Consolidated Subsidiaries to pay the deferred purchase price of Property or
services obtained in the ordinary course of business, in each case as determined
on a consolidated basis in accordance with GAAP; provided, however, that for the
purposes of calculating the Funded Debt Ratio, Funded Debt will exclude (to the
extent otherwise included in Funded Debt) an amount of Hybrid Securities not to
exceed 15% of Consolidated Total Capitalization.

“Funded Debt Ratio” shall mean the ratio (calculated quarterly at the end of
each fiscal quarter) of (i) the Funded Debt of the Borrower (excluding Funded
Debt of Unrestricted Subsidiaries) for the four fiscal quarters ending on such
date to (ii) the EBITDA of the Borrower (excluding EBITDA attributable to
Unrestricted Subsidiaries, except to the extent actually paid in cash as a
dividend or distribution to the Borrower or any Restricted Subsidiaries), for
such four fiscal quarters.

“GAAP” shall mean generally accepted accounting principles in the United States
of America in effect from time to time.

“General Partner” shall mean Buckeye GP LLC.

“Governmental Authority” shall mean the country, the state, county, city and
political subdivisions in which any Person or such Person’s Property is located
or that exercises valid jurisdiction over any such Person or such Person’s
Property, and any

11


--------------------------------------------------------------------------------




court, agency, department, commission, board, bureau or instrumentality of any
of them including monetary authorities that exercises valid jurisdiction over
any such Person or such Person’s Property.  Unless otherwise specified, all
references to Governmental Authority herein shall mean a Governmental Authority
having jurisdiction over, where applicable, the Borrower, its Subsidiaries or
any of their Property or the Agent, any Lender or any Applicable Lending Office.

“Governmental Requirement” shall mean any law, statute, code, ordinance, order,
determination, executive order, rule, regulation, judgment, decree, injunction,
franchise, permit, certificate, license, authorization or other directive or
requirement (whether or not having the force of law), including, without
limitation, Environmental Laws, energy regulations and occupational, safety and
health standards or controls, of any Governmental Authority.

“GP Incentive Compensation Payments” shall mean the quarterly incentive
compensation payments paid to the General Partner by the Borrower pursuant to
that certain Fifth Amended and Restated Incentive Compensation Agreement, dated
as of August 9, 2006, as it may be amended from time to time.

 “Granting Lender” shall have the meaning assigned such term in
Section 12.06(e).

“Guarantor” shall mean each Restricted Subsidiary that has executed a Guaranty.

“Guaranty” shall mean an agreement executed by each Guarantor substantially in
the form of Exhibit E.

“Hedging Agreements” shall mean any commodity, interest rate or currency swap,
cap, floor, collar, forward agreement or other exchange or protection agreements
or any option with respect to any such transaction.

“Highest Lawful Rate” shall mean, with respect to any Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Debt hereunder under
laws applicable to such Lender that are presently in effect or, to the extent
allowed by law, under such applicable laws that may hereafter be in effect and
that allow a higher maximum nonusurious interest rate than applicable laws now
allow.

“Hybrid Securities” means any trust preferred securities, or deferrable interest
subordinated debt with a maturity of at least 20 years, which provides for the
optional or mandatory deferral of interest or distributions, issued by the
Borrower, or any business trusts, limited liability companies, limited
partnerships or similar entities (i) substantially all of the common equity,
general partner or similar interests of which are owned (either directly or
indirectly through one or more wholly owned Subsidiaries) at all times by the
Borrower or any of its Subsidiaries, (ii) that have been formed for the purpose
of issuing such trust preferred securities or deferrable interest subordinated
debt, and (iii) substantially all the assets of which consist of (A)
subordinated debt of the Borrower or a

12


--------------------------------------------------------------------------------




Subsidiary of the Borrower, and (B) payments made from time to time on the
subordinated debt.

“Indemnified Parties” shall have the meaning assigned such term in
Section 12.03(a)(ii).

“Indemnity Matters” shall mean any and all actions, suits, proceedings
(including any investigations, litigation or inquiries), claims, penalties,
demands and causes of action made or threatened against a Person and, in
connection therewith, all losses, liabilities, damages (excluding, however,
indirect and consequential damages and lost profits) or reasonable costs and
expenses of any kind or nature whatsoever incurred by such Person whether caused
by the sole or concurrent negligence of such Person seeking indemnification.

“Indenture” shall mean that certain Indenture, dated as of July 10, 2003,
between the Borrower and SunTrust Bank, as Trustee, as amended and supplemented
from time to time.

“Initial Funding” shall mean the funding of the initial Loans or issuance of the
initial Letters of Credit upon satisfaction of the conditions set forth in
Sections 6.01 and 6.02.

“Interest Period” shall mean, with respect to any LIBOR Loan, the period
commencing on the date such LIBOR Loan is made and ending on the numerically
corresponding day in the first, second, third or sixth calendar month
thereafter, as the Borrower may select as provided in Section 2.02 (or such
longer period as may be requested by the Borrower and agreed to by the Lenders),
except that each Interest Period that commences on the last Business Day of a
calendar month (or on any day for which there is no numerically corresponding
day in the appropriate subsequent calendar month) shall end on the last Business
Day of the appropriate subsequent calendar month.

Notwithstanding the foregoing: (i) no Interest Period may end after the
Termination Date; (ii) each Interest Period that would otherwise end on a day
that is not a Business Day shall end on the next succeeding Business Day (or, if
such next succeeding Business Day falls in the next succeeding calendar month,
on the next preceding Business Day); and (iii) no Interest Period shall have a
duration of less than one month and, if the Interest Period for any LIBOR Loans
would otherwise be for a shorter period, such Loans shall not be available
hereunder.

“Issuing Bank” shall mean SunTrust or any other Lender agreed to among the
Borrower, the Agent and such Lender to issue Letters of Credit.

“Laurel Pipe Line” shall mean Laurel Pipe Line Company, L.P., a Delaware limited
partnership.

“LC Commitment” shall mean $400,000,000.

13


--------------------------------------------------------------------------------




“LC Exposure” at any time shall mean the aggregate face amount of all undrawn
and uncancelled Letters of Credit and the aggregate of all amounts drawn under
all Letters of Credit and not yet reimbursed.

“LC Payment Notice” shall have the meaning assigned such term in
Section 2.09(c).

“Lender Termination Date” shall have the meaning assigned to such term in
Section 5.06(c).

“Lenders” shall have the meaning assigned such term in the preamble to this
Agreement.

“Letter of Credit Agreements” shall mean the written agreements with the Issuing
Bank, as issuing lender for any Letter of Credit, executed in connection with
the issuance by the Issuing Bank of the Letters of Credit, such agreements to be
on the Issuing Bank’s customary form for letters of credit of comparable amount
and purpose as from time to time in effect or as otherwise agreed to by the
Borrower and the Issuing Bank.

“Letters of Credit” shall mean (i) the letters of credit issued pursuant to
Section 2.01(c) and all reimbursement obligations pertaining to any such letters
of credit and (ii) the Existing Letters of Credit.

“LIBOR” shall mean, for any Interest Period, the rate per annum equal to the
offered rate for deposits in Dollars for a period equal to such Interest Period
appearing on the page of Bloomberg reporting service, or such similar service as
determined by the Agent, that displays the British Bankers’ Association interest
settlement rates for deposits in U.S. Dollars, as of 11:00 a.m. (London, England
time) on the date that is two (2) Business Days prior to the first day of such
Interest Period, or if such page is unavailable from Bloomberg reporting service
for any reason at such time, the rate of interest determined by the Agent to be
the average (rounded upward, if necessary, to the nearest 1/100th of 1%) of the
rates per annum at which deposits in U.S. Dollars are offered to the Agent two
(2) Business Days preceding the first day of such Interest Period by leading
reference banks in the London interbank market as of 10:00 a.m. for delivery on
the first day of such Interest Period, for the number of days comprised therein
and in an amount comparable to the amount of the Agent’s portion of the relevant
LIBOR borrowing.

“LIBOR Loans” shall mean Loans that bear interest at rates based upon the LIBOR
Rate.

“LIBOR Rate” shall mean, with respect to any LIBOR Loan, a rate per annum
(rounded upwards, if necessary, to the nearest 1/100 of 1%) determined by the
Agent to be equal to the quotient of (i) LIBOR for the Interest Period for such
Loan divided by (ii) 1 minus the Reserve Requirement for such Loan for such
Interest Period.

“Lien” shall mean any interest in Property securing an obligation owed to, or a
claim by, a Person other than the owner of the Property, whether such interest
is based on the common law, statute or contract, and whether such obligation or
claim is fixed or

14


--------------------------------------------------------------------------------




contingent, and including but not limited to the lien or security interest
arising from a mortgage, encumbrance, pledge, security agreement, conditional
sale or trust receipt or a lease, consignment or bailment for security
purposes.  The term “Lien” shall include reservations, exceptions,
encroachments, easements, rights of way, covenants, conditions, restrictions,
leases and other title exceptions and encumbrances affecting Property.  Any
Person shall be deemed to be the owner of any Property that it has acquired or
holds subject to a conditional sale agreement, or leases under a financing lease
or other arrangement, pursuant to which title to the Property has been retained
by or vested in some other Person in a transaction intended to create a
financing.

“Loan Documents” shall mean this Agreement, the Letters of Credit, the
Guaranties, the Letter of Credit Agreements, the Fee Letters, and any and all
other agreements or instruments now or hereafter executed and delivered by the
Borrower or any other Person (other than participation or similar agreements
between any Lender and any other lender or creditor with respect to any Debt
hereunder) in connection with, or as security for or guaranty of the payment or
performance of this Agreement, or reimbursement obligations under the Letters of
Credit, as such agreements may be amended, supplemented or restated from time to
time.

“Loans” shall mean the loans as provided for by Sections 2.01(a) and (b). 
“Loans” shall include the Revolving Credit Loans and the Swing Line Loans.

“Material Adverse Effect” shall mean any material and adverse effect on (i) the
financial condition or results of operations of the Borrower and the Restricted
Subsidiaries, taken as a whole, different from those reflected in the Financial
Statements or from the facts represented or warranted in any Loan Document, or
(ii) the ability of the Borrower and the Restricted Subsidiaries, taken as a
whole, to carry out their business as of the date hereof or as proposed as of
the date hereof to be conducted or to meet their obligations under the Loan
Documents on a timely basis.

“Material Project” means the construction or expansion of any capital project of
the Borrower or any of its Consolidated Subsidiaries, the aggregate capital cost
of which exceeds $20,000,000.

“Material Project EBITDA Adjustments” means, with respect to each Material
Project:

(A)                              prior to the Commercial Operation Date of a
Material Project (but including the fiscal quarter in which such Commercial
Operation Date occurs), a percentage (equal to the then-current completion
percentage of such Material Project) of an amount to be approved by the Agent as
the projected EBITDA of Borrower attributable to such Material Project for the
first 12-month period following the scheduled Commercial Operation Date of such
Material Project (such amount to be determined based on contracts relating to
such Material Project, the creditworthiness of the other parties to such
contracts, and projected revenues from such contracts, capital costs and
expenses, scheduled Commercial Operation Date, and other factors reasonably
deemed appropriate by the Agent), which may, at the Borrower’s option, be added
to actual

15


--------------------------------------------------------------------------------




EBITDA for the Borrower for the fiscal quarter in which construction of such
Material Project commences and for each fiscal quarter thereafter until the
Commercial Operation Date of such Material Project (including the fiscal quarter
in which such Commercial Operation Date occurs, but net of any actual EBITDA of
the Borrower attributable to such Material Project following such Commercial
Operation Date); provided that if the actual Commercial Operation Date does not
occur by the scheduled Commercial Operation Date, then the foregoing amount
shall be reduced, for quarters ending after the scheduled Commercial Operation
Date to (but excluding) the first full quarter after its actual Commercial
Operation Date, by the following percentage amounts depending on the period of
delay (based on the period of actual delay or then-estimated delay, whichever is
longer):  (i) 90 days or less, 0%, (ii) longer than 90 days, but not more than
180 days, 25%, (iii) longer than 180 days but not more than 270 days, 50%, and
(iv) longer than 270 days, 100%; and

(B)                                beginning with the first full fiscal quarter
following the Commercial Operation Date of a Material Project and for the two
immediately succeeding fiscal quarters, an amount to be approved by the Agent as
the projected EBITDA of Borrower attributable to such Material Project
(determined in the same manner as set forth in clause (A) above) for the balance
of the four full fiscal quarter period following such Commercial Operation Date,
which may, at the Borrower’s option, be added to actual EBITDA for the Borrower
for such fiscal quarters (but net of any actual EBITDA of the Borrower
attributable to such Material Project following such Commercial Operation Date).

Notwithstanding the foregoing:

(i)                                        no such additions shall be allowed
with respect to any Material Project unless:

(a)                                      not later than 30 days prior to the
delivery of any certificate required by the terms and provisions of Section
8.01(a) or (b) to the extent Material Project EBITDA Adjustments will be made to
EBITDA in determining compliance with the Section 9.12, the Borrower shall have
delivered to the Agent written pro forma projections of EBITDA of the Borrower
attributable to such Material Project, and

(b)                                     prior to the date such certificate is
required to be delivered, the Agent shall have approved (such approval not to be
unreasonably withheld, conditioned or delayed) such projections and shall have
received such other information and documentation as the Agent may reasonably
request, all in form and substance reasonably satisfactory to the Agent, and

(ii)                                     the aggregate amount of all Material
Project EBITDA Adjustments during any period shall be limited to 20% of the
total actual EBITDA of the Borrower for such period (which total actual EBITDA
shall be determined without including any Material Project EBITDA Adjustments).

16


--------------------------------------------------------------------------------




“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.

“Multiemployer Plan” shall mean a Plan defined as such in Section 3(37) or
4001(a)(3) of ERISA.

“New Lender” shall have the meaning assigned such term in Section 2.11.

“Note Agreements” shall mean each of (i) the Underwriting Agreement, dated July
7, 2003, among the Borrower, Buckeye Pipe Line Company (predecessor to Buckeye
GP Holdings L.P.) and J.P. Morgan Securities Inc. and (ii) the Purchase
Agreement, dated August 14, 2003, among the Borrower, Buckeye Pipe Line Company
(predecessor to Buckeye GP Holdings L.P.) and the initial purchasers named
therein.

“Notice of Termination” shall have the meaning assigned such term in Section
5.06(a).

“Other Taxes” shall have the meaning assigned such term in Section 4.06(b).

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions.

“Percentage Share” shall mean, for each Lender, the percentage obtained by
dividing such Lender’s Revolving Credit Commitment Amount by the Aggregate
Revolving Credit Commitments.

“Person” shall mean any individual, corporation, company, voluntary association,
partnership, joint venture, trust, unincorporated organization or government or
any agency, instrumentality or political subdivision thereof, or any other form
of entity.

“Plan” shall mean any employee pension benefit plan, as defined in Section 3(2)
of ERISA, that (i) is currently or hereafter sponsored, maintained or
contributed to by the Borrower, any Subsidiary of the Borrower or an ERISA
Affiliate or (ii) was at any time during the preceding six calendar years
sponsored, maintained or contributed to by the Borrower, any Subsidiary of the
Borrower or an ERISA Affiliate.

“Post-Default Rate” shall mean, in respect of any principal of any Loan or any
other amount payable by the Borrower under this Agreement or any other Loan
Document, a rate per annum equal to 2% per annum above the rate of interest
applicable from time to time to Base Rate Loans as provided in Section
3.02(a)(i), but in no event to exceed the Highest Lawful Rate; provided however,
for any LIBOR Loan, the Post-Default Rate shall be 2% per annum above the
interest rate for such Loan as provided in Section 3.02(a)(ii), but in no event
to exceed the Highest Lawful Rate.

“Prime Rate” shall mean the rate of interest from time to time announced
publicly by the Agent at the Principal Office as its prime commercial lending
rate.  Such rate is set by the Agent as a general reference rate of interest,
taking into account such factors as the Agent may deem appropriate, it being
understood that many of the Agent’s commercial

17


--------------------------------------------------------------------------------




or other loans are priced in relation to such rate, that it is not necessarily
the lowest or best rate actually charged to any customer and that the Agent may
make various commercial or other loans at rates of interest having no
relationship to such rate.

“Principal Office” shall mean the principal office of the Agent, presently
located at 303 Peachtree Street, Atlanta, Georgia 30308.

“Prior Lien” shall mean any Lien not created by the Borrower or any Restricted
Subsidiary, which at any time is a lien upon the lands over which the Borrower
or any Restricted Subsidiary holds easements or rights-of-way for pipeline
purposes, or upon Properties with respect to which the Borrower’s or such
Restricted Subsidiary’s interest is subordinate to such Lien, and that does not
secure bonds, notes, other indebtedness, taxes, assessments or other charges
that have been assumed or guaranteed by the Borrower or any Restricted
Subsidiary or for which the Borrower or any Restricted Subsidiary has otherwise
become liable or on which the Borrower or any Restricted Subsidiary customarily
pays interest charges.

“Property” shall mean any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible.

“Quarterly Dates” shall mean the last day of each March, June, September and
December, in each year, the first of which shall be December 31, 2006.

“Ratings Affirmation” means, with respect to any particular action or proposed
action, the affirmation by each of S&P and Moody’s or, if either or both of such
ratings agencies do not then rate the Notes, by such other nationally recognized
statistical rating organization (as defined in the rules and regulations of the
SEC) then having issued long-term debt ratings for the Notes, that such
long-term debt ratings will not be lowered as a result of the taking of such
action or proposed action.

“Reference Rating” shall mean the ratings assigned by S&P and Moody’s to the
senior unsecured non-credit enhanced long-term debt of the Borrower.  If such
ratings assigned by S&P and Moody’s are not comparable (i.e., a “split rating”),
and (i) the ratings differential is less than two levels, then the higher of
such two ratings shall control or (ii) the ratings differential is two levels or
more, then the ratings one below the higher of such two ratings shall control,
unless either rating is below BBB- (in the case of S&P) or Baa3 (in the case of
Moody’s), in which case the lower of the two ratings shall control.

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System (or any successor), as the same may be amended or supplemented
from time to time.

“Regulatory Change” shall mean, with respect to any Lender, any change after the
date hereof in any Governmental Requirement (including Regulation D) or the
adoption or making after such date of any interpretations, directives or
requests applying to a class of lenders (including such Lender or its Applicable
Lending Office) of or under any Governmental Requirement (whether or not having
the force of law) by any Governmental Authority charged with the interpretation
or administration thereof.

18


--------------------------------------------------------------------------------


“Replacement Lender” shall have the meaning set forth in Section 5.06(b).

“Required Lenders” shall mean, at any time while no Loans are outstanding,
Lenders having more than 50% of the Aggregate Revolving Credit Commitments and,
at any time Loans are outstanding, Lenders holding more than 50% of the
outstanding aggregate principal amount of the Loans and LC Exposure (without
regard to any sale by a Lender of a participation in any Loan under
Section 12.06(c)).

“Required Payment” shall have the meaning assigned such term in Section 4.04.

“Reserve Requirement” shall mean, for any Interest Period for any LIBOR Loan,
the average maximum rate at which reserves (including any marginal, supplemental
or emergency reserves) are required to be maintained during such Interest Period
under regulations issued from time to time by the Board of Governors of the
Federal Reserve System (or any successor) for determining the maximum reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) for the Lenders with respect to liabilities or assets consisting of
or including “eurocurrency liabilities” (as defined in Regulation D of the Board
of Governors of the Federal Reserve System, as in effect from time to time)
having a term equal to such Interest Period.

Without limiting the effect of the foregoing, the Reserve Requirement shall
reflect any other reserves required to be maintained by such member banks by
reason of any Regulatory Change against (i) any category of liabilities that
includes deposits by reference to which LIBOR is to be determined as provided in
the definition of “LIBOR” or (ii) any category of extensions of credit or other
assets which include a LIBOR Loan.

“Responsible Officer” shall mean, as to any Person, the Chief Executive Officer,
the President or any Vice President of such Person and, with respect to
financial matters, the term “Responsible Officer” shall include the Chief
Financial Officer of such Person.  Unless otherwise specified, all references to
a Responsible Officer herein shall mean a Responsible Officer of the General
Partner.

“Restricted Subsidiary” shall mean those Persons listed on Exhibit D-1 and any
Subsidiary of the Borrower or of any Restricted Subsidiary that has not been
designated by the Borrower, within 30 days after its creation or acquisition, as
an Unrestricted Subsidiary.  The Borrower may thereafter redesignate an
Unrestricted Subsidiary as a Restricted Subsidiary, and it will thereafter be a
Restricted Subsidiary; provided, that such Restricted Subsidiary may not
thereafter be redesignated as an Unrestricted Subsidiary, and provided, further,
that no Subsidiary may be designated as an Unrestricted Subsidiary at any time
other than within 30 days after its creation or acquisition.  To qualify as a
Restricted Subsidiary, such Subsidiary shall be in a line of business as is
permitted for the Borrower under the Borrower Partnership Agreement and shall
have executed a Guaranty (except in the case of Laurel Pipe Line, which the
Borrower shall cause to execute a Guaranty pursuant to Section 8.04), and at the
time such Subsidiary is designated as a Restricted Subsidiary no Default shall
exist or result from such designation.

19


--------------------------------------------------------------------------------




“Revolving Credit Commitment” shall mean, for any Lender, its obligation to make
Revolving Credit Loans as provided in Section 2.01(a), and to participate in
Swing Line Loans as provided in Section 2.01(b) and in Letters of Credit as
provided in Section 2.01(c), up to such Lender’s Revolving Credit Commitment
Amount in each case as such amount may be reduced or increased from time to time
pursuant to Section 2.03(a), 2.03(c), or 12.06(b).

“Revolving Credit Commitment Amount” shall mean, as to each Lender, the  amount
of such Lender’s Revolving Credit Commitment set forth opposite such Lender’s
name on Annex I under the caption “Revolving Credit Commitment”, as reduced or
increased from time to time in accordance with Section 2.03(a), 2.03(c) or
12.06(b).

“Revolving Credit Loans” shall mean Loans made pursuant to Section 2.01(a).

“S&P” shall mean Standard & Poor’s Ratings Services, a division of the
McGraw-Hill Companies, Inc., or any successor thereto.

“Sale-Leaseback Attributable Debt” shall mean, as to any particular lease
relating to a Sale-Leaseback Transaction, the amount of the net sale proceeds
derived from the sale or transfer to the Borrower or any Restricted Subsidiary
of the Property involved.

“Sale-Leaseback Transaction” shall mean a transaction or series of transactions
pursuant to which the Borrower or any Restricted Subsidiary shall sell or
transfer to any Person any Property, whether now owned or hereafter acquired,
and as part of the same transaction or series of transactions, the Borrower or
any Restricted Subsidiary shall rent or lease as lessee, or similarly acquire
the right to possession or use of, such Property or one or more Properties which
it intends to use for the same purpose or purposes as such Property.

“SEC” shall mean the Securities and Exchange Commission or any successor
Governmental Authority.

“Senior Notes” shall mean (i) the 4.625% Notes, in the aggregate principal
amount of $300,000,000, due 2013, (ii) the 5.30% Notes, in the aggregate
principal amount of $275,000,000, due 2014, (iii) the 5.125% Notes, in the
aggregate principal amount of $125,000,000, due 2017, and (iv) the 6.75% Notes,
in the aggregate principal amount of $150,000,000, due 2033; each issued
pursuant to the Indenture.

“SPC” shall have the meaning assigned such term in Section 12.06(e).

“Special Entity” of any Person shall mean any joint venture, limited liability
company or partnership, general or limited partnership or any other type of
partnership or company other than a corporation in which such Person or one or
more of its Subsidiaries is a member, owner, partner or joint venturer and
either (a) owns, directly or indirectly, at least a majority of the equity or
other ownership interests of such entity, or (b) controls such entity, but
excluding any tax partnerships that are not classified as partnerships under
state law.  For purposes of this definition, any Person that owns directly or
indirectly an equity investment in another Person that allows the first Person
to manage

20


--------------------------------------------------------------------------------




or elect managers having the power to manage the normal activities of such
second Person will be deemed to “control” such second Person (e.g., a sole
general partner controls a limited partnership).

“Subsidiary” of any Person shall mean (i) any corporation of which at least a
majority of the outstanding shares of stock having by the terms thereof ordinary
voting power to elect a majority of the board of directors of such corporation
(irrespective of whether or not at the time stock of any other class or classes
of such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time directly or indirectly owned or
controlled by such Person or one or more of its Subsidiaries or by such Person
and one or more of its Subsidiaries and (ii) any Special Entity.  Unless
otherwise specified, all references to a Subsidiary herein shall mean a
Subsidiary of the Borrower.

“Swing Line Commitment” shall mean, for the Swing Line Lender, its obligation to
make Swing Line Loans up to $30,000,000.

“Swing Line Facility” shall mean the facility pursuant to Section 2.01(b).

“Swing Line Lender” shall mean SunTrust or such other Lender as Agent, Borrower
and such Lender shall agree.

“Swing Line Loans” shall mean the Loans made pursuant to Section 2.01(b).

“SunTrust” shall have the meaning assigned such term in the preamble to this
Agreement.

“Taxes” shall have the meaning assigned such term in Section 4.06(a).

“Terminated Lender” shall have the meaning assigned such term in Section
5.06(a).

“Termination Date” shall mean the earlier to occur of (i) the fifth anniversary
of the date hereof, subject to the extension thereof pursuant to Section 2.11,
 and (ii) the date that the Revolving Credit Commitments are terminated pursuant
to Section 2.03(a) or 10.02; provided, however, that the Termination Date of any
Lender that is a Declining Lender with respect to any requested extension
pursuant to Section 2.11 shall be the earlier of (x) the Termination Date in
effect immediately prior to such extension and (y) the date on which the
Revolving Credit Commitments are terminated pursuant to Section 2.03(a) or
10.02.

“Type” shall mean, with respect to any Loan, a Base Rate Loan or a LIBOR Loan.

“Unrestricted Subsidiary” shall mean those Persons listed on Exhibit D-2 and any
Subsidiary of the Borrower or any Restricted Subsidiary that has been designated
by the Borrower as an “Unrestricted Subsidiary” within 30 days after the time of
its creation or acquisition; provided that no Debt or other obligation of such
Unrestricted Subsidiary may be assumed or guaranteed by the Borrower or any
Restricted Subsidiary except to

21


--------------------------------------------------------------------------------




the extent otherwise permitted under Section 9.01(e), nor may any asset of the
Borrower or any Restricted Subsidiary, directly or indirectly, contingently or
otherwise, become encumbered or otherwise subject to the satisfaction thereof
except to the extent otherwise permitted under Section 9.02(d).

“Utilization Percentage” shall mean, as of any time for the determination
thereof, the percentage obtained by dividing the aggregate principal amount of
all Loans outstanding plus the LC Exposure by the Aggregate Revolving Credit
Commitments then in effect.


SECTION 1.02.  ACCOUNTING TERMS AND DETERMINATIONS.

Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all determinations with respect to accounting matters hereunder
shall be made, and all financial statements and certificates and reports as to
financial matters required to be furnished to the Agent or the Lenders hereunder
shall be prepared, in accordance with GAAP, applied on a basis consistent with
the audited financial statements of the Borrower referred to in Section 7.02
(except for changes concurred with by the Borrower’s independent public
accountants).


ARTICLE II
COMMITMENTS


SECTION 2.01.  LOANS AND LETTERS OF CREDIT.


(A)                                  REVOLVING CREDIT LOANS.  EACH LENDER
SEVERALLY AGREES, ON THE TERMS AND CONDITIONS OF THIS AGREEMENT, TO MAKE LOANS
TO THE BORROWER DURING THE PERIOD FROM AND INCLUDING (I) THE DATE HEREOF OR
(II) SUCH LATER DATE THAT SUCH LENDER BECOMES A PARTY TO THIS AGREEMENT AS
PROVIDED IN SECTION 12.06(B), TO AND UP TO, BUT EXCLUDING, THE TERMINATION DATE
IN AN AGGREGATE PRINCIPAL AMOUNT AT ANY ONE TIME OUTSTANDING UP TO, BUT NOT
EXCEEDING, SUCH LENDER’S REVOLVING CREDIT COMMITMENT AMOUNT AS THEN IN EFFECT;
PROVIDED, HOWEVER, THAT THE AGGREGATE PRINCIPAL AMOUNT OF ALL SUCH REVOLVING
CREDIT LOANS BY ALL LENDERS HEREUNDER AT ANY ONE TIME OUTSTANDING, PLUS THE LC
EXPOSURE, PLUS THE AMOUNT OUTSTANDING UNDER THE SWING LINE FACILITY SHALL NOT
EXCEED THE AGGREGATE REVOLVING CREDIT COMMITMENTS.  SUBJECT TO THE TERMS OF THIS
AGREEMENT, DURING THE PERIOD FROM THE DATE HEREOF TO AND UP TO, BUT EXCLUDING,
THE TERMINATION DATE, THE BORROWER MAY BORROW, REPAY AND REBORROW THE AMOUNT
DESCRIBED IN THIS SECTION 2.01(A).


(B)                                 SWING LINE LOANS.

(I)                                     NOTWITHSTANDING ANY OTHER PROVISION OF
THIS AGREEMENT TO THE CONTRARY, IN ORDER TO ADMINISTER THE REVOLVING FACILITY
UNDER SECTION 2.01(A) ABOVE IN AN EFFICIENT MANNER AND TO MINIMIZE THE TRANSFER
OF FUNDS BETWEEN THE AGENT AND THE LENDERS, THE SWING LINE LENDER SHALL MAKE
AVAILABLE SWING LINE LOANS TO THE BORROWER AT THE ELECTION OF BORROWER PRIOR TO
THE TERMINATION DATE.  THE SWING LINE LENDER SHALL NOT MAKE ANY SWING LINE LOAN
PURSUANT HERETO (I) IF THE BORROWER IS NOT IN COMPLIANCE WITH ALL THE CONDITIONS
TO THE MAKING OF LOANS SET FORTH IN THIS AGREEMENT, (II) IF AFTER GIVING EFFECT
TO SUCH SWING LINE LOAN, THE OUTSTANDING SWING LINE LOANS EXCEED THE SWING LINE
COMMITMENT, OR (III) IF AFTER GIVING EFFECT TO SUCH SWING LINE LOAN, THE SUM OF
ALL

22


--------------------------------------------------------------------------------




Revolving Credit Loans and Swing Line Loans then outstanding, plus LC Exposure
exceeds the Aggregate Revolving Credit Commitments.  Loans made pursuant to this
Section 2.01(b) shall be limited to Loans bearing interest at the Base Rate or
such other rate of interest as agreed upon by the Borrower and the Swing Line
Lender.

(II)                                  SUBJECT TO THE TERMS OF THIS AGREEMENT,
DURING THE PERIOD FROM THE CLOSING DATE TO, BUT EXCLUDING, THE TERMINATION DATE,
THE BORROWER MAY BORROW, REPAY AND REBORROW SWING LINE LOANS UNDER THIS
SECTION 2.01(B).  EACH REPAYMENT OF A SWING LINE LOAN SHALL BE IN INTEGRAL
MULTIPLES OF $100,000 OR THE UNPAID AMOUNT OF THE SWING LINE LOANS OUTSTANDING. 
THE MINIMUM OUTSTANDING AMOUNT OF SWING LINE LOANS SHALL BE $100,000.

(III)                               IF THE BORROWER INSTRUCTS THE SWING LINE
LENDER TO DEBIT ITS DEMAND DEPOSIT ACCOUNT IN AN AMOUNT OF ANY PAYMENT WITH
RESPECT TO A SWING LINE LOAN, OR THE SWING LINE LENDER OTHERWISE RECEIVES
REPAYMENT AFTER 12:00 NOON ATLANTA TIME, ON A BUSINESS DAY, SUCH PAYMENT SHALL
BE DEEMED RECEIVED ON THE NEXT BUSINESS DAY.

(IV)                              THE BORROWER AND EACH LENDER WHICH IS OR MAY
BECOME A PARTY HERETO ACKNOWLEDGE THAT ALL SWING LINE LOANS ARE TO BE MADE
SOLELY BY THE SWING LINE LENDER TO THE BORROWER, BUT THAT EACH LENDER SHALL
SHARE THE RISK OF LOSS WITH RESPECT TO SUCH LOANS IN AN AMOUNT EQUAL TO SUCH
LENDER’S PERCENTAGE SHARE OF SUCH SWING LINE LOAN.  UPON DEMAND MADE BY THE
SWING LINE LENDER, EACH LENDER (INCLUDING THE SWING LINE LENDER) SHALL,
ACCORDING TO ITS PERCENTAGE SHARE OF SUCH SWING LINE LOAN, PROMPTLY PROVIDE TO
THE SWING LINE LENDER ITS PURCHASE PRICE THEREFOR IN AN AMOUNT EQUAL TO ITS
PERCENTAGE SHARE THEREIN, IN WHICH CASE SUCH SWING LINE LOAN SHALL BE DEEMED
FROM AND AFTER SUCH DATE A LOAN MADE UNDER SECTION 2.01(A).  THE OBLIGATION OF
EACH LENDER TO SO PROVIDE ITS PURCHASE PRICE TO THE SWING LINE LENDER SHALL BE
ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY THE OCCURRENCE OF AN
EVENT OF DEFAULT OR ANY OTHER OCCURRENCE OR EVENT.


(C)                                  LETTERS OF CREDIT.  DURING THE PERIOD FROM
AND INCLUDING THE DATE HEREOF TO, BUT EXCLUDING, THE TERMINATION DATE, THE
ISSUING BANK, AS ISSUING BANK FOR THE LENDERS, AGREES, ON THE TERMS AND
CONDITIONS OF THIS AGREEMENT, TO EXTEND CREDIT FOR THE ACCOUNT OF ANY ACCOUNT
PARTY AT ANY TIME AND FROM TIME TO TIME BY ISSUING, RENEWING, EXTENDING OR
REISSUING LETTERS OF CREDIT.  THE ISSUING BANK SHALL NOT ISSUE, RENEW, EXTEND OR
REISSUE LETTERS OF CREDIT PURSUANT HERETO (I) IF THE LC EXPOSURE AT THE TIME OF
SUCH EXTENSION OF CREDIT EXCEEDS THE LESSER OF (A) THE LC COMMITMENT AND (B) THE
AGGREGATE REVOLVING CREDIT COMMITMENTS, AS THEN IN EFFECT, MINUS THE AGGREGATE
PRINCIPAL AMOUNT OF ALL LOANS THEN OUTSTANDING OR (II) IF THE BORROWER IS NOT IN
COMPLIANCE WITH ALL THE CONDITIONS TO THE MAKING OF SUCH EXTENSION OF CREDIT AS
SET FORTH IN THIS AGREEMENT.  THE LENDERS SHALL PARTICIPATE IN SUCH LETTERS OF
CREDIT ACCORDING TO THEIR RESPECTIVE PERCENTAGE SHARES.  EACH LETTER OF CREDIT
SHALL (I) BE ISSUED BY THE ISSUING BANK, (II) CONTAIN SUCH TERMS AND PROVISIONS
AS ARE REASONABLY REQUIRED BY THE ISSUING BANK, (III) BE FOR THE ACCOUNT OF THE
ACCOUNT PARTY NAMED THEREIN AND (IV) EXPIRE NOT LATER THAN THE EARLIER OF
(A) TWO YEARS FROM THE DATE OF ISSUANCE AND (B) FIVE DAYS BEFORE THE TERMINATION
DATE PROVIDED THAT NO LETTER OF CREDIT MAY EXPIRE AFTER THE TERMINATION DATE OF
ANY DECLINING LENDER WHO DID NOT AGREE TO EXTEND THE TERMINATION DATE IN
ACCORDANCE WITH SECTION 2.11 IF, AFTER GIVING EFFECT TO SUCH ISSUANCE, THE
AGGREGATE AMOUNT OF LETTERS OF CREDIT EXPIRING AFTER SUCH TERMINATION DATE SHALL

23


--------------------------------------------------------------------------------





EXCEED THE AGGREGATE COMMITMENTS OF THE EXTENDING LENDERS (INCLUDING ANY
REPLACEMENT LENDERS) AFTER SUCH TERMINATION DATE.


(D)                                 LIMITATION ON TYPES OF LOANS.  SUBJECT TO
THE OTHER TERMS AND PROVISIONS OF THIS AGREEMENT, AT THE OPTION OF THE BORROWER,
THE LOANS (OTHER THAN SWING LINE LOANS) MAY BE BASE RATE LOANS OR LIBOR LOANS;
PROVIDED THAT, WITHOUT THE PRIOR WRITTEN CONSENT OF THE REQUIRED LENDERS, NO
MORE THAN EIGHT LIBOR LOANS MAY BE OUTSTANDING AT ANY TIME.


SECTION 2.02.  BORROWINGS, CONTINUATIONS AND CONVERSIONS OF REVOLVING CREDIT
LOANS; LETTERS OF CREDIT.


(A)                                  BORROWINGS.  THE BORROWER SHALL GIVE THE
AGENT (WHICH SHALL PROMPTLY NOTIFY THE LENDERS) ADVANCE NOTICE AS HEREINAFTER
PROVIDED OF EACH BORROWING UNDER SECTION 2.01(A), WHICH SHALL SPECIFY (I) THE
AGGREGATE AMOUNT OF SUCH BORROWING, (II) THE TYPE AND (III) THE DATE (WHICH
SHALL BE A BUSINESS DAY) OF THE LOANS TO BE BORROWED, AND (IV) IN THE CASE OF
LIBOR LOANS, THE DURATION OF THE INTEREST PERIOD THEREFOR.


(B)                                 MINIMUM AMOUNTS.  ALL BASE RATE LOAN
BORROWINGS SHALL BE IN AMOUNTS OF AT LEAST $1,000,000 OR THE REMAINING BALANCE
OF THE AGGREGATE REVOLVING CREDIT COMMITMENTS, IF LESS, OR ANY WHOLE MULTIPLE OF
$1,000,000 IN EXCESS THEREOF, AND ALL LIBOR LOANS SHALL BE IN AMOUNTS OF AT
LEAST $3,000,000 OR ANY WHOLE MULTIPLE OF $1,000,000 IN EXCESS THEREOF.  ALL
SWING LINE LOANS SHALL BE IN AMOUNTS OF AT LEAST $1,000,000 OR ANY WHOLE
MULTIPLE OF $100,000 IN EXCESS THEREOF.


(C)                                  NOTICES.  ALL BORROWINGS, CONTINUATIONS AND
CONVERSIONS SHALL REQUIRE ADVANCE WRITTEN NOTICE TO THE AGENT (WHICH SHALL
PROMPTLY NOTIFY THE LENDERS) IN THE FORM OF EXHIBIT A (OR TELEPHONIC NOTICE
PROMPTLY CONFIRMED BY SUCH A WRITTEN NOTICE), WHICH IN EACH CASE SHALL BE
IRREVOCABLE, FROM THE BORROWER TO BE RECEIVED BY THE AGENT NOT LATER THAN 11:00
A.M. ATLANTA TIME ON THE DATE OF EACH BASE RATE LOAN BORROWING AND NOT LATER
THAN 11:00 A.M. ATLANTA TIME AT LEAST THREE BUSINESS DAYS PRIOR TO THE DATE OF
EACH LIBOR LOAN BORROWING, CONTINUATION OR CONVERSION.  WITHOUT IN ANY WAY
LIMITING THE BORROWER’S OBLIGATION TO CONFIRM IN WRITING ANY TELEPHONIC NOTICE,
THE AGENT MAY ACT WITHOUT LIABILITY UPON THE BASIS OF TELEPHONIC NOTICE BELIEVED
BY THE AGENT IN GOOD FAITH TO BE FROM THE BORROWER PRIOR TO RECEIPT OF WRITTEN
CONFIRMATION.  IN EACH SUCH CASE, THE BORROWER HEREBY WAIVES THE RIGHT TO
DISPUTE THE AGENT’S RECORD OF THE TERMS OF SUCH TELEPHONIC NOTICE EXCEPT IN THE
CASE OF GROSS NEGLIGENCE OR WILLFUL MISCONDUCT BY THE AGENT.


(D)                                 CONTINUATION OPTIONS.  SUBJECT TO THE
PROVISIONS MADE IN THIS SECTION 2.02(D), THE BORROWER MAY ELECT TO CONTINUE ALL
OR ANY PART OF ANY LIBOR LOAN BEYOND THE EXPIRATION OF THE THEN CURRENT INTEREST
PERIOD RELATING THERETO BY GIVING ADVANCE NOTICE AS PROVIDED IN
SECTION 2.02(C) TO THE AGENT (WHICH SHALL PROMPTLY NOTIFY THE LENDERS) OF SUCH
ELECTION, SPECIFYING THE AMOUNT OF SUCH LOAN TO BE CONTINUED AND THE INTEREST
PERIOD THEREFOR.  IN THE ABSENCE OF SUCH A TIMELY AND PROPER ELECTION, THE
BORROWER SHALL BE DEEMED TO HAVE ELECTED TO CONVERT SUCH LIBOR LOAN TO A BASE
RATE LOAN PURSUANT TO SECTION 2.02(E).  ALL OR ANY PART OF ANY LIBOR LOAN MAY BE
CONTINUED AS PROVIDED HEREIN, PROVIDED THAT (I) ANY CONTINUATION OF ANY SUCH
LOAN SHALL BE (AS TO EACH LOAN AS CONTINUED FOR AN APPLICABLE INTEREST PERIOD)
IN AMOUNTS OF AT LEAST $3,000,000 OR ANY WHOLE MULTIPLE OF $1,000,000 IN EXCESS
THEREOF AND (II) NO DEFAULT

24


--------------------------------------------------------------------------------





SHALL HAVE OCCURRED AND BE CONTINUING.  IF A DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING, EACH LIBOR LOAN SHALL BE CONVERTED TO A BASE RATE LOAN ON THE LAST
DAY OF THE INTEREST PERIOD APPLICABLE THERETO.


(E)                                  CONVERSION OPTIONS.  THE BORROWER MAY ELECT
TO CONVERT ALL OR ANY PART OF ANY LIBOR LOAN ON THE LAST DAY OF THE THEN CURRENT
INTEREST PERIOD RELATING THERETO TO A BASE RATE LOAN BY GIVING ADVANCE NOTICE TO
THE AGENT (WHICH SHALL PROMPTLY NOTIFY THE LENDERS) OF SUCH ELECTION.  SUBJECT
TO THE PROVISIONS MADE IN THIS SECTION 2.02(E), THE BORROWER MAY ELECT TO
CONVERT ALL OR ANY PART OF ANY BASE RATE LOAN (OTHER THAN A SWING LINE LOAN) AT
ANY TIME AND FROM TIME TO TIME TO A LIBOR LOAN BY GIVING ADVANCE NOTICE AS
PROVIDED IN SECTION 2.02(C) TO THE AGENT (WHICH SHALL PROMPTLY NOTIFY THE
LENDERS) OF SUCH ELECTION.  ALL OR ANY PART OF ANY OUTSTANDING LOAN MAY BE
CONVERTED AS PROVIDED HEREIN, PROVIDED THAT (I) ANY CONVERSION OF ANY BASE RATE
LOAN INTO A LIBOR LOAN SHALL BE (AS TO EACH SUCH LOAN INTO WHICH THERE IS A
CONVERSION FOR AN APPLICABLE INTEREST PERIOD) IN AMOUNTS OF AT LEAST $3,000,000
OR ANY WHOLE MULTIPLE OF $1,000,000 IN EXCESS THEREOF AND (II) NO DEFAULT SHALL
HAVE OCCURRED AND BE CONTINUING.  IF A DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING, NO BASE RATE LOAN MAY BE CONVERTED INTO A LIBOR LOAN.


(F)                                    ADVANCES.  NOT LATER THAN 11:00 A.M.
ATLANTA TIME FOR LIBOR LOANS AND 1:00 P.M. ATLANTA TIME FOR BASE RATE LOANS ON
THE DATE SPECIFIED FOR EACH BORROWING HEREUNDER, EACH LENDER SHALL MAKE
AVAILABLE THE AMOUNT OF THE LOAN TO BE MADE BY IT ON SUCH DATE TO THE AGENT, TO
AN ACCOUNT WHICH THE AGENT SHALL SPECIFY, IN IMMEDIATELY AVAILABLE FUNDS, FOR
THE ACCOUNT OF THE BORROWER.  THE AMOUNTS SO RECEIVED BY THE AGENT SHALL,
SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT, BE MADE AVAILABLE TO THE
BORROWER BY DEPOSITING THE SAME, IN IMMEDIATELY AVAILABLE FUNDS, IN AN ACCOUNT
OF THE BORROWER, DESIGNATED BY THE BORROWER AND MAINTAINED AT THE PRINCIPAL
OFFICE.


(G)                                 LETTERS OF CREDIT.  THE BORROWER SHALL GIVE
THE ISSUING BANK (WITH A COPY TO THE AGENT) ADVANCE NOTICE TO BE RECEIVED BY THE
ISSUING BANK NOT LATER THAN 11:00 A.M. ATLANTA TIME NOT LESS THAN THREE BUSINESS
DAYS PRIOR THERETO OF EACH REQUEST FOR THE ISSUANCE, AND AT LEAST THREE BUSINESS
DAYS PRIOR TO THE DATE OF THE RENEWAL OR EXTENSION, OF A LETTER OF CREDIT
HEREUNDER WHICH REQUEST SHALL SPECIFY (I) THE AMOUNT OF SUCH LETTER OF CREDIT,
(II) THE DATE (WHICH SHALL BE A BUSINESS DAY) SUCH LETTER OF CREDIT IS TO BE
ISSUED, RENEWED OR EXTENDED, (III) THE DURATION THEREOF, (IV) THE NAME AND
ADDRESS OF THE BENEFICIARY THEREOF, (V) THE NAME OF THE ACCOUNT PARTY ON WHOSE
BEHALF THE LETTER OF CREDIT SHALL BE ISSUED, (VI) THE FORM OF THE LETTER OF
CREDIT AND (VII) SUCH OTHER INFORMATION AS THE ISSUING BANK MAY REASONABLY
REQUEST, ALL OF WHICH SHALL BE REASONABLY SATISFACTORY TO THE ISSUING BANK. 
SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT, ON THE DATE SPECIFIED FOR
THE ISSUANCE, RENEWAL OR EXTENSION OF A LETTER OF CREDIT, THE ISSUING BANK SHALL
ISSUE, RENEW OR EXTEND SUCH LETTER OF CREDIT TO THE BENEFICIARY THEREOF.

In conjunction with the issuance of each Letter of Credit, the Borrower shall
execute a Letter of Credit Agreement.  In the event of any conflict between any
provision of a Letter of Credit Agreement and this Agreement, the Borrower, the
Issuing Bank, the Agent and the Lenders hereby agree that the provisions of this
Agreement shall govern.

25


--------------------------------------------------------------------------------




The Issuing Bank will send to the Borrower and each Lender, immediately upon
issuance of any Letter of Credit, or an amendment thereto, a true and complete
copy of such Letter of Credit or such amendment.


SECTION 2.03.  CHANGES OF COMMITMENTS; ADDITIONAL REVOLVING CREDIT COMMITMENT
AMOUNT.


(A)                                  THE BORROWER SHALL HAVE THE RIGHT TO
TERMINATE OR TO REDUCE THE AMOUNT OF THE AGGREGATE REVOLVING CREDIT COMMITMENTS
AT ANY TIME, OR FROM TIME TO TIME, UPON NOT LESS THAN THREE BUSINESS DAYS’ PRIOR
NOTICE TO THE AGENT (WHICH SHALL PROMPTLY NOTIFY THE LENDERS) OF EACH SUCH
TERMINATION OR REDUCTION, WHICH NOTICE SHALL SPECIFY THE EFFECTIVE DATE THEREOF
AND THE AMOUNT OF ANY SUCH REDUCTION (WHICH SHALL NOT BE LESS THAN $2,000,000 OR
ANY WHOLE MULTIPLE OF $2,000,000 IN EXCESS THEREOF) AND SHALL BE IRREVOCABLE AND
EFFECTIVE ONLY UPON RECEIPT BY THE AGENT.


(B)                                 THE AGGREGATE REVOLVING CREDIT COMMITMENTS
ONCE TERMINATED OR REDUCED MAY NOT BE REINSTATED, INCLUDING WITHOUT LIMITATION
PURSUANT TO CLAUSE (C).


(C)                                  (I) SO LONG AS NO EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING BOTH ON THE DATE OF SUCH REQUEST AND THE EFFECTIVE
DATE OF SUCH INCREASE, FROM TIME TO TIME AFTER THE CLOSING DATE, BORROWER MAY,
UPON AT LEAST 30 DAYS’ WRITTEN NOTICE TO THE AGENT, WHO SHALL PROMPTLY NOTIFY
THE LENDERS, PROPOSE TO INCREASE THE AGGREGATE REVOLVING CREDIT COMMITMENT BY AN
AMOUNT NOT TO EXCEED $200,000,000 (THE AMOUNT OF ANY SUCH INCREASE, THE
“ADDITIONAL REVOLVING CREDIT COMMITMENT AMOUNT”).  EACH LENDER SHALL HAVE THE
RIGHT FOR A PERIOD OF 15 DAYS FOLLOWING RECEIPT OF SUCH NOTICE, TO ELECT BY
WRITTEN NOTICE TO THE BORROWER AND THE AGENT TO INCREASE ITS REVOLVING CREDIT
COMMITMENT BY A PRINCIPAL AMOUNT EQUAL TO OR LESS THAN ITS PERCENTAGE SHARE OF
THE ADDITIONAL REVOLVING CREDIT COMMITMENT AMOUNT.  NO LENDER (OR ANY SUCCESSOR
THERETO) SHALL HAVE ANY OBLIGATION TO INCREASE ITS REVOLVING CREDIT COMMITMENT
OR ITS OTHER OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND
ANY DECISION BY A LENDER TO INCREASE ITS REVOLVING CREDIT COMMITMENT SHALL BE
MADE IN ITS SOLE DISCRETION INDEPENDENTLY FROM ANY OTHER LENDER.


(II) IF ANY LENDER SHALL NOT ELECT TO INCREASE ITS REVOLVING CREDIT COMMITMENT
BY THE FULL AMOUNT PERMITTED BY SUBSECTION (I) ABOVE, THE BORROWER MAY DESIGNATE
ANOTHER BANK OR OTHER FINANCIAL INSTITUTION (WHICH MAY BE, BUT NEED NOT BE, ONE
OR MORE OF THE EXISTING LENDERS) WHICH AT THE TIME AGREES TO, IN THE CASE OF ANY
SUCH PERSON THAT IS AN EXISTING LENDER, INCREASE ITS REVOLVING CREDIT COMMITMENT
AND IN THE CASE OF ANY OTHER SUCH PERSON (AN “ADDITIONAL LENDER”), BECOME A
PARTY TO THIS AGREEMENT; PROVIDED, HOWEVER, THAT ANY NEW BANK OR FINANCIAL
INSTITUTION MUST BE ACCEPTABLE TO THE AGENT, WHICH ACCEPTANCE WILL NOT BE
UNREASONABLY WITHHELD OR DELAYED.  THE SUM OF THE INCREASES IN THE REVOLVING
CREDIT COMMITMENTS OF THE EXISTING LENDERS PURSUANT TO THIS SUBSECTION (II) PLUS
THE REVOLVING CREDIT COMMITMENTS OF THE ADDITIONAL LENDERS SHALL NOT IN THE
AGGREGATE EXCEED THE UNSUBSCRIBED AMOUNT OF THE ADDITIONAL REVOLVING CREDIT
COMMITMENT AMOUNT.


(III)  AN INCREASE IN THE AGGREGATE AMOUNT OF THE REVOLVING CREDIT COMMITMENTS
PURSUANT TO THIS SECTION 2.03(C) SHALL BECOME EFFECTIVE UPON THE RECEIPT BY THE
AGENT OF AN AGREEMENT IN FORM AND SUBSTANCE SATISFACTORY TO THE AGENT SIGNED BY
THE BORROWER, BY EACH ADDITIONAL LENDER AND BY EACH OTHER LENDER WHOSE REVOLVING
CREDIT COMMITMENT IS TO BE

26


--------------------------------------------------------------------------------





INCREASED, SETTING FORTH THE NEW REVOLVING CREDIT COMMITMENTS OF SUCH LENDERS
AND SETTING FORTH THE AGREEMENT OF EACH ADDITIONAL LENDER TO BECOME A PARTY TO
THIS AGREEMENT AND TO BE BOUND BY ALL THE TERMS AND PROVISIONS HEREOF, TOGETHER
WITH SUCH EVIDENCE OF APPROPRIATE PARTNERSHIP AUTHORIZATION ON THE PART OF THE
BORROWER WITH RESPECT TO THE INCREASE IN THE REVOLVING CREDIT COMMITMENTS AND
SUCH OPINIONS OF COUNSEL FOR THE BORROWER WITH RESPECT TO THE INCREASE IN THE
REVOLVING CREDIT COMMITMENTS AS THE AGENT MAY REASONABLY REQUEST.


(IV)  UPON THE ACCEPTANCE OF ANY SUCH AGREEMENT BY THE AGENT, THE AGGREGATE
REVOLVING CREDIT COMMITMENT SHALL AUTOMATICALLY BE INCREASED BY THE AMOUNT OF
THE REVOLVING CREDIT COMMITMENTS ADDED THROUGH SUCH AGREEMENT AND ANNEX I SHALL
AUTOMATICALLY BE DEEMED AMENDED TO REFLECT THE REVOLVING CREDIT COMMITMENTS OF
ALL LENDERS AFTER GIVING EFFECT TO THE ADDITION OF SUCH REVOLVING CREDIT
COMMITMENTS.


(V)  UPON ANY INCREASE IN THE AGGREGATE AMOUNT OF THE REVOLVING CREDIT
COMMITMENTS PURSUANT TO THIS SECTION 2.03(C) THAT IS NOT PRO RATA AMONG ALL
LENDERS, (X) WITHIN FIVE BUSINESS DAYS, IN THE CASE OF ANY BASE RATE LOANS THEN
OUTSTANDING, AND AT THE END OF THE THEN CURRENT INTEREST PERIOD WITH RESPECT
THERETO, IN THE CASE OF ANY LIBOR LOANS THEN OUTSTANDING, THE BORROWER SHALL
PREPAY SUCH LOANS IN THEIR ENTIRETY AND, TO THE EXTENT THE BORROWER ELECTS TO DO
SO AND SUBJECT TO THE CONDITIONS SPECIFIED IN ARTICLE VI, THE BORROWER SHALL
REBORROW LOANS FROM THE LENDERS IN PROPORTION TO THEIR RESPECTIVE REVOLVING
CREDIT COMMITMENTS AFTER GIVING EFFECT TO SUCH INCREASE, UNTIL SUCH TIME AS ALL
OUTSTANDING LOANS ARE HELD BY THE LENDERS IN SUCH PROPORTION AND (Y) EFFECTIVE
UPON SUCH INCREASE, THE AMOUNT OF THE PARTICIPATIONS HELD BY EACH LENDER IN EACH
LETTER OF CREDIT THEN OUTSTANDING SHALL BE ADJUSTED SUCH THAT, AFTER GIVING
EFFECT TO SUCH ADJUSTMENTS, THE LENDERS SHALL HOLD PARTICIPATIONS IN EACH SUCH
LETTER OF CREDIT IN THE PROPORTION ITS RESPECTIVE REVOLVING CREDIT COMMITMENT
BEARS TO THE AGGREGATE REVOLVING CREDIT COMMITMENTS AFTER GIVING EFFECT TO SUCH
INCREASE.


SECTION 2.04.  FEES.


(A)                                  FACILITY FEE.  THE BORROWER SHALL PAY TO
THE AGENT FOR THE ACCOUNT OF EACH LENDER A FACILITY FEE EQUAL TO THE PRODUCT OF
(I) THE DAILY AVERAGE AMOUNT OF SUCH LENDER’S REVOLVING CREDIT COMMITMENT
(REGARDLESS OF USAGE) AND (II) THE RATE PER ANNUM SET FORTH BELOW IN THE COLUMNS
IDENTIFIED AS LEVEL 1, LEVEL 2, LEVEL 3, LEVEL 4, AND LEVEL 5, AS THEN
APPLICABLE, DETERMINED BY REFERENCE TO THE REFERENCE RATING FROM THE DATE HEREOF
IN THE CASE OF EACH LENDER PARTY TO THE AGREEMENT ON SUCH DATE, AND FOR EACH
LENDER BECOMING A PARTY TO THIS AGREEMENT AFTER SUCH DATE, AND FROM THE
EFFECTIVE DATE SPECIFIED IN THE ASSIGNMENT AGREEMENT PURSUANT TO WHICH IT BECAME
A LENDER, IN THE CASE OF EACH OTHER LENDER, UNTIL THE EARLIER TO OCCUR OF THE
TERMINATION DATE AND, IN THE CASE OF THE TERMINATION IN WHOLE OF A LENDER’S
REVOLVING CREDIT COMMITMENT PURSUANT TO SECTION 2.03, THE DATE OF SUCH
TERMINATION, PAYABLE ON EACH QUARTERLY DATE DURING SUCH PERIOD, AND ON THE
TERMINATION DATE.

27


--------------------------------------------------------------------------------




 

 

 

Level 1

 

Level 2

 

Level 3

 

Level 4

 

Level 5

 

S&P/Moody’s
Ratings

 

Reference Rating
at least A-/A3

 

Reference Rating
Less than
Level 1
but at least
BBB+/Baa1

 

Reference Rating
Less than Level 2 
but at least
BBB/Baa2

 

Reference Rating
Less than Level 3
but at least
BBB-/Baa3

 

Reference Rating
below Level 4 or
unrated

 

Rate Per Annum

 

 

 

 

 

 

 

 

 

 

 

Facility Fee

 

0.050

%

0.070

%

0.090

%

0.110

%

0.125

%

 

Any change in the facility fee will be effective as of the date on which S&P or
Moody’s, as the case may be, announces any change in the ratings used to
determine the Reference Rating.


(B)                                 LETTER OF CREDIT FEES.

(I)                                     THE BORROWER AGREES TO PAY THE AGENT,
FOR THE ACCOUNT OF EACH LENDER, FEES IN RESPECT OF EACH OUTSTANDING LETTER OF
CREDIT BASED ON SUCH LENDER’S PERCENTAGE SHARE OF THE DAILY AVERAGE AMOUNT OF
THE MAXIMUM LIABILITY OF THE ISSUING BANK EXISTING FROM TIME TO TIME UNDER SUCH
LETTER OF CREDIT (CALCULATED SEPARATELY FOR EACH LETTER OF CREDIT) AT A RATE PER
ANNUM EQUAL TO THE APPLICABLE MARGIN THEN IN EFFECT FOR LIBOR LOANS; PROVIDED,
HOWEVER, THAT AT ANY TIME INTEREST ON THE LOANS IS ACCRUING AT THE POST-DEFAULT
RATE, THE RATES FOR SUCH FEES SHALL BE INCREASED TO 2% OVER THE APPLICABLE
MARGIN THEN IN EFFECT FOR LIBOR LOANS.  EACH LETTER OF CREDIT SHALL BE DEEMED TO
BE OUTSTANDING UP TO THE FULL FACE AMOUNT OF THE LETTER OF CREDIT UNTIL THE
ISSUING BANK HAS RECEIVED THE CANCELED LETTER OF CREDIT OR A WRITTEN
CANCELLATION OF THE LETTER OF CREDIT FROM THE BENEFICIARY OF SUCH LETTER OF
CREDIT IN FORM AND SUBSTANCE ACCEPTABLE TO THE ISSUING BANK, OR FOR ANY
REDUCTIONS IN THE AMOUNT OF THE LETTER OF CREDIT (OTHER THAN FROM A DRAWING),
WRITTEN NOTIFICATION FROM THE BENEFICIARY OF SUCH LETTER OF CREDIT.  SUCH FEES
ARE PAYABLE QUARTERLY IN ARREARS ON EACH QUARTERLY DATE AND UPON CANCELLATION OR
EXPIRATION OF EACH SUCH LETTER OF CREDIT.

(II)                                  THE BORROWER AGREES TO PAY THE ISSUING
BANK, FOR ITS OWN ACCOUNT, AN ISSUING FEE FOR ISSUING LETTERS OF CREDIT ON THE
DAILY AVERAGE AMOUNT OF THE MAXIMUM LIABILITY OF THE ISSUING BANK EXISTING FROM
TIME TO TIME UNDER SUCH LETTER OF CREDIT (CALCULATED SEPARATELY FOR EACH LETTER
OF CREDIT) AT THE RATE OF 0.125% PER ANNUM, PAYABLE QUARTERLY IN ARREARS ON EACH
QUARTERLY DATE AND UPON CANCELLATION OR EXPIRATION OF EACH SUCH LETTER OF
CREDIT.

(III)                               IN ADDITION TO THE FEES IN SUBSECTIONS (I)
AND (II) OF SECTION 2.04(B), THE BORROWER AGREES TO PAY THE ISSUING BANK ON
DEMAND THE ISSUING BANK’S CUSTOMARY LETTER OF CREDIT FEES, INCLUDING, WITHOUT
LIMITATION, AMENDMENT FEES, NEGOTIATION AND DRAWING FEES, AND OTHER FEES
CUSTOMARILY PAYABLE WITH RESPECT TO EACH LETTER OF CREDIT.


(C)                                  FEE LETTERS.  THE BORROWER SHALL PAY ALL
FEES SET FORTH IN THE FEE LETTERS ON THE DATES AND TO THE PARTIES SPECIFIED
THEREIN.

28


--------------------------------------------------------------------------------





SECTION 2.05.  SEVERAL OBLIGATIONS.

The failure of any Lender to make any Loan to be made by it or to provide funds
for disbursements or reimbursements under Letters of Credit on the date
specified therefor shall not relieve any other Lender of its obligation to make
its Loan or provide funds on such date, but no Lender shall be responsible for
the failure of any other Lender to make a Loan to be made by such other Lender
or to provide funds to be provided by such other Lender.


SECTION 2.06.  NOTELESS AGREEMENT; EVIDENCE OF INDEBTEDNESS.


(A)                                  EACH LENDER SHALL MAINTAIN IN ACCORDANCE
WITH ITS USUAL PRACTICE AN ACCOUNT OR ACCOUNTS EVIDENCING THE INDEBTEDNESS OF
THE BORROWER TO SUCH LENDER RESULTING FROM EACH LOAN MADE BY SUCH LENDER FROM
TIME TO TIME, INCLUDING THE AMOUNTS OF PRINCIPAL AND INTEREST PAYABLE AND PAID
TO SUCH LENDER FROM TIME TO TIME HEREUNDER.


(B)                                 THE AGENT SHALL ALSO MAINTAIN ACCOUNTS IN
WHICH IT WILL RECORD (I) THE AMOUNT OF EACH LOAN MADE HEREUNDER, THE TYPE
THEREOF AND THE INTEREST PERIOD (IF ANY) WITH RESPECT THERETO, (II) THE AMOUNT
OF ANY PRINCIPAL OR INTEREST DUE AND PAYABLE OR TO BECOME DUE AND PAYABLE FROM
THE BORROWER TO EACH LENDER HEREUNDER, AND (III) THE AMOUNT OF ANY SUM RECEIVED
BY THE AGENT HEREUNDER FROM THE BORROWER AND EACH LENDER’S SHARE THEREOF.


(C)                                  THE ENTRIES MAINTAINED IN THE ACCOUNTS
MAINTAINED PURSUANT TO SUBSECTIONS (A) AND (B) ABOVE SHALL BE PRIMA FACIE
EVIDENCE OF THE EXISTENCE AND AMOUNTS OF THE OBLIGATIONS THEREIN RECORDED;
PROVIDED, HOWEVER, THAT THE FAILURE OF THE AGENT OR ANY LENDER TO MAINTAIN SUCH
ACCOUNTS OR ANY ERROR THEREIN SHALL NOT IN ANY MANNER AFFECT THE OBLIGATION OF
THE BORROWER TO REPAY SUCH OBLIGATIONS IN ACCORDANCE WITH THEIR TERMS.


(D)                                 ANY LENDER MAY REQUEST THAT ITS LOANS BE
EVIDENCED BY ONE OR MORE PROMISSORY NOTES.  IN SUCH EVENT, THE BORROWER SHALL
PREPARE, EXECUTE AND DELIVER TO SUCH LENDER ONE OR MORE PROMISSORY NOTES PAYABLE
TO THE ORDER OF SUCH LENDER AND IN A FORM ACCEPTABLE TO THE BORROWER AND THE
AGENT.  THEREAFTER, THE LOANS EVIDENCED BY SUCH NOTE(S) AND INTEREST THEREON
SHALL AT ALL TIMES (INCLUDING AFTER ANY ASSIGNMENT PURSUANT TO SECTION 12.06(B))
BE REPRESENTED BY NOTES FROM THE BORROWER, PAYABLE TO THE ORDER OF THE PAYEE
NAMED THEREIN OR ANY ASSIGNEE PURSUANT TO SECTION 12.06(B), EXCEPT TO THE EXTENT
THAT ANY SUCH LENDER OR ASSIGNEE SUBSEQUENTLY RETURNS ANY SUCH NOTE FOR
CANCELLATION AND REQUESTS THAT THE RELATED LOANS ONCE AGAIN BE EVIDENCED AS IN
SUBSECTIONS (A) AND (B) ABOVE.


SECTION 2.07.  PREPAYMENTS.


(A)                                  VOLUNTARY PREPAYMENTS.  THE BORROWER MAY
PREPAY THE BASE RATE LOANS UPON NOT LESS THAN ONE (1) BUSINESS DAY’S PRIOR
NOTICE TO THE AGENT (WHICH SHALL PROMPTLY NOTIFY THE LENDERS), WHICH NOTICE
SHALL SPECIFY THE PREPAYMENT DATE (WHICH SHALL BE A BUSINESS DAY) AND THE AMOUNT
OF THE PREPAYMENT (WHICH SHALL BE AT LEAST $1,000,000 OR WHOLE MULTIPLES OF
$500,000 IN EXCESS THEREOF FOR REVOLVING CREDIT LOANS THAT ARE BASE RATE LOANS
AND AT LEAST $500,000 OR WHOLE MULTIPLES OF $100,000 IN EXCESS THEREOF FOR SWING
LINE LOANS, OR THE REMAINING AGGREGATE PRINCIPAL BALANCE OUTSTANDING) AND SHALL
BE IRREVOCABLE AND EFFECTIVE ONLY UPON RECEIPT BY THE AGENT, PROVIDED THAT
INTEREST ON THE PRINCIPAL PREPAID, ACCRUED TO THE PREPAYMENT DATE, SHALL BE PAID
ON THE PREPAYMENT DATE.  THE BORROWER MAY PREPAY LIBOR LOANS ON THE SAME
CONDITIONS

29


--------------------------------------------------------------------------------





AS FOR BASE RATE LOANS (EXCEPT THAT PRIOR NOTICE TO THE AGENT SHALL BE NOT LESS
THAN THREE BUSINESS DAYS FOR LIBOR LOANS AND SUCH PAYMENT SHALL BE AT LEAST
$3,000,000 OR WHOLE MULTIPLES OF $1,000,000 IN EXCESS THEREOF) AND IN ADDITION
SUCH PREPAYMENTS OF LIBOR LOANS SHALL BE SUBJECT TO THE TERMS OF SECTION 5.05
AND SHALL BE IN AN AMOUNT EQUAL TO ALL OF THE LIBOR LOANS FOR THE INTEREST
PERIOD PREPAID.


(B)                                 MANDATORY PREPAYMENTS.  IF, AFTER GIVING
EFFECT TO ANY TERMINATION OR REDUCTION OF THE AGGREGATE REVOLVING CREDIT
COMMITMENTS PURSUANT TO SECTION 2.03(A), THE OUTSTANDING AGGREGATE PRINCIPAL
AMOUNT OF THE LOANS PLUS THE LC EXPOSURE EXCEEDS THE AGGREGATE REVOLVING CREDIT
COMMITMENTS, THE BORROWER SHALL (I) PREPAY THE REVOLVING CREDIT LOANS ON THE
DATE OF SUCH TERMINATION OR REDUCTION IN AN AGGREGATE PRINCIPAL AMOUNT EQUAL TO
THE EXCESS, TOGETHER WITH INTEREST ON THE PRINCIPAL AMOUNT PAID ACCRUED TO THE
DATE OF SUCH PREPAYMENT, (II) IF ANY EXCESS REMAINS AFTER PREPAYING ALL
REVOLVING CREDIT LOANS PREPAY THE SWING LINE LOANS ON THE DATE OF SUCH
TERMINATION OR REDUCTION IN AN AGGREGATE PRINCIPAL AMOUNT EQUAL TO SUCH
REMAINING EXCESS, TOGETHER WITH INTEREST ON THE PRINCIPAL AMOUNT PAID ACCRUED TO
THE DATE OF SUCH PREPAYMENT, AND (III) IF ANY EXCESS REMAINS AFTER PREPAYING ALL
OF THE LOANS BECAUSE OF LC EXPOSURE, PAY TO THE AGENT ON BEHALF OF THE LENDERS
AN AMOUNT EQUAL TO THE EXCESS TO BE HELD AS CASH COLLATERAL AS PROVIDED IN
SECTION 2.09(B) HEREOF.


(C)                                  GENERALLY.  PREPAYMENTS PERMITTED OR
REQUIRED UNDER THIS SECTION 2.07 SHALL BE WITHOUT PREMIUM OR PENALTY, EXCEPT AS
REQUIRED UNDER SECTION 5.05 FOR PREPAYMENT OF LIBOR LOANS.  ANY PREPAYMENTS ON
THE LOANS MAY BE REBORROWED SUBJECT TO THE THEN EFFECTIVE AGGREGATE REVOLVING
CREDIT COMMITMENTS.


SECTION 2.08.  ASSUMPTION OF RISKS.

The Borrower assumes all risks of the acts or omissions of any beneficiary of
any Letter of Credit or any transferee thereof with respect to its use of such
Letter of Credit.  Neither the Issuing Bank (except in the case of gross
negligence or willful misconduct on the part of the Issuing Bank or any of its
agents or employees), its correspondents nor any Lender shall be responsible for
the validity, sufficiency or genuineness of certificates or other documents or
any endorsements thereon, even if such certificates or other documents should in
fact prove to be invalid, insufficient, fraudulent or forged; for errors,
omissions, interruptions or delays in transmissions or delivery of any messages
by mail, telex, or otherwise, whether or not they be in code; for errors in
translation or for errors in interpretation of technical terms; the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any Letter of Credit or the rights or benefits thereunder or
proceeds thereof, in whole or in part, which may prove to be invalid or
ineffective for any reason; the failure of any beneficiary or any transferee of
any Letter of Credit to comply fully with conditions required in order to draw
upon any Letter of Credit; or for any other consequences arising from causes
beyond the Issuing Bank’s control or the control of the Issuing Bank’s
correspondents.  In addition, neither the Issuing Bank, the Agent nor any Lender
shall be responsible for any error, neglect, or default of any of the Issuing
Bank’s correspondents; and none of the above shall affect, impair or prevent the
vesting of any of the Issuing Bank’s, the Agent’s or any Lender’s rights or
powers hereunder or under the Letter of Credit Agreements, all of which rights
shall be cumulative.  The Issuing Bank and its correspondents may accept
certificates or other documents that appear on their face to be in order,
without responsibility for further investigation of any matter contained therein

30


--------------------------------------------------------------------------------




regardless of any notice or information to the contrary.  In furtherance and not
in limitation of the foregoing provisions, the Borrower agrees that any action,
inaction or omission taken or not taken by the Issuing Bank or by any
correspondent for the Issuing Bank in good faith in connection with any Letter
of Credit, or any related drafts, certificates, documents or instruments, shall
be binding on the Borrower and shall not put the Issuing Bank or its
correspondents under any resulting liability to the Borrower.


SECTION 2.09.  OBLIGATION TO REIMBURSE AND TO PREPAY.


(A)                                  IF A DISBURSEMENT BY THE ISSUING BANK IS
MADE UNDER ANY LETTER OF CREDIT, THE BORROWER AND THE APPLICABLE ACCOUNT PARTY
HEREBY JOINTLY AND SEVERALLY AGREE PAY TO THE AGENT WITHIN TWO BUSINESS DAYS
AFTER NOTICE OF ANY SUCH DISBURSEMENT IS RECEIVED BY THE BORROWER AND SUCH
ACCOUNT PARTY, THE AMOUNT OF SUCH DISBURSEMENT (IF SUCH PAYMENT IS NOT SOONER
EFFECTED AS MAY BE REQUIRED UNDER THIS SECTION 2.09 OR UNDER OTHER PROVISIONS OF
THE LETTER OF CREDIT), TOGETHER WITH INTEREST ON THE AMOUNT DISBURSED FROM AND
INCLUDING THE DATE OF DISBURSEMENT UNTIL PAYMENT IN FULL OF SUCH DISBURSED
AMOUNT AT A VARYING RATE PER ANNUM EQUAL TO (I) THE THEN APPLICABLE INTEREST
RATE FOR BASE RATE LOANS THROUGH THE SECOND BUSINESS DAY AFTER NOTICE OF SUCH
DISBURSEMENT IS RECEIVED BY THE BORROWER AND (II) THEREAFTER, THE POST-DEFAULT
RATE FOR BASE RATE LOANS (BUT IN NO EVENT TO EXCEED THE HIGHEST LAWFUL RATE) FOR
THE PERIOD FROM AND INCLUDING THE THIRD BUSINESS DAY FOLLOWING THE DATE OF SUCH
DISBURSEMENT TO AND EXCLUDING THE DATE OF REPAYMENT IN FULL OF SUCH DISBURSED
AMOUNT.  THE OBLIGATIONS OF THE BORROWER AND EACH ACCOUNT PARTY UNDER THIS
AGREEMENT WITH RESPECT TO EACH LETTER OF CREDIT SHALL BE ABSOLUTE, UNCONDITIONAL
AND IRREVOCABLE AND SHALL BE PAID OR PERFORMED STRICTLY IN ACCORDANCE WITH THE
TERMS OF THIS AGREEMENT UNDER ALL CIRCUMSTANCES WHATSOEVER, INCLUDING, WITHOUT
LIMITATION, BUT ONLY TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
FOLLOWING CIRCUMSTANCES: (I) ANY LACK OF VALIDITY OR ENFORCEABILITY OF THIS
AGREEMENT, ANY LETTER OF CREDIT OR ANY OF THE OTHER LOAN DOCUMENTS; (II) ANY
AMENDMENT OR WAIVER OF (INCLUDING ANY DEFAULT), OR ANY CONSENT TO DEPARTURE FROM
THIS AGREEMENT (EXCEPT TO THE EXTENT PERMITTED BY ANY AMENDMENT OR WAIVER), ANY
LETTER OF CREDIT OR ANY OF THE OTHER LOAN DOCUMENTS; (III) THE EXISTENCE OF ANY
CLAIM, SET-OFF, DEFENSE OR OTHER RIGHTS WHICH THE BORROWER OR ANY OTHER ACCOUNT
PARTY MAY HAVE AT ANY TIME AGAINST THE BENEFICIARY OF ANY LETTER OF CREDIT OR
ANY TRANSFEREE OF ANY LETTER OF CREDIT (OR ANY PERSONS FOR WHOM ANY SUCH
BENEFICIARY OR ANY SUCH TRANSFEREE MAY BE ACTING), THE ISSUING BANK, THE AGENT,
ANY LENDER OR ANY OTHER PERSON, WHETHER IN CONNECTION WITH THIS AGREEMENT, ANY
LETTER OF CREDIT, THE OTHER LOAN DOCUMENTS, THE TRANSACTIONS CONTEMPLATED HEREBY
OR ANY UNRELATED TRANSACTION; (IV) ANY STATEMENT, CERTIFICATE, DRAFT, NOTICE OR
ANY OTHER DOCUMENT PRESENTED UNDER ANY LETTER OF CREDIT PROVES TO HAVE BEEN
FORGED, FRAUDULENT, INSUFFICIENT OR INVALID IN ANY RESPECT OR ANY STATEMENT
THEREIN PROVES TO HAVE BEEN UNTRUE OR INACCURATE IN ANY RESPECT WHATSOEVER;
(V) PAYMENT BY THE ISSUING BANK UNDER ANY LETTER OF CREDIT AGAINST PRESENTATION
OF A DRAFT OR CERTIFICATE WHICH APPEARS ON ITS FACE TO COMPLY, BUT DOES NOT
COMPLY, WITH THE TERMS OF SUCH LETTER OF CREDIT; AND (VI) ANY OTHER CIRCUMSTANCE
OR HAPPENING WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING.


NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT TO CONTRARY, IN THE EVENT
THAT A LETTER OF CREDIT IS ISSUED ON ACCOUNT OF AN ACCOUNT PARTY OTHER THAN THE
BORROWER, THE BORROWER AGREES THAT IT SHALL BE THE PRIMARY OBLIGOR WITH RESPECT
TO ANY REIMBURSEMENT OBLIGATIONS ARISING UNDER SUCH LETTER OF CREDIT, AND THAT
ANY PAYMENTS MADE BY THE BORROWER TO THE AGENT IN RESPECT OF SUCH REIMBURSEMENT
OBLIGATIONS SHALL BE DEEMED TO BE A CONTRIBUTION OF THE AMOUNT OF SUCH

31


--------------------------------------------------------------------------------





PAYMENT TO THE CAPITAL OF THE APPLICABLE ACCOUNT PARTY BY THE BORROWER OF A LIKE
AMOUNT, FOLLOWED BY A PAYMENT OF SUCH REIMBURSEMENT OBLIGATIONS IN A LIKE
AMOUNT, AND WILL BE PAID BY THE BORROWER DIRECTLY TO THE AGENT SOLELY TO AVOID
THE INEFFICIENCY OF MULTIPLE TRANSFERS OF FUNDS.


NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, NEITHER THE BORROWER
NOR ANY ACCOUNT PARTY WILL BE LIABLE FOR PAYMENT OR PERFORMANCE THAT RESULTS
FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE ISSUING BANK, EXCEPT
(I) WHERE THE BORROWER, ANY ACCOUNT PARTY OR ANY SUBSIDIARY OF THE BORROWER
ACTUALLY RECOVERS THE PROCEEDS FOR ITSELF OR THE ISSUING BANK OF ANY PAYMENT
MADE BY THE ISSUING BANK IN CONNECTION WITH SUCH GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OR (II) IN CASES WHERE THE AGENT MAKES PAYMENT TO THE NAMED
BENEFICIARY OF A LETTER OF CREDIT.


(B)                                 IN THE EVENT OF THE OCCURRENCE OF ANY EVENT
OF DEFAULT, A PAYMENT OR PREPAYMENT PURSUANT TO SECTION 2.07(B) OR UPON THE
TERMINATION DATE, WHETHER BY ACCELERATION OR OTHERWISE, AN AMOUNT EQUAL TO THE
LC EXPOSURE (OR THE EXCESS IN THE CASE OF SECTION 2.07(B)) SHALL BE DEEMED TO BE
FORTHWITH DUE AND OWING BY THE BORROWER TO THE ISSUING BANK, THE AGENT AND THE
LENDERS AS OF THE DATE OF ANY SUCH OCCURRENCE; AND THE BORROWER’S OBLIGATION TO
PAY SUCH AMOUNT SHALL BE ABSOLUTE AND UNCONDITIONAL, WITHOUT REGARD TO WHETHER
ANY BENEFICIARY OF ANY SUCH LETTER OF CREDIT HAS ATTEMPTED TO DRAW DOWN ALL OR A
PORTION OF SUCH AMOUNT UNDER THE TERMS OF A LETTER OF CREDIT, AND, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, SHALL NOT BE SUBJECT TO ANY DEFENSE
OR BE AFFECTED BY A RIGHT OF SET-OFF, COUNTERCLAIM OR RECOUPMENT WHICH THE
BORROWER OR ANY OTHER ACCOUNT PARTY MAY NOW OR HEREAFTER HAVE AGAINST ANY SUCH
BENEFICIARY, THE ISSUING BANK, THE AGENT, THE LENDERS OR ANY OTHER PERSON FOR
ANY REASON WHATSOEVER.  SUCH PAYMENTS SHALL BE HELD BY THE AGENT ON BEHALF OF
THE LENDERS AS CASH COLLATERAL SECURING THE LC EXPOSURE IN AN ACCOUNT OR
ACCOUNTS AT THE PRINCIPAL OFFICE; AND THE BORROWER HEREBY GRANTS TO AND BY ITS
DEPOSIT WITH THE AGENT GRANTS TO THE AGENT A SECURITY INTEREST IN SUCH CASH
COLLATERAL.  IN THE EVENT OF ANY SUCH PAYMENT BY THE BORROWER OF AMOUNTS
CONTINGENTLY OWING UNDER OUTSTANDING LETTERS OF CREDIT AND IN THE EVENT THAT
THEREAFTER DRAFTS OR OTHER DEMANDS FOR PAYMENT COMPLYING WITH THE TERMS OF SUCH
LETTERS OF CREDIT ARE NOT MADE PRIOR TO THE RESPECTIVE EXPIRATION DATES THEREOF,
THE AGENT AGREES, IF NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING OR IF NO
OTHER AMOUNTS ARE OUTSTANDING UNDER THIS AGREEMENT, OR THE OTHER LOAN DOCUMENTS,
TO REMIT TO THE BORROWER AMOUNTS FOR WHICH THE CONTINGENT OBLIGATIONS EVIDENCED
BY THE LETTERS OF CREDIT HAVE CEASED.


(C)                                  IF THE ISSUING BANK SHALL NOT HAVE BEEN
REIMBURSED IN FULL FOR ANY PAYMENT MADE BY THE ISSUING BANK UNDER A LETTER OF
CREDIT ISSUED BY THE ISSUING BANK ON THE DATE OF SUCH PAYMENT, THE ISSUING BANK
SHALL GIVE THE AGENT AND EACH LENDER PROMPT NOTICE THEREOF (AN “LC PAYMENT
NOTICE”) NO LATER THAN 12:00 NOON ON THE BUSINESS DAY IMMEDIATELY SUCCEEDING THE
DATE OF SUCH PAYMENT BY THE ISSUING BANK.  EACH LENDER SEVERALLY AGREES TO
PURCHASE A PARTICIPATION IN THE REIMBURSEMENT OBLIGATION OF THE BORROWER TO THE
ISSUING BANK BY PAYING TO THE AGENT FOR THE ACCOUNT OF THE ISSUING BANK AN
AMOUNT EQUAL TO SUCH LENDER’S PERCENTAGE SHARE OF SUCH UNREIMBURSED AMOUNT PAID
BY THE ISSUING BANK, PLUS INTEREST ON SUCH AMOUNT AT A RATE PER ANNUM EQUAL TO
THE FEDERAL FUNDS RATE FROM THE DATE OF THE PAYMENT BY THE ISSUING BANK TO THE
DATE OF PAYMENT TO THE ISSUING BANK BY SUCH LENDER.  EACH SUCH PAYMENT BY A
LENDER SHALL BE MADE NOT LATER THAN 3:00 P.M. ON THE LATER TO OCCUR OF (I) THE
BUSINESS DAY IMMEDIATELY FOLLOWING THE DATE OF SUCH PAYMENT BY THE ISSUING BANK
AND (II) THE BUSINESS DAY ON WHICH LENDER SHALL HAVE RECEIVED AN LC PAYMENT
NOTICE FROM THE ISSUING BANK.  EACH LENDER’S OBLIGATION TO MAKE EACH SUCH
PAYMENT TO THE AGENT FOR THE ACCOUNT OF THE ISSUING BANK SHALL BE

32


--------------------------------------------------------------------------------





SEVERAL AND SHALL NOT BE AFFECTED BY THE OCCURRENCE OR CONTINUANCE OF A DEFAULT
OR THE FAILURE OF ANY OTHER LENDER TO MAKE ANY PAYMENT UNDER THIS
SECTION 2.09(C).  EACH LENDER FURTHER AGREES THAT EACH SUCH PAYMENT SHALL BE
MADE WITHOUT ANY OFFSET, ABATEMENT, WITHHOLDING OR REDUCTION WHATSOEVER.


SECTION 2.10.  LENDING OFFICES.

The Loans of each Type made by each Lender shall be made and maintained at such
Lender’s Applicable Lending Office for Loans of such Type.

SECTION 2.11.  Extensions of Termination Date.

After the first anniversary of the Closing Date and at least 45 days prior to
the scheduled Termination Date then in effect, the Borrower may (but in no event
more than once per calendar year or twice in the aggregate during the term of
this Agreement), by written notice to the Agent, request that the scheduled
Termination Date then in effect be extended for a twelve-month period, effective
as of a date selected by the Borrower (the “Extension Effective Date”); the
Extension Effective Date shall be at least 45 days, but not more than 60 days,
after the date such extension request is received by the Agent (the “Extension
Request Date”).  Upon receipt of the extension request, the Agent shall promptly
notify each Lender thereof, and approval by the Required Lenders shall be
necessary for the extension to become effective.  If a Lender agrees, in its
individual and sole discretion, to so extend its Revolving Credit Commitment (an
“Extending Lender”), it shall deliver to the Agent a written notice of its
agreement to do so no later than 15 days after the Extension Request Date (or
such later date to which the Borrower and the Agent shall agree), and the Agent
shall promptly thereafter notify the Borrower of such Extending Lender’s
agreement to extend its Revolving Credit Commitment (and such agreement shall be
irrevocable until the Extension Effective Date).  The Revolving Credit
Commitment of any Lender that fails to accept or respond to the Borrower’s
request for extension of the Termination Date (a “Declining Lender”) shall be
terminated on the Termination Date then in effect for such Lender (without
regard to any extension by other Lenders) and on such Termination Date the
Borrower shall pay in full the unpaid principal amount of all Revolving Credit
Loans owing to such Declining Lender, together with all accrued and unpaid
interest thereon and all fees accrued and unpaid under this Agreement to the
date of such payment of principal and all other amounts due to such Declining
Lender under this Agreement.  The Agent shall promptly notify each Extending
Lender of the aggregate Revolving Credit Commitments of the Declining Lenders. 
Each Extending Lender may offer to increase its respective Revolving Credit
Commitment by an amount not to exceed the aggregate amount of the Declining
Lenders’ Revolving Credit Commitments, and such Extending Lender shall deliver
to the Agent a notice of its offer to so increase its Revolving Credit
Commitment no later than 30 days after the Extension Request Date (or such later
date to which the Borrower and the Agent shall agree), and such offer shall be
irrevocable until the Extension Effective Date.  To the extent the aggregate
amount of additional Revolving Credit Commitments that the Extending Lenders
offer pursuant to the preceding sentence exceeds the aggregate amount of the
Declining Lenders’ Revolving Credit Commitments, such additional Revolving
Credit Commitments shall be reduced on a pro rata basis.  To the extent the
aggregate amount of Revolving Credit Commitments that the Extending Lenders have
so offered to extend is less than the aggregate amount of Revolving Credit
Commitments that the Borrower has so requested to be extended, the Borrower
shall have the

33


--------------------------------------------------------------------------------





RIGHT BUT NOT THE OBLIGATION TO REQUIRE ANY DECLINING LENDER TO (AND ANY SUCH
DECLINING LENDER SHALL) ASSIGN IN FULL ITS RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT TO ONE OR MORE BANKS OR OTHER FINANCIAL INSTITUTIONS (WHICH MAY BE,
BUT NEED NOT BE, ONE OR MORE OF THE EXTENDING LENDERS) WHICH AT THE TIME AGREE
TO, IN THE CASE OF ANY SUCH PERSON THAT IS AN EXTENDING LENDER, INCREASE ITS
REVOLVING CREDIT COMMITMENT AND IN THE CASE OF ANY OTHER SUCH PERSON (A “NEW
LENDER”) BECOME A PARTY TO THIS AGREEMENT; PROVIDED THAT (I) SUCH ASSIGNMENT IS
OTHERWISE IN COMPLIANCE WITH SECTION 12.06, (II) SUCH DECLINING LENDER RECEIVES
PAYMENT IN FULL OF THE UNPAID PRINCIPAL AMOUNT OF ALL REVOLVING CREDIT LOANS
OWING TO SUCH DECLINING LENDER, TOGETHER WITH ALL ACCRUED AND UNPAID INTEREST
THEREON AND ALL FEES ACCRUED AND UNPAID UNDER THIS AGREEMENT TO THE DATE OF SUCH
PAYMENT OF PRINCIPAL AND ALL OTHER AMOUNTS DUE TO SUCH DECLINING LENDER UNDER
THIS AGREEMENT AND (III) ANY SUCH ASSIGNMENT SHALL BE EFFECTIVE ON THE DATE ON
OR BEFORE SUCH EXTENSION EFFECTIVE DATE AS MAY BE SPECIFIED BY THE BORROWER AND
AGREED TO BY THE RESPECTIVE NEW LENDERS AND EXTENDING LENDERS, AS THE CASE MAY
BE, AND THE AGENT.  IF, BUT ONLY IF, EXTENDING LENDERS AND NEW LENDERS, AS THE
CASE MAY BE, HAVE AGREED TO PROVIDE REVOLVING CREDIT COMMITMENTS IN AN AGGREGATE
AMOUNT GREATER THAN 50% OF THE AGGREGATE AMOUNT OF THE REVOLVING CREDIT
COMMITMENTS OUTSTANDING IMMEDIATELY PRIOR TO SUCH EXTENSION EFFECTIVE DATE AND
THE CONDITIONS PRECEDENT IN SECTION 6.02 ARE MET, THE TERMINATION DATE IN EFFECT
WITH RESPECT TO SUCH EXTENDING LENDERS AND NEW LENDERS SHALL BE EXTENDED BY
TWELVE MONTHS.


ARTICLE III
PAYMENTS OF PRINCIPAL AND INTEREST


SECTION 3.01.  REPAYMENT OF LOANS.


(A)                                  REVOLVING CREDIT LOANS.  ON THE TERMINATION
DATE THE BORROWER SHALL REPAY THE OUTSTANDING AGGREGATE PRINCIPAL AMOUNT OF THE
LOANS AND ALL ACCRUED AND UNPAID INTEREST THEREON.


(B)                                 GENERALLY.  THE BORROWER WILL PAY TO THE
AGENT, FOR THE ACCOUNT OF EACH LENDER, THE PRINCIPAL PAYMENTS REQUIRED BY THIS
SECTION 3.01.


SECTION 3.02.  INTEREST.


(A)                                  INTEREST RATES.  THE BORROWER WILL PAY TO
THE AGENT, FOR THE ACCOUNT OF EACH LENDER OR THE SWING LINE LENDER, AS
APPROPRIATE, INTEREST ON THE UNPAID PRINCIPAL AMOUNT OF EACH LOAN MADE BY SUCH
LENDER FOR THE PERIOD COMMENCING ON THE DATE SUCH LOAN IS MADE TO, BUT
EXCLUDING, THE DATE SUCH LOAN SHALL BE PAID IN FULL, AT THE FOLLOWING RATES PER
ANNUM:

(I)                                     IF SUCH A LOAN IS A BASE RATE LOAN, THE
BASE RATE (AS IN EFFECT FROM TIME TO TIME) PLUS THE APPLICABLE MARGIN, BUT IN NO
EVENT TO EXCEED THE HIGHEST LAWFUL RATE;

(II)                                  IF SUCH A LOAN IS A LIBOR LOAN, FOR EACH
INTEREST PERIOD RELATING THERETO, THE LIBOR RATE FOR SUCH LOAN PLUS THE
APPLICABLE MARGIN (AS IN EFFECT FROM TIME TO TIME), BUT IN NO EVENT TO EXCEED
THE HIGHEST LAWFUL RATE; AND

(III)                               IF SUCH A LOAN IS A SWING LINE LOAN, THE
BASE RATE (AS IN EFFECT FROM TIME TO TIME) PLUS THE APPLICABLE MARGIN, OR SUCH
OTHER RATE AS THE SWING LINE LENDER AND THE

34


--------------------------------------------------------------------------------




BORROWER SHALL MUTUALLY AGREE AS BEING THE RATE IN EFFECT WITH RESPECT TO SUCH
SWING LINE LOAN PRIOR TO THE TIME OF ANY PURCHASE BY THE LENDERS OF PERCENTAGE
SHARES OF SUCH SWING LINE LOAN AS PROVIDED IN SECTION 2.01(B)(IV), BUT IN NO
EVENT IN ANY SUCH CASE TO EXCEED THE HIGHEST LAWFUL RATE.


(B)                                 POST-DEFAULT RATE.  NOTWITHSTANDING THE
FOREGOING, THE BORROWER WILL PAY TO THE AGENT, FOR THE ACCOUNT OF EACH LENDER,
INTEREST AT THE APPLICABLE POST-DEFAULT RATE ON ANY PRINCIPAL OF ANY LOAN MADE
BY SUCH LENDER, AND (TO THE FULLEST EXTENT PERMITTED BY LAW) ON ANY OTHER AMOUNT
PAYABLE BY THE BORROWER HEREUNDER OR UNDER ANY LOAN DOCUMENT FOR THE PERIOD
COMMENCING ON THE DATE OF AN EVENT OF DEFAULT UNTIL THE SAME IS PAID IN FULL OR
ALL EVENTS OF DEFAULT ARE CURED OR WAIVED.


(C)                                  DUE DATES.  ACCRUED INTEREST ON BASE RATE
LOANS SHALL BE PAYABLE ON EACH QUARTERLY DATE, AND ACCRUED INTEREST ON EACH
LIBOR LOAN SHALL BE PAYABLE ON THE LAST DAY OF THE INTEREST PERIOD THEREFOR AND,
IF SUCH INTEREST PERIOD IS LONGER THAN THREE MONTHS, AT THREE-MONTH INTERVALS
FOLLOWING THE FIRST DAY OF SUCH INTEREST PERIOD, EXCEPT THAT INTEREST PAYABLE AT
THE POST-DEFAULT RATE SHALL BE PAYABLE FROM TIME TO TIME ON DEMAND AND INTEREST
ON ANY LIBOR LOAN THAT IS CONVERTED INTO A BASE RATE LOAN PURSUANT TO
SECTION 5.04 SHALL BE PAYABLE ON THE DATE OF CONVERSION (BUT ONLY TO THE EXTENT
SO CONVERTED).  ACCRUED INTEREST ON SWING LINE LOANS THAT ARE SUBJECT TO
MUTUALLY AGREED RATES PURSUANT TO SECTION 3.02(A)(III) SHALL BE PAYABLE ON THE
DATES SPECIFIED BY THE SWING LINE LENDER WITH RESPECT TO SUCH AGREED RATES.  ALL
ACCRUED AND UNPAID INTEREST ON THE LOANS SHALL BE PAID ON THE TERMINATION DATE.


(D)                                 DETERMINATION OF RATES.  PROMPTLY AFTER THE
DETERMINATION OF ANY INTEREST RATE PROVIDED FOR HEREIN OR ANY CHANGE THEREIN,
THE AGENT SHALL NOTIFY THE LENDERS AND THE BORROWER THEREOF.  EACH DETERMINATION
BY THE AGENT OF AN INTEREST RATE OR FEE HEREUNDER SHALL, EXCEPT IN CASES OF
MANIFEST ERROR, BE FINAL, CONCLUSIVE AND BINDING ON THE PARTIES.


ARTICLE IV
PAYMENTS; PRO RATA TREATMENT; COMPUTATIONS; ETC.


SECTION 4.01.  PAYMENTS.

Except to the extent otherwise provided herein, all payments of principal,
interest and other amounts to be made by the Borrower under this Agreement and
the Letter of Credit Agreements shall be made in Dollars, in immediately
available funds, to the Agent at such account as the Agent shall specify by
notice to the Borrower from time to time, not later than 11:00 a.m. Atlanta time
on the date on which such payments shall become due (each such payment made
after such time on such due date to be deemed to have been made on the next
succeeding Business Day).  Such payments shall be made without (to the fullest
extent permitted by applicable law) defense, set-off or counterclaim.  Each
payment received by the Agent under this Agreement for account of a Lender shall
be paid promptly to such Lender in immediately available funds.  Except as
otherwise provided in the definition of “Interest Period”, if the due date of
any payment under this Agreement would otherwise fall on a day which is not a
Business Day such date shall be extended to the next succeeding Business Day and
interest shall be payable for any principal so extended for the period of such
extension.  At the time of each payment to the Agent of any principal of or
interest on any borrowing, the Borrower shall notify

35


--------------------------------------------------------------------------------





THE AGENT OF THE LOANS TO WHICH SUCH PAYMENT SHALL APPLY.  IN THE ABSENCE OF
SUCH NOTICE THE AGENT MAY SPECIFY THE LOANS TO WHICH SUCH PAYMENT SHALL APPLY,
BUT TO THE EXTENT POSSIBLE SUCH PAYMENT OR PREPAYMENT WILL BE APPLIED FIRST TO
BASE RATE LOANS.


SECTION 4.02.  PRO RATA TREATMENT.

Except for Swing Line Loans and to the extent otherwise provided herein, each
Lender agrees that: (i) each borrowing from the Lenders under Section 2.01 and
each continuation and conversion under Section 2.02 shall be made from the
Lenders pro rata in accordance with their Percentage Share, each payment of fees
under Section 2.04(a) and Section 2.04(b)(i) shall be made for account of the
Lenders pro rata in accordance with their Percentage Share, and each termination
or reduction of the Revolving Credit Commitments under Section 2.03(a) shall be
applied to the Revolving Credit Commitments of all Lenders, pro rata according
to the amounts of their respective Revolving Credit Commitments; (ii) each
payment of principal of Loans by the Borrower shall be made for account of the
Lenders pro rata in accordance with the respective unpaid principal amount of
the Loans held by the Lenders; (iii) each payment of interest on Loans by the
Borrower shall be made for account of the Lenders pro rata in accordance with
the amounts of interest due and payable to the respective Lenders; and (iv) each
reimbursement by the Borrower of disbursements under each Letter of Credit shall
be made for account of the Issuing Bank or, if funded by the Lenders, pro rata
for the account of the Lenders, in accordance with the amounts of reimbursement
obligations due and payable to the respective Lenders.


SECTION 4.03.  COMPUTATIONS.

Interest on LIBOR Loans, interest determined by reference to the Federal Funds
Rate and fees shall be computed on the basis of a year of 360 days and actual
days elapsed (including the first day but excluding the last day) occurring in
the period for which such interest is payable, unless such calculation would
exceed the Highest Lawful Rate, in which case interest shall be calculated on
the per annum basis of a year of 365 or 366 days, as the case may be.  Interest
on Base Rate Loans determined by reference to the Prime Rate shall be computed
on the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed (including the first day but excluding the last day) occurring in the
period for which such interest is payable.


SECTION 4.04.  NON-RECEIPT OF FUNDS BY THE AGENT.

Unless the Agent shall have been notified by a Lender or the Borrower prior to
the time on which such notifying party is scheduled to make payment to the Agent
(in the case of a Lender) of the proceeds of a Loan or a payment under a Letter
of Credit to be made by it hereunder or (in the case of the Borrower) a payment
to the Agent for account of one or more of the Lenders hereunder (such payment
being herein called the “Required Payment”), which notice shall be effective
upon receipt, that it does not intend to make the Required Payment to the Agent,
the Agent may assume that the Required Payment has been made and may, in
reliance upon such assumption (but shall not be required to), make the amount
thereof available to the intended recipient(s) on such date and, if such Lender
or the Borrower (as the case may be) has not in fact made the Required Payment
to the Agent, the recipient(s) of such payment shall, on demand, repay to the
Agent the amount so made available together with interest thereon in respect of
each day during the period commencing on the date such amount was so made

36


--------------------------------------------------------------------------------





AVAILABLE BY THE AGENT UNTIL, BUT EXCLUDING, THE DATE THE AGENT RECOVERS SUCH
AMOUNT AT A RATE PER ANNUM WHICH, FOR ANY LENDER AS RECIPIENT, WILL BE EQUAL TO
THE FEDERAL FUNDS RATE, AND FOR THE BORROWER AS RECIPIENT, WILL BE EQUAL TO THE
BASE RATE PLUS THE APPLICABLE MARGIN.


SECTION 4.05.  SET-OFF, SHARING OF PAYMENTS, ETC.


(A)                                  THE BORROWER AGREES THAT, IN ADDITION TO
(AND WITHOUT LIMITATION OF) ANY RIGHT OF SET-OFF, BANKERS’ LIEN OR COUNTERCLAIM
A LENDER MAY OTHERWISE HAVE, EACH LENDER SHALL HAVE THE RIGHT AND BE ENTITLED
(AFTER CONSULTATION WITH THE AGENT), AT ITS OPTION, TO OFFSET BALANCES HELD BY
IT OR BY ANY OF ITS AFFILIATES FOR ACCOUNT OF THE BORROWER, ANY GUARANTOR OR ANY
RESTRICTED SUBSIDIARY AT ANY OF ITS OFFICES, IN DOLLARS OR IN ANY OTHER
CURRENCY, AGAINST ANY PRINCIPAL OF OR INTEREST ON ANY OF SUCH LENDER’S LOANS, OR
ANY OTHER AMOUNT PAYABLE TO SUCH LENDER HEREUNDER, WHICH IS NOT PAID WHEN DUE
(REGARDLESS OF WHETHER SUCH BALANCES ARE THEN DUE TO THE BORROWER), IN WHICH
CASE IT SHALL PROMPTLY NOTIFY THE BORROWER AND THE AGENT THEREOF, PROVIDED THAT
SUCH LENDER’S FAILURE TO GIVE SUCH NOTICE SHALL NOT AFFECT THE VALIDITY THEREOF.


(B)                                 IF ANY LENDER SHALL OBTAIN PAYMENT OF ANY
PRINCIPAL OF OR INTEREST ON ANY LOAN MADE BY IT TO THE BORROWER UNDER THIS
AGREEMENT (OR REIMBURSEMENT AS TO ANY LETTER OF CREDIT) THROUGH THE EXERCISE OF
ANY RIGHT OF SET-OFF, BANKER’S LIEN OR COUNTERCLAIM OR SIMILAR RIGHT OR
OTHERWISE, AND, AS A RESULT OF SUCH PAYMENT, SUCH LENDER SHALL HAVE RECEIVED A
GREATER PERCENTAGE OF THE PRINCIPAL OR INTEREST (OR REIMBURSEMENT) THEN DUE
HEREUNDER BY THE BORROWER TO SUCH LENDER THAN THE PERCENTAGE RECEIVED BY ANY
OTHER LENDERS, IT SHALL PROMPTLY (I) NOTIFY THE AGENT AND EACH OTHER LENDER
THEREOF AND (II) PURCHASE FROM SUCH OTHER LENDERS PARTICIPATIONS IN (OR, IF AND
TO THE EXTENT SPECIFIED BY SUCH LENDER, DIRECT INTERESTS IN) THE LOANS (OR
PARTICIPATIONS IN LETTERS OF CREDIT) MADE BY SUCH OTHER LENDERS (OR IN INTEREST
DUE THEREON, AS THE CASE MAY BE) IN SUCH AMOUNTS, AND MAKE SUCH OTHER
ADJUSTMENTS FROM TIME TO TIME AS SHALL BE EQUITABLE, TO THE END THAT ALL THE
LENDERS SHALL SHARE THE BENEFIT OF SUCH EXCESS PAYMENT (NET OF ANY EXPENSES
WHICH MAY BE INCURRED BY SUCH LENDER IN OBTAINING OR PRESERVING SUCH EXCESS
PAYMENT) PRO RATA IN ACCORDANCE WITH THE UNPAID PRINCIPAL AND/OR INTEREST ON THE
LOANS HELD BY EACH OF THE LENDERS (OR REIMBURSEMENTS OF LETTERS OF CREDIT).  TO
SUCH END ALL THE LENDERS SHALL MAKE APPROPRIATE ADJUSTMENTS AMONG THEMSELVES (BY
THE RESALE OF PARTICIPATIONS SOLD OR OTHERWISE) IF SUCH PAYMENT IS RESCINDED OR
MUST OTHERWISE BE RESTORED.  THE BORROWER AGREES THAT ANY LENDER SO PURCHASING A
PARTICIPATION (OR DIRECT INTEREST) IN THE LOANS MADE BY OTHER LENDERS (OR IN
INTEREST DUE THEREON, AS THE CASE MAY BE) MAY EXERCISE ALL RIGHTS OF SET-OFF,
BANKER’S LIEN, COUNTERCLAIM OR SIMILAR RIGHTS WITH RESPECT TO SUCH PARTICIPATION
AS FULLY AS IF SUCH LENDER WERE A DIRECT HOLDER OF LOANS (OR LETTERS OF CREDIT)
IN THE AMOUNT OF SUCH PARTICIPATION.  NOTHING CONTAINED HEREIN SHALL REQUIRE ANY
LENDER TO EXERCISE ANY SUCH RIGHT OR SHALL AFFECT THE RIGHT OF ANY LENDER TO
EXERCISE, AND RETAIN THE BENEFITS OF EXERCISING, ANY SUCH RIGHT WITH RESPECT TO
ANY OTHER INDEBTEDNESS OR OBLIGATION OF THE BORROWER.  IF UNDER ANY APPLICABLE
BANKRUPTCY, INSOLVENCY OR OTHER SIMILAR LAW, ANY LENDER RECEIVES A SECURED CLAIM
IN LIEU OF A SET-OFF TO WHICH THIS SECTION 4.05 APPLIES, SUCH LENDER SHALL, TO
THE EXTENT PRACTICABLE, EXERCISE ITS RIGHTS IN RESPECT OF SUCH SECURED CLAIM IN
A MANNER CONSISTENT WITH THE RIGHTS OF THE LENDERS ENTITLED UNDER THIS
SECTION 4.05 TO SHARE THE BENEFITS OF ANY RECOVERY ON SUCH SECURED CLAIM.

37


--------------------------------------------------------------------------------



SECTION 4.06.  TAXES.


(A)                                  PAYMENTS FREE AND CLEAR.  ANY AND ALL
PAYMENTS BY THE BORROWER HEREUNDER SHALL BE MADE, IN ACCORDANCE WITH
SECTION 4.01, FREE AND CLEAR OF AND WITHOUT DEDUCTION FOR ANY AND ALL PRESENT OR
FUTURE TAXES, LEVIES, IMPOSTS, DEDUCTIONS, CHARGES OR WITHHOLDINGS, AND ALL
LIABILITIES WITH RESPECT THERETO, EXCLUDING, IN THE CASE OF EACH LENDER, THE
ISSUING BANK AND THE AGENT, TAXES IMPOSED ON ITS INCOME, AND FRANCHISE OR
SIMILAR TAXES IMPOSED ON IT, BY (I) ANY JURISDICTION (OR POLITICAL SUBDIVISION
THEREOF) OF WHICH THE AGENT, THE ISSUING BANK OR SUCH LENDER, AS THE CASE MAY
BE, IS A CITIZEN OR RESIDENT OR IN WHICH SUCH LENDER HAS AN APPLICABLE LENDING
OFFICE, (II) THE JURISDICTION (OR ANY POLITICAL SUBDIVISION THEREOF) IN WHICH
THE AGENT, THE ISSUING BANK OR SUCH LENDER IS ORGANIZED, OR (III) ANY
JURISDICTION (OR POLITICAL SUBDIVISION THEREOF) IN WHICH SUCH LENDER, THE
ISSUING BANK OR THE AGENT IS PRESENTLY DOING BUSINESS WHICH TAXES ARE IMPOSED
SOLELY AS A RESULT OF DOING BUSINESS IN SUCH JURISDICTION (ALL SUCH NON-EXCLUDED
TAXES, LEVIES, IMPOSTS, DEDUCTIONS, CHARGES, WITHHOLDINGS AND LIABILITIES BEING
HEREINAFTER REFERRED TO AS “TAXES”).  IF THE BORROWER SHALL BE REQUIRED BY LAW
TO DEDUCT ANY TAXES FROM OR IN RESPECT OF ANY SUM PAYABLE HEREUNDER TO THE
LENDERS, THE ISSUING BANK OR THE AGENT (I) THE SUM PAYABLE SHALL BE INCREASED BY
THE AMOUNT NECESSARY SO THAT AFTER MAKING ALL REQUIRED DEDUCTIONS (INCLUDING
DEDUCTIONS APPLICABLE TO ADDITIONAL SUMS PAYABLE UNDER THIS SECTION 4.06) SUCH
LENDER, THE ISSUING BANK OR THE AGENT (AS THE CASE MAY BE) SHALL RECEIVE AN
AMOUNT EQUAL TO THE SUM IT WOULD HAVE RECEIVED HAD NO SUCH DEDUCTIONS BEEN MADE,
(II) THE BORROWER SHALL MAKE SUCH DEDUCTIONS AND (III) THE BORROWER SHALL PAY
THE FULL AMOUNT DEDUCTED TO THE RELEVANT TAXING AUTHORITY OR OTHER GOVERNMENTAL
AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


(B)                                 OTHER TAXES.  IN ADDITION, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE BORROWER AGREES TO PAY ANY PRESENT OR
FUTURE STAMP OR DOCUMENTARY TAXES OR ANY OTHER EXCISE OR PROPERTY TAXES, CHARGES
OR SIMILAR LEVIES THAT ARISE FROM ANY PAYMENT MADE HEREUNDER OR FROM THE
EXECUTION, DELIVERY OR REGISTRATION OF, OR OTHERWISE WITH RESPECT TO, THIS
AGREEMENT, ANY ASSIGNMENT AGREEMENT OR ANY OTHER LOAN DOCUMENT (HEREINAFTER
REFERRED TO AS “OTHER TAXES”).


(C)                                  INDEMNIFICATION.  TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE BORROWER WILL INDEMNIFY EACH LENDER AND THE
ISSUING BANK AND THE AGENT FOR THE FULL AMOUNT OF TAXES (AS DEFINED ABOVE) AND
OTHER TAXES (INCLUDING, BUT NOT LIMITED TO, ANY TAXES OR OTHER TAXES IMPOSED BY
ANY GOVERNMENTAL AUTHORITY ON AMOUNTS PAYABLE UNDER THIS SECTION 4.06) PAID BY
SUCH LENDER, THE ISSUING BANK OR THE AGENT (ON THEIR BEHALF OR ON BEHALF OF ANY
LENDER), AS THE CASE MAY BE, AND ANY LIABILITY (INCLUDING PENALTIES, INTEREST
AND EXPENSES) ARISING THEREFROM OR WITH RESPECT THERETO, WHETHER OR NOT SUCH
TAXES OR OTHER TAXES WERE CORRECTLY OR LEGALLY ASSERTED UNLESS THE PAYMENT OF
SUCH TAXES WAS NOT CORRECTLY OR LEGALLY ASSERTED AND SUCH LENDER’S PAYMENT OF
SUCH TAXES OR OTHER TAXES WAS THE RESULT OF ITS GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.  ANY PAYMENT PURSUANT TO SUCH INDEMNIFICATION SHALL BE MADE WITHIN
THIRTY (30) DAYS AFTER THE DATE ANY LENDER, THE ISSUING BANK OR THE AGENT, AS
THE CASE MAY BE, MAKES WRITTEN DEMAND THEREFOR.  IF ANY LENDER OR THE AGENT
RECEIVES A REFUND OR CREDIT IN RESPECT OF ANY TAXES OR OTHER TAXES FOR WHICH
SUCH LENDER, ISSUING BANK OR THE

38


--------------------------------------------------------------------------------





AGENT HAS RECEIVED PAYMENT FROM THE BORROWER IT SHALL PROMPTLY NOTIFY THE
BORROWER OF SUCH REFUND OR CREDIT AND SHALL, IF NO EVENT OF DEFAULT HAS OCCURRED
AND IS CONTINUING, WITHIN THIRTY (30) DAYS AFTER RECEIPT OF A REQUEST BY THE
BORROWER (OR PROMPTLY UPON RECEIPT, IF THE BORROWER HAS REQUESTED APPLICATION
FOR SUCH REFUND OR CREDIT PURSUANT HERETO), PAY AN AMOUNT EQUAL TO SUCH REFUND
OR CREDIT TO THE BORROWER WITHOUT INTEREST (BUT WITH ANY INTEREST SO REFUNDED OR
CREDITED), PROVIDED THAT THE BORROWER, UPON THE REQUEST OF SUCH LENDER, THE
ISSUING BANK OR THE AGENT, AGREES TO RETURN SUCH REFUND OR CREDIT (PLUS
PENALTIES, INTEREST OR OTHER CHARGES) TO SUCH LENDER OR THE AGENT IN THE EVENT
SUCH LENDER OR THE AGENT IS REQUIRED TO REPAY SUCH REFUND OR CREDIT.


(D)                                 FOREIGN LENDERS, PARTICIPANTS AND ASSIGNEES.

Each Lender, participant (by accepting a participation interest under this
Agreement) and assignee (by executing an Assignment Agreement) that is not
organized under the laws of the United States of America or one of its states
(1) represents to the Agent and the Borrower that (A) no taxes are required to
be withheld by the Agent or the Borrower with respect to any payments to be made
to it hereunder and (B) it has furnished to the Agent and the Borrower two duly
completed copies of either U.S. Internal Revenue Service Form W-8BEN or W-8ECI
or any other form acceptable to the Agent and the Borrower that entitles it to a
complete exemption from U.S. federal withholding tax on all interest or fee
payments under the Loan Documents, and (2) covenants to (A) provide the Agent
and the Borrower a new Form W-8BEN or W-8ECI or other form acceptable to the
Agent and the Borrower upon the expiration or obsolescence according to
Governmental Requirement of any previously delivered form, duly executed and
completed by it, entitling it to a complete exemption from U.S. federal
withholding tax on all interest and fee payments under the Loan Documents, and
(B) comply from time to time with all Governmental Requirements with regard to
the withholding tax exemption.  If any of the foregoing is not true at any time
or the applicable forms are not provided, then the Borrower and the Agent
(without duplication), notwithstanding any other provision of this Section 4.06,
may deduct and withhold from interest and fee payments under the Loan Documents
any tax at the maximum rate under the Code or other applicable Governmental
Requirement, and amounts so deducted and withheld shall be treated as paid to
that Lender, participant or assignee, as the case may be, for all purposes under
the Loan Documents.


ARTICLE V
YIELD PROTECTION


SECTION 5.01.  ADDITIONAL COSTS.


(A)                                  LIBOR REGULATIONS, ETC.  THE BORROWER SHALL
PAY DIRECTLY TO EACH LENDER FROM TIME TO TIME SUCH AMOUNTS AS SUCH LENDER MAY
REASONABLY DETERMINE TO BE NECESSARY TO COMPENSATE SUCH LENDER FOR ANY COSTS
THAT IT DETERMINES ARE ATTRIBUTABLE TO ITS MAKING OR MAINTAINING OF ANY LIBOR
LOANS OR ISSUING OR PARTICIPATING IN LETTERS OF CREDIT HEREUNDER OR ITS
OBLIGATION TO MAKE ANY LIBOR LOANS OR ISSUE OR PARTICIPATE IN ANY LETTERS OF
CREDIT HEREUNDER, OR ANY REDUCTION IN ANY AMOUNT RECEIVABLE BY SUCH LENDER
HEREUNDER IN RESPECT OF ANY OF SUCH

39


--------------------------------------------------------------------------------





LIBOR LOANS, LETTERS OF CREDIT OR SUCH OBLIGATION (SUCH INCREASES IN COSTS AND
REDUCTIONS IN AMOUNTS RECEIVABLE BEING HEREIN CALLED “ADDITIONAL COSTS”),
RESULTING FROM ANY REGULATORY CHANGE THAT: (I) CHANGES THE BASIS OF TAXATION OF
ANY AMOUNTS PAYABLE TO SUCH LENDER UNDER THIS AGREEMENT IN RESPECT OF ANY OF
SUCH LIBOR LOANS OR LETTERS OF CREDIT (OTHER THAN TAXES IMPOSED ON THE OVERALL
NET INCOME OF SUCH LENDER OR OF ITS APPLICABLE LENDING OFFICE FOR ANY OF SUCH
LIBOR LOANS BY THE JURISDICTION IN WHICH SUCH LENDER HAS ITS PRINCIPAL OFFICE OR
APPLICABLE LENDING OFFICE); OR (II) IMPOSES OR MODIFIES ANY RESERVE, SPECIAL
DEPOSIT, MINIMUM CAPITAL, CAPITAL RATIO OR SIMILAR REQUIREMENTS RELATING TO ANY
EXTENSIONS OF CREDIT OR OTHER ASSETS OF, OR ANY DEPOSITS WITH OR OTHER
LIABILITIES OF SUCH LENDER, OR THE REVOLVING CREDIT COMMITMENT OR LOANS OF SUCH
LENDER OR THE LONDON INTERBANK MARKET; OR (III) IMPOSES ANY OTHER CONDITION
AFFECTING THIS AGREEMENT (OR ANY OF SUCH EXTENSIONS OF CREDIT OR LIABILITIES) OR
SUCH LENDER’S REVOLVING CREDIT COMMITMENT OR LOANS.  EACH LENDER WILL NOTIFY THE
AGENT AND THE BORROWER OF ANY EVENT OCCURRING AFTER THE DATE HEREOF THAT WILL
ENTITLE SUCH LENDER TO COMPENSATION PURSUANT TO THIS SECTION 5.01(A) AS PROMPTLY
AS PRACTICABLE AFTER IT OBTAINS KNOWLEDGE THEREOF AND DETERMINES TO REQUEST SUCH
COMPENSATION, AND WILL DESIGNATE A DIFFERENT APPLICABLE LENDING OFFICE FOR THE
LOANS OF SUCH LENDER AFFECTED BY SUCH EVENT IF SUCH DESIGNATION WILL AVOID THE
NEED FOR, OR REDUCE THE AMOUNT OF, SUCH COMPENSATION AND WILL NOT, IN THE SOLE
OPINION OF SUCH LENDER, BE DISADVANTAGEOUS TO SUCH LENDER, PROVIDED THAT SUCH
LENDER SHALL HAVE NO OBLIGATION TO SO DESIGNATE AN APPLICABLE LENDING OFFICE
LOCATED IN THE UNITED STATES.  IF ANY LENDER REQUESTS COMPENSATION FROM THE
BORROWER UNDER THIS SECTION 5.01(A), THE BORROWER MAY, BY NOTICE TO SUCH LENDER,
SUSPEND THE OBLIGATION OF SUCH LENDER TO MAKE ADDITIONAL LOANS OF THE TYPE WITH
RESPECT TO WHICH SUCH COMPENSATION IS REQUESTED UNTIL THE REGULATORY CHANGE
GIVING RISE TO SUCH REQUEST CEASES TO BE IN EFFECT (IN WHICH CASE THE PROVISIONS
OF SECTION 5.04 SHALL BE APPLICABLE).


(B)                                 CAPITAL ADEQUACY.  WITHOUT LIMITING THE
EFFECT OF THE FOREGOING PROVISIONS OF THIS SECTION 5.01 (BUT WITHOUT
DUPLICATION), THE BORROWER SHALL PAY DIRECTLY TO ANY LENDER FROM TIME TO TIME ON
REQUEST SUCH AMOUNTS AS SUCH LENDER MAY REASONABLY DETERMINE TO BE NECESSARY TO
COMPENSATE SUCH LENDER OR ITS PARENT OR HOLDING COMPANY FOR ANY COSTS WHICH IT
DETERMINES ARE ATTRIBUTABLE TO THE MAINTENANCE BY SUCH LENDER OR ITS PARENT OR
HOLDING COMPANY (OR ANY APPLICABLE LENDING OFFICE), PURSUANT TO ANY GOVERNMENTAL
REQUIREMENT FOLLOWING ANY REGULATORY CHANGE, OF CAPITAL IN RESPECT OF ITS
REVOLVING CREDIT COMMITMENT, ITS LOANS, OR ANY INTEREST HELD BY IT IN ANY LETTER
OF CREDIT, SUCH COMPENSATION TO INCLUDE, WITHOUT LIMITATION, AN AMOUNT EQUAL TO
ANY REDUCTION OF THE RATE OF RETURN ON ASSETS OR EQUITY OF SUCH LENDER OR ITS
PARENT OR HOLDING COMPANY (OR ANY APPLICABLE LENDING OFFICE) TO A LEVEL BELOW
THAT WHICH SUCH LENDER OR ITS PARENT OR HOLDING COMPANY (OR ANY APPLICABLE
LENDING OFFICE) COULD HAVE ACHIEVED BUT FOR SUCH GOVERNMENTAL REQUIREMENT.  SUCH
LENDER WILL NOTIFY THE BORROWER THAT IT IS ENTITLED TO COMPENSATION PURSUANT TO
THIS SECTION 5.01(B) AS PROMPTLY AS PRACTICABLE AFTER IT DETERMINES TO REQUEST
SUCH COMPENSATION.


(C)                                  COMPENSATION PROCEDURE.  ANY LENDER
NOTIFYING THE BORROWER OF THE INCURRENCE OF ADDITIONAL COSTS UNDER THIS
SECTION 5.01 SHALL IN SUCH NOTICE TO THE BORROWER AND THE AGENT SET FORTH IN
REASONABLE DETAIL THE BASIS AND AMOUNT OF ITS REQUEST FOR COMPENSATION. 
DETERMINATIONS AND ALLOCATIONS BY EACH LENDER FOR PURPOSES OF THIS SECTION 5.01
OF THE EFFECT OF ANY REGULATORY CHANGE PURSUANT TO SECTION 5.01(A), OR OF THE
EFFECT OF CAPITAL MAINTAINED PURSUANT TO SECTION 5.01(B), ON ITS COSTS OR RATE
OF RETURN OF MAINTAINING LOANS OR ITS OBLIGATION TO MAKE LOANS OR ISSUE LETTERS
OF CREDIT, OR ON AMOUNTS RECEIVABLE BY IT IN RESPECT OF LOANS OR LETTERS OF
CREDIT, AND OF THE AMOUNTS REQUIRED TO COMPENSATE SUCH LENDER UNDER THIS
SECTION 5.01, SHALL BE

40


--------------------------------------------------------------------------------





CONCLUSIVE AND BINDING FOR ALL PURPOSES, PROVIDED THAT SUCH DETERMINATIONS AND
ALLOCATIONS ARE MADE ON A REASONABLE BASIS.  ANY REQUEST FOR ADDITIONAL
COMPENSATION UNDER THIS SECTION 5.01 SHALL BE PAID BY THE BORROWER WITHIN 30
DAYS OF THE RECEIPT BY THE BORROWER OF THE NOTICE DESCRIBED IN THIS
SECTION 5.01(C).


(D)                                 THE LENDERS SHALL DETERMINE THE
APPLICABILITY OF, AND THE AMOUNT DUE UNDER, THIS SECTION 5.01 CONSISTENT WITH
THE MANNER IN WHICH THEY APPLY SIMILAR PROVISIONS AND CALCULATE SIMILAR AMOUNTS
PAYABLE TO THEM BY OTHER BORROWERS HAVING IN THEIR CREDIT AGREEMENTS PROVISIONS
COMPARABLE TO THIS SECTION.


SECTION 5.02.  BASIS UNAVAILABLE OR INADEQUATE FOR LIBOR RATE.

If, on or before any date when a LIBOR Rate is to be determined, the Agent
reasonably determines that the basis for determining the applicable rate is not
available or any Lender reasonably determines that the resulting rate does not
accurately reflect the cost to that Lender of making or converting Loans at that
rate for the applicable Interest Period, then the Agent shall promptly notify
the Borrower and the Lenders of that determination (which is conclusive and
binding on the Borrower absent manifest error) and the applicable Loans shall
bear interest at the sum of the Base Rate plus the Applicable Margin.  Until the
Agent notifies the Borrower that those circumstances no longer exist, the
Lenders’ commitments under this Agreement to make, or to convert to, LIBOR Rate
Loans, as the case may be, are suspended.


SECTION 5.03.  ILLEGALITY.

Notwithstanding any other provision of this Agreement, in the event that it
becomes unlawful for any Lender or its Applicable Lending Office to honor its
obligation to make or maintain LIBOR Loans hereunder, then such Lender shall
promptly notify the Borrower thereof and such Lender’s obligation to make LIBOR
Loans shall be suspended until such time as such Lender may again make and
maintain LIBOR Loans (in which case the provisions of Section 5.04 shall be
applicable).


SECTION 5.04.  BASE RATE LOANS

If the obligation of any Lender to make LIBOR Loans shall be suspended pursuant
to Sections 5.01, 5.02 or 5.03 (“Affected Loans”), all Affected Loans that would
otherwise be made by such Lender shall be made instead as Base Rate Loans (and,
if an event referred to in Section 5.01(b) or Section 5.03 has occurred and such
Lender so requests by notice to the Borrower, all Affected Loans of such Lender
then outstanding shall be automatically converted into Base Rate Loans on the
date specified by such Lender in such notice) and, to the extent that Affected
Loans are so made as (or converted into) Base Rate Loans, all payments of
principal that would otherwise be applied to such Lender’s Affected Loans shall
be applied instead to its Base Rate Loans.


SECTION 5.05.  COMPENSATION.

The Borrower shall pay to each Lender within 30 days of receipt of written
request of such Lender (which request shall set forth, in reasonable detail, the
basis for requesting such amounts and which shall be conclusive and binding for
all purposes provided that such

41


--------------------------------------------------------------------------------





DETERMINATIONS ARE MADE ON A REASONABLE BASIS), SUCH AMOUNTS AS SHALL COMPENSATE
IT FOR ANY LOSS, COST, EXPENSE OR LIABILITY WHICH SUCH LENDER REASONABLY
DETERMINES ARE ATTRIBUTABLE TO:

(I)                                     ANY PAYMENT, PREPAYMENT OR CONVERSION OF
A LIBOR LOAN PROPERLY MADE BY SUCH LENDER OR THE BORROWER FOR ANY REASON
(INCLUDING, WITHOUT LIMITATION, THE ACCELERATION OF THE LOANS PURSUANT TO
SECTION 10.01) ON A DATE OTHER THAN THE LAST DAY OF THE INTEREST PERIOD FOR SUCH
LOAN; OR

(II)                                  ANY FAILURE BY THE BORROWER FOR ANY REASON
(INCLUDING BUT NOT LIMITED TO, THE FAILURE OF ANY OF THE CONDITIONS PRECEDENT
SPECIFIED IN ARTICLE VI TO BE SATISFIED) TO BORROW, CONTINUE OR CONVERT A LIBOR
LOAN FROM SUCH LENDER ON THE DATE FOR SUCH BORROWING, CONTINUATION OR CONVERSION
SPECIFIED IN THE RELEVANT NOTICE GIVEN PURSUANT TO SECTION 2.02(C).

Without limiting the effect of the preceding sentence, such compensation shall
include an amount equal to the excess, if any, of (A) the amount of interest
which would have accrued on the principal amount so paid, prepaid or converted
or not borrowed for the period from the date of such payment, prepayment or
conversion or failure to borrow to the last day of the Interest Period for such
Loan (or, in the case of a failure to borrow, the Interest Period for such Loan
which would have commenced on the date specified for such borrowing) at the
applicable rate of interest for such Loan provided for herein over (B) the
interest component of the amount such Lender would have bid in the London
interbank market for Dollar deposits of leading banks in amounts comparable to
such principal amount and with maturities comparable to such period (as
reasonably determined by such Lender).


SECTION 5.06.  REPLACEMENT LENDERS.


(A)                                  IF ANY LENDER HAS NOTIFIED THE BORROWER AND
THE AGENT OF ITS INCURRING ADDITIONAL COSTS UNDER SECTION 5.01 OR HAS REQUIRED
THE BORROWER TO MAKE PAYMENTS FOR TAXES UNDER SECTION 4.06, THEN THE BORROWER
MAY, UNLESS SUCH LENDER HAS NOTIFIED THE BORROWER AND THE AGENT THAT THE
CIRCUMSTANCES GIVING RISE TO SUCH NOTICE NO LONGER APPLY, TERMINATE, IN WHOLE
BUT NOT IN PART, THE REVOLVING CREDIT COMMITMENT OF ANY LENDER (OTHER THAN THE
AGENT) (THE “TERMINATED LENDER”) AT ANY TIME UPON FIVE BUSINESS DAYS’ PRIOR
WRITTEN NOTICE TO THE TERMINATED LENDER AND THE AGENT (SUCH NOTICE REFERRED TO
HEREIN AS A “NOTICE OF TERMINATION”).


(B)                                 IN ORDER TO EFFECT THE TERMINATION OF THE
REVOLVING CREDIT COMMITMENT OF THE TERMINATED LENDER, THE BORROWER SHALL:
(I) OBTAIN AN AGREEMENT WITH ONE OR MORE LENDERS TO INCREASE THEIR REVOLVING
CREDIT COMMITMENT OR REVOLVING CREDIT COMMITMENTS AND/OR (II) REQUEST ANY ONE OR
MORE OTHER BANKING INSTITUTIONS TO BECOME PARTIES TO THIS AGREEMENT IN PLACE AND
INSTEAD OF SUCH TERMINATED LENDER AND AGREE TO ACCEPT A REVOLVING CREDIT
COMMITMENT OR REVOLVING CREDIT COMMITMENTS; PROVIDED, HOWEVER, THAT SUCH ONE OR
MORE OTHER BANKING INSTITUTIONS ARE REASONABLY ACCEPTABLE TO THE AGENT AND EACH
ISSUING BANK AND BECOME PARTIES BY EXECUTING AN ASSIGNMENT AGREEMENT (THE
LENDERS OR OTHER BANKING INSTITUTIONS THAT AGREE TO ACCEPT IN WHOLE OR IN PART
THE REVOLVING CREDIT COMMITMENT OF THE TERMINATED LENDER BEING REFERRED TO
HEREIN AS THE “REPLACEMENT LENDERS”), SUCH THAT THE AGGREGATE INCREASED AND/OR
ACCEPTED REVOLVING CREDIT COMMITMENTS OF THE REPLACEMENT LENDERS UNDER
CLAUSES (I) AND (II) ABOVE EQUAL THE REVOLVING CREDIT COMMITMENT OF THE
TERMINATED LENDER.

42


--------------------------------------------------------------------------------





(C)                                  THE NOTICE OF TERMINATION SHALL INCLUDE THE
NAME OF THE TERMINATED LENDER, THE DATE THE TERMINATION WILL OCCUR (THE “LENDER
TERMINATION DATE”), AND THE REPLACEMENT LENDER OR REPLACEMENT LENDERS TO WHICH
THE TERMINATED LENDER WILL ASSIGN ITS REVOLVING CREDIT COMMITMENT AND, IF THERE
WILL BE MORE THAN ONE REPLACEMENT LENDER, THE PORTION OF THE TERMINATED LENDER’S
REVOLVING CREDIT COMMITMENT TO BE ASSIGNED TO EACH REPLACEMENT LENDER.


(D)                                 ON THE LENDER TERMINATION DATE, (I) THE
TERMINATED LENDER SHALL BY EXECUTION AND DELIVERY OF AN ASSIGNMENT AGREEMENT
ASSIGN AT FULL FACE VALUE ITS REVOLVING CREDIT COMMITMENT TO THE REPLACEMENT
LENDER OR REPLACEMENT LENDERS (PRO RATA, IF THERE IS MORE THAN ONE REPLACEMENT
LENDER, IN PROPORTION TO THE PORTION OF THE TERMINATED LENDER’S REVOLVING CREDIT
COMMITMENT TO BE ASSIGNED TO EACH REPLACEMENT LENDER) INDICATED IN THE NOTICE OF
TERMINATION AND SHALL ASSIGN IN FULL TO THE REPLACEMENT LENDER OR REPLACEMENT
LENDERS EACH OF ITS LOANS (IF ANY) THEN OUTSTANDING AND PARTICIPATION INTERESTS
IN LETTERS OF CREDIT (IF ANY) THEN OUTSTANDING PRO RATA AS AFORESAID); PROVIDED
THAT (X) SUCH ASSIGNMENT IS OTHERWISE IN COMPLIANCE WITH SECTION 12.06, AND (Y)
SUCH TERMINATED LENDER RECEIVES PAYMENT IN FULL OF THE UNPAID PRINCIPAL AMOUNT
OF ALL LOANS OWING TO SUCH TERMINATED LENDER, TOGETHER WITH ALL ACCRUED AND
UNPAID INTEREST THEREON AND ALL FEES ACCRUED AND UNPAID UNDER THIS AGREEMENT TO
THE DATE OF SUCH PAYMENT OF PRINCIPAL AND ALL OTHER AMOUNTS DUE TO SUCH
TERMINATED LENDER UNDER THIS AGREEMENT, AND (II) THE REPLACEMENT LENDER OR
REPLACEMENT LENDERS WILL THEREUPON (PRO RATA AS AFORESAID) SUCCEED TO AND BE
SUBSTITUTED IN ALL RESPECTS FOR THE TERMINATED LENDER WITH LIKE EFFECT AS IF
BECOMING A LENDER PURSUANT TO THE TERMS OF SECTION 12.06(B), AND THE TERMINATED
LENDER WILL HAVE THE RIGHTS AND BENEFITS OF AN ASSIGNOR UNDER SECTION 12.06(B). 
TO THE EXTENT NOT IN CONFLICT, THE TERMS OF SECTION 12.06(B) SHALL SUPPLEMENT
THE PROVISIONS OF THIS SECTION 5.06(D).  FOR EACH ASSIGNMENT MADE UNDER THIS
SECTION 5.06, THE REPLACEMENT LENDER SHALL PAY TO THE AGENT THE PROCESSING FEE
PROVIDED FOR IN SECTION 12.06(B).  THE BORROWER WILL BE RESPONSIBLE FOR THE
PAYMENT TO THE TERMINATED LENDER, ALL AMOUNTS PAYABLE UNDER SECTION 4.06 AND
SECTION 5.01, TOGETHER WITH ANY BREAKAGE COSTS ASSOCIATED WITH TERMINATION AND
REPLACEMENT LENDERS, AS SET FORTH IN SECTION 5.05.


ARTICLE VI
CONDITIONS PRECEDENT


SECTION 6.01.  INITIAL FUNDING.

The obligation of the Lenders to make the Initial Funding is subject to, on or
before the date of the Initial Funding, the receipt by the Lenders and Agent of
(i) all fees and expenses that are due and payable as of such date and (ii) the
following documents, each of which shall be satisfactory to the Agent in form
and substance:


(A)                                  A CERTIFICATE OF THE SECRETARY OR AN
ASSISTANT SECRETARY OF THE GENERAL PARTNER AND EACH GUARANTOR (OR ITS GENERAL
PARTNER, AS APPROPRIATE) SETTING FORTH (I) RESOLUTIONS OF ITS BOARD OF DIRECTORS
WITH RESPECT TO THE AUTHORIZATION OF THE BORROWER AND EACH GUARANTOR (OR ITS
GENERAL PARTNER, AS APPROPRIATE) TO EXECUTE AND DELIVER THE LOAN DOCUMENTS TO
WHICH SUCH PERSON IS A PARTY AND TO ENTER INTO THE TRANSACTIONS CONTEMPLATED IN
THOSE DOCUMENTS, (II) THE OFFICERS OF THE GENERAL PARTNER AND EACH GUARANTOR (OR
ITS GENERAL PARTNER, AS APPROPRIATE) (Y) WHO ARE AUTHORIZED TO SIGN THE LOAN
DOCUMENTS TO WHICH SUCH PERSON IS A PARTY AND (Z) WHO WILL, UNTIL REPLACED BY
ANOTHER OFFICER OR OFFICERS DULY AUTHORIZED FOR THAT PURPOSE, ACT AS ITS
REPRESENTATIVES

43


--------------------------------------------------------------------------------





FOR THE PURPOSES OF SIGNING DOCUMENTS AND GIVING NOTICES AND OTHER
COMMUNICATIONS IN CONNECTION WITH THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY, (III) SPECIMEN SIGNATURES OF THE AUTHORIZED OFFICERS OF THE
BORROWER AND EACH GUARANTOR (OR ITS GENERAL PARTNER, AS APPROPRIATE), (IV) THE
ARTICLES OR CERTIFICATE OF INCORPORATION AND BYLAWS OR THE PARTNERSHIP
AGREEMENT, AS APPLICABLE, OF THE GENERAL PARTNER AND EACH GUARANTOR AND THE
BORROWER PARTNERSHIP AGREEMENT, EACH CERTIFIED AS BEING TRUE AND COMPLETE.  THE
AGENT AND THE LENDERS MAY CONCLUSIVELY RELY ON SUCH CERTIFICATES UNTIL THE AGENT
RECEIVES NOTICE IN WRITING FROM THE BORROWER OR SUCH GUARANTOR(OR ITS GENERAL
PARTNER, AS APPROPRIATE), AS THE CASE MAY BE, TO THE CONTRARY, AND (V) COPIES OF
ALL GOVERNMENTAL APPROVALS, IF ANY, REQUIRED IN CONNECTION WITH THE EXECUTION,
DELIVERY AND PERFORMANCE OF THE LOAN DOCUMENTS BY EACH PARTY THERETO, OTHER THAN
THE AGENT, THE LENDERS AND ANY ISSUING BANK.


(B)                                 CERTIFICATES OF THE APPROPRIATE STATE
AGENCIES WITH RESPECT TO THE EXISTENCE, QUALIFICATION AND GOOD STANDING, AS
APPROPRIATE, OF THE BORROWER, EACH GUARANTOR AND THE GENERAL PARTNER.


(C)                                  A PROMISSORY NOTE PAYABLE TO THE ORDER OF
EACH LENDER THAT REQUESTS ONE PURSUANT TO SECTION 2.06.


(D)                                 THIS AGREEMENT, DULY EXECUTED BY THE
BORROWER AND A GUARANTY, DULY COMPLETED AND EXECUTED BY EACH RESTRICTED
SUBSIDIARY OF THE BORROWER (OTHER THAN LAUREL PIPE LINE), IN EACH CASE IN
SUFFICIENT NUMBERS OF COUNTERPARTS AS REASONABLY REQUESTED BY THE AGENT.


(E)                                  OPINIONS OF MORGAN, LEWIS & BOCKIUS LLP,
COUNSEL TO THE BORROWER AND THE GUARANTORS AND CERTAIN LOCAL COUNSEL TO THE
BORROWER AND THE GUARANTORS, EACH IN FORM AND SUBSTANCE SATISFACTORY TO THE
AGENT, AS TO SUCH MATTERS INCIDENT TO THE TRANSACTIONS HEREIN CONTEMPLATED AS
THE AGENT MAY REASONABLY REQUEST.


(F)                                    CERTIFIED COPIES OF ALL CONSENTS,
APPROVALS, AUTHORIZATIONS, REGISTRATIONS AND FILINGS AND ORDERS REQUIRED OR
ADVISABLE TO BE MADE OR OBTAINED UNDER ANY REQUIREMENT OF LAW, OR BY ANY
CONTRACTUAL OBLIGATION OF THE LOAN PARTIES, IN CONNECTION WITH THE EXECUTION,
DELIVERY, PERFORMANCE, VALIDITY AND ENFORCEABILITY OF THE LOAN DOCUMENTS OR ANY
OF THE TRANSACTIONS CONTEMPLATED THEREBY, AND SUCH CONSENTS, APPROVALS,
AUTHORIZATIONS, REGISTRATIONS, FILINGS AND ORDERS SHALL BE IN FULL FORCE AND
EFFECT AND ALL APPLICABLE WAITING PERIODS SHALL HAVE EXPIRED, AND NO
INVESTIGATION OR INQUIRY BY ANY GOVERNMENTAL AUTHORITY REGARDING THE REVOLVING
CREDIT COMMITMENTS OR ANY TRANSACTION BEING FINANCED WITH THE PROCEEDS THEREOF
SHALL BE ONGOING.


(G)                                 A CERTIFICATE OF INSURANCE COVERAGE OF THE
BORROWER EVIDENCING THAT THE BORROWER IS CARRYING INSURANCE IN ACCORDANCE WITH
SECTION 7.19.


(H)                                 EVIDENCE THAT, UPON THE APPLICATION OF THE
PROCEEDS OF THE INITIAL FUNDING, THE COMMITMENTS OF THE LENDERS UNDER THE
EXISTING CREDIT AGREEMENT SHALL BE TERMINATED AND THE OBLIGATIONS OF THE
BORROWER AND THE RESTRICTED SUBSIDIARIES UNDER THE EXISTING CREDIT AGREEMENT
SHALL BE PAID IN FULL.


(I)                                     SUCH OTHER DOCUMENTS AS THE AGENT OR ANY
LENDER OR SPECIAL COUNSEL TO THE AGENT MAY REASONABLY REQUEST.

44


--------------------------------------------------------------------------------




By delivery of its executed signature page to this Agreement, each Lender
confirms to the Agent all conditions precedent set forth above have been met to
the satisfaction of such Lender.


SECTION 6.02.  INITIAL AND SUBSEQUENT LOANS AND LETTERS OF CREDIT.

The obligation of the Lenders to make Loans to the Borrower upon the occasion of
each borrowing hereunder and to issue, renew, extend or reissue Letters of
Credit for the account of the Borrower (including the Initial Funding) is
subject to the further conditions precedent that, as of the date of such Loans
and after giving effect thereto:


(A)                                  NO DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING; AND


(B)                                 THE REPRESENTATIONS AND WARRANTIES MADE BY
THE BORROWER IN ARTICLE VII AND BY THE BORROWER AND EACH GUARANTOR IN ANY OTHER
LOAN DOCUMENT SHALL BE TRUE ON AND AS OF THE DATE OF THE MAKING OF SUCH LOANS OR
ISSUANCE, RENEWAL, EXTENSION OR REISSUANCE OF A LETTER OF CREDIT WITH THE SAME
FORCE AND EFFECT AS IF MADE ON AND AS OF SUCH DATE AND FOLLOWING SUCH NEW
BORROWING, EXCEPT TO THE EXTENT SUCH REPRESENTATIONS AND WARRANTIES ARE
EXPRESSLY LIMITED TO AN EARLIER DATE OR THE REQUIRED LENDERS MAY EXPRESSLY
CONSENT IN WRITING TO THE CONTRARY.

Each request for a borrowing or issuance, renewal, extension or reissuance of a
Letter of Credit by the Borrower hereunder shall constitute a certification by
the Borrower to the effect set forth in Section 6.02(a) and (b) (both as of the
date of such notice and immediately following such borrowing or issuance,
renewal, extension or reissuance of a Letter of Credit).


SECTION 6.03.  CONDITIONS PRECEDENT FOR THE BENEFIT OF LENDERS.

All conditions precedent to the obligations of the Lenders to make any Loan and
of the Issuing Bank to issue Letters of Credit are imposed hereby solely for the
benefit of the Lenders and the Issuing Bank, and no other Person may require
satisfaction of any such condition precedent or be entitled to assume that the
Lenders will refuse to make any Loan or that the Issuing Bank will refuse to
issue a Letter of Credit in the absence of strict compliance with such
conditions precedent.


SECTION 6.04.  NO WAIVER.

No waiver of any condition precedent shall preclude the Agent or the Lenders
from requiring such condition to be met prior to making any subsequent Loan. 
The Lenders and the Borrower may agree in writing to deliver or perform certain
conditions and requirements applicable to the initial funding under the terms of
this Agreement by a specified date subsequent to the Initial Funding.  No such
agreement shall preclude the Lenders from thereafter declaring that the failure
of the Borrower to satisfy such conditions and requirements in accordance with
such agreement constitutes a Default or Event of Default, as the case may be.


ARTICLE VII
REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Agent and the Lenders that (each
representation and warranty herein is given as of the date hereof and shall be
deemed repeated

45


--------------------------------------------------------------------------------





AND REAFFIRMED ON THE DATES OF EACH BORROWING AND ISSUANCE, RENEWAL, EXTENSION
OR REISSUANCE OF A LETTER OF CREDIT AS PROVIDED IN SECTION 6.02):


SECTION 7.01.  EXISTENCE.

Each of the Borrower, the General Partner and each Restricted Subsidiary: (i) is
duly organized, legally existing and in good standing under the laws of the
jurisdiction of its formation; (ii) has all requisite power, and has all
material governmental licenses, authorizations, consents and approvals necessary
to own its assets and carry on its business as now being or as proposed to be
conducted and, with respect to Restricted Subsidiaries, where a failure to have
such items would have a Material Adverse Effect; and (iii) is qualified to do
business in all jurisdictions in which the nature of the business conducted by
it makes such qualification necessary and where failure to so qualify would have
a Material Adverse Effect.


SECTION 7.02.  FINANCIAL CONDITION.

The audited consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries as at December 31, 2005 and the related consolidated statement of
income, equity and cash flow of the Borrower and its Consolidated Subsidiaries
for the fiscal year ended on said date, with the opinion thereon of Deloitte &
Touche LLP heretofore furnished to each of the Lenders and the unaudited
consolidated balance sheet of the Borrower and its Consolidated Subsidiaries as
at September 30, 2006 and the related consolidated statements of income, equity
and cash flow of the Borrower and its Consolidated Subsidiaries for the six
month period ended on such date heretofore furnished to the Agent, are complete
and correct and fairly present in all material respects the consolidated
financial condition of the Borrower and its Consolidated Subsidiaries as at said
dates and the results of its operations for the fiscal year and the six month
period ending on said dates, all in accordance with GAAP, as applied on a
consistent basis (subject, in the case of the interim financial statements, to
normal year-end adjustments and, the lack of footnotes).  Neither the Borrower
nor any Subsidiary of the Borrower has on the date hereof any material Debt,
contingent liabilities, liabilities for taxes, unusual forward or long-term
commitments or unrealized or anticipated losses from any unfavorable
commitments, except as referred to or reflected or provided for in the Financial
Statements or in Schedule 7.02.  Since December 31, 2005, there has been no
change or event having a Material Adverse Effect that is continuing.  Since the
date of the Financial Statements, neither the business nor the Properties (taken
as a whole) of the Borrower, any Guarantor or any Restricted Subsidiary have
been materially and adversely affected as a result of any fire, explosion,
earthquake, flood, drought, windstorm, accident, strike or other labor
disturbance, embargo, requisition or taking of Property or cancellation of
contracts, permits or concessions by any Governmental Authority, riot,
activities of armed forces or acts of God or of any public enemy which is
continuing.


SECTION 7.03.  LITIGATION.

Except as disclosed to the Lenders in Schedule 7.03 hereto or as disclosed in
the Borrower’s Form 10-K for the year ended December 31, 2005 filed with the SEC
(a true and complete copy of which has been delivered to the Agent), as of the
date hereof there is no litigation, legal, administrative or arbitral
proceeding, investigation or other action of any nature pending or, to the
knowledge of the Borrower threatened against or affecting the Borrower, the

46


--------------------------------------------------------------------------------





GENERAL PARTNER OR ANY RESTRICTED SUBSIDIARY THAT (I) INVOLVES THE POSSIBILITY
OF ANY JUDGMENT OR LIABILITY AGAINST THE BORROWER, THE GENERAL PARTNER OR ANY
RESTRICTED SUBSIDIARY NOT FULLY COVERED BY INSURANCE (EXCEPT FOR NORMAL
DEDUCTIBLES), AND WHICH, IF DETERMINED ADVERSELY, WOULD HAVE A MATERIAL ADVERSE
EFFECT OR (II) THREATENS THE ENFORCEABILITY OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT.


SECTION 7.04.  NO BREACH.

Neither the execution and delivery of the Loan Documents, nor compliance with
the terms and provisions hereof will conflict with or result in a breach of, or
require any consent which has not been obtained as of the date hereof under, the
respective partnership agreements or other organizational documents of the
Borrower, the General Partner or any Restricted Subsidiary, or any Governmental
Requirement or any agreement or instrument to which the Borrower, the General
Partner or any Restricted Subsidiary is a party or by which it is bound or to
which it or its Properties are subject, or constitute a default under any such
agreement or instrument, or result in the creation or imposition of any Lien
upon any of the revenues or assets of the Borrower, the General Partner or any
Restricted Subsidiary pursuant to the terms of any such agreement or instrument,
other than the Liens created by the Loan Documents.


SECTION 7.05.  AUTHORITY.

Each of the Borrower, the General Partner and each Restricted Subsidiary has all
necessary power and authority to execute, deliver and perform its obligations
under the Loan Documents to which it is a party; and the execution, delivery and
performance by each of the Borrower, the General Partner and each Restricted
Subsidiary of the Loan Documents to which it is a party, have been duly
authorized by all necessary action on its part; and each Loan Document to which
the Borrower, the General Partner or any Restricted Subsidiary is a party,
constitutes the legal, valid and binding obligation of the Borrower, such
Guarantor, the General Partner or such Restricted Subsidiary, as the case may
be, and is enforceable in accordance with its terms, except as limited by
bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium or
other similar laws of general application relating to or affecting creditors’
rights and general principles of equity.


SECTION 7.06.  APPROVALS.

No authorizations, approvals or consents of, and no filings or registrations
with, any Governmental Authority are necessary for the execution, delivery or
performance by the Borrower, the General Partner or the Restricted Subsidiaries
of the Loan Documents or for the validity or enforceability thereof.


SECTION 7.07.  USE OF LOANS.

The proceeds of the Loans and Letters of Credit shall be used to pay-off certain
outstanding Debt and for working capital, capital expenditures, acquisitions and
general partnership purposes.  The Borrower is not engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose, whether immediate, incidental or ultimate, of buying or carrying margin
stock (within the meaning of Regulation T, U or X of the

47


--------------------------------------------------------------------------------





BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM) AND NO PART OF THE PROCEEDS OF
ANY LOAN HEREUNDER WILL BE USED TO BUY OR CARRY ANY MARGIN STOCK.


SECTION 7.08.  ERISA.


(A)                                  THE BORROWER, EACH SUBSIDIARY OF THE
BORROWER AND EACH ERISA AFFILIATE HAVE COMPLIED IN ALL MATERIAL RESPECTS WITH
ERISA AND, WHERE APPLICABLE, THE CODE REGARDING EACH PLAN.


(B)                                 EACH PLAN IS, AND HAS BEEN, MAINTAINED IN
SUBSTANTIAL COMPLIANCE WITH ERISA AND, WHERE APPLICABLE, THE CODE.


(C)                                  TO THE KNOWLEDGE OF THE BORROWER, NO ACT,
OMISSION OR TRANSACTION HAS OCCURRED THAT COULD RESULT IN IMPOSITION ON THE
BORROWER, ANY SUBSIDIARY OF THE BORROWER OR ANY ERISA AFFILIATE (WHETHER
DIRECTLY OR INDIRECTLY) OF (I) EITHER A CIVIL PENALTY ASSESSED PURSUANT TO
SECTION 502(C), (I) OR (L) OF ERISA OR A TAX IMPOSED PURSUANT TO CHAPTER 43 OF
SUBTITLE D OF THE CODE OR (II) BREACH OF FIDUCIARY DUTY LIABILITY DAMAGES UNDER
SECTION 409 OF ERISA.


(D)                                 NO PLAN (OTHER THAN A DEFINED CONTRIBUTION
PLAN) OR ANY TRUST CREATED UNDER ANY SUCH PLAN HAS BEEN TERMINATED SINCE
DECEMBER 31, 1985, OTHER THAN THE PENSION PLAN FOR BUCKEYE PIPE LINE COMPANY
(PREDECESSOR OF BUCKEYE GP HOLDINGS L.P.), WHICH WAS TERMINATED ON DECEMBER 31,
1985.  UPON THE TERMINATION OF THE PENSION PLAN FOR BUCKEYE PIPE LINE COMPANY,
DISTRIBUTIONS WERE MADE OR ANNUITIES PURCHASED FOR EACH PARTICIPANT UNDER SUCH
PLAN AND BORROWER RECEIVED A FAVORABLE DETERMINATION LETTER FROM THE INTERNAL
REVENUE SERVICE WITH RESPECT TO THE TERMINATION.  NO MATERIAL LIABILITY TO THE
PBGC (OTHER THAN FOR THE PAYMENT OF CURRENT PREMIUMS WHICH ARE NOT PAST DUE) BY
THE BORROWER, ANY SUBSIDIARY OF THE BORROWER OR ANY ERISA AFFILIATE HAS BEEN OR
IS EXPECTED BY THE BORROWER, ANY SUBSIDIARY OF THE BORROWER OR ANY ERISA
AFFILIATE TO BE INCURRED WITH RESPECT TO ANY PLAN.  NO ERISA EVENT WITH RESPECT
TO ANY PLAN HAS OCCURRED OR IS REASONABLY EXPECTED TO BE INCURRED.


(E)                                  FULL PAYMENT WHEN DUE HAS BEEN MADE OF ALL
AMOUNTS WHICH THE BORROWER, ANY SUBSIDIARY OF THE BORROWER OR ANY ERISA
AFFILIATE IS REQUIRED UNDER THE TERMS OF EACH PLAN OR APPLICABLE LAW TO HAVE
PAID AS CONTRIBUTIONS TO SUCH PLAN, AND NO ACCUMULATED FUNDING DEFICIENCY (AS
DEFINED IN SECTION 302 OF ERISA AND SECTION 412 OF THE CODE), WHETHER OR NOT
WAIVED, EXISTS WITH RESPECT TO ANY PLAN.


(F)                                    THE ACTUARIAL PRESENT VALUE OF THE
BENEFIT LIABILITIES UNDER ALL PLANS, WHICH ARE NOT MULTIEMPLOYER PLANS, THAT ARE
SUBJECT TO TITLE IV OF ERISA DO NOT, AS OF THE END OF THE BORROWER’S MOST
RECENTLY ENDED FISCAL YEAR, EXCEED THE CURRENT VALUE OF THE ASSETS (COMPUTED ON
A PLAN TERMINATION BASIS IN ACCORDANCE WITH TITLE IV OF ERISA) OF SUCH PLANS
ALLOCABLE TO SUCH BENEFIT LIABILITIES BY MORE THAN $10,000,000 IN THE
AGGREGATE.  THE TERM “ACTUARIAL PRESENT VALUE OF THE BENEFIT LIABILITIES” SHALL
HAVE THE MEANING SPECIFIED IN SECTION 4041 OF ERISA.


(G)                                 NONE OF THE BORROWER, ANY SUBSIDIARY OF THE
BORROWER OR ANY ERISA AFFILIATE SPONSORS, MAINTAINS, OR CONTRIBUTES TO AN
EMPLOYEE WELFARE BENEFIT PLAN, AS DEFINED IN SECTION 3(L) OF ERISA, INCLUDING,
WITHOUT LIMITATION, ANY SUCH PLAN MAINTAINED TO PROVIDE BENEFITS TO FORMER
EMPLOYEES OF SUCH ENTITIES, THAT MAY NOT BE TERMINATED BY THE BORROWER, SUCH
SUBSIDIARY OR SUCH ERISA AFFILIATE IN ITS SOLE DISCRETION AT ANY TIME WITHOUT
ANY MATERIAL LIABILITY.

48


--------------------------------------------------------------------------------





(H)                                 EXCEPT AS SET FORTH IN SCHEDULE 7.08, NONE
OF THE BORROWER, ANY SUBSIDIARY OF THE BORROWER OR ANY ERISA AFFILIATE SPONSORS,
MAINTAINS OR CONTRIBUTES TO, OR HAS AT ANY TIME IN THE PRECEDING SIX CALENDAR
YEARS, SPONSORED, MAINTAINED OR CONTRIBUTED TO, ANY MULTIEMPLOYER PLAN.


(I)                                     NEITHER THE BORROWER, ANY SUBSIDIARY OF
THE BORROWER OR ANY ERISA AFFILIATE IS REQUIRED TO PROVIDE SECURITY UNDER
SECTION 401(A)(29) OF THE CODE DUE TO A PLAN AMENDMENT THAT RESULTS IN AN
INCREASE IN CURRENT LIABILITY FOR THE PLAN.

(j)                                     Neither the Borrower, any Subsidiary of
the Borrower or any ERISA Affiliate has incurred or reasonably expects to incur
any liability as a result of a complete or partial withdrawal from a
Multiemployer Plan.

(k)                                  Within the last six years no Multiemployer
Plan to which the Borrower, any Subsidiary of the Borrower or any ERISA
Affiliate has contributed or had an obligation to contribute has been terminated
as described in Section 4041A of ERISA, is or has been in reorganization as
described in Section 4241 of ERISA or insolvent as described in Section 4245 of
ERISA, or has received financial assistance as described in Section 4261 of
ERISA.


SECTION 7.09.  TAXES.

Except as set forth in Schedule 7.09, each of the Borrower, the General Partner
and the Restricted Subsidiaries has filed all material United States Federal
income tax returns and all other material tax returns which are required to be
filed by them and have paid all material taxes due pursuant to such returns or
pursuant to any assessment received by the Borrower, the General Partner or any
Restricted Subsidiary.  The charges, accruals and reserves on the books of the
Borrower, the General Partner and the Restricted Subsidiaries in respect of
taxes and other governmental charges are, in the opinion of the Borrower,
adequate.  Except as set forth in Schedule 7.09, no tax lien has been filed and,
to the knowledge of the Borrower, no claim is being asserted with respect to any
such tax, fee or other charge.


SECTION 7.10.  TITLES, ETC.


(A)                                  EXCEPT AS SET OUT IN SCHEDULE 7.10, EACH OF
THE BORROWER AND THE RESTRICTED SUBSIDIARIES HAS GOOD AND DEFENSIBLE TITLE TO
ITS MATERIAL (INDIVIDUALLY OR IN THE AGGREGATE) PROPERTIES, FREE AND CLEAR OF
ALL LIENS, EXCEPT LIENS PERMITTED BY SECTION 9.02.


(B)                                 ALL LEASES AND AGREEMENTS NECESSARY FOR THE
CONDUCT OF THE BUSINESS OF THE BORROWER AND THE RESTRICTED SUBSIDIARIES ARE
VALID AND SUBSISTING, IN FULL FORCE AND EFFECT, EXCEPT AS COULD NOT REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, AND THERE EXISTS NO DEFAULT OR
EVENT OR CIRCUMSTANCE WHICH WITH THE GIVING OF NOTICE OR THE PASSAGE OF TIME OR
BOTH WOULD GIVE RISE TO A DEFAULT UNDER ANY SUCH LEASE OR LEASES, WHICH WOULD
AFFECT IN ANY MATERIAL RESPECT THE CONDUCT OF THE BUSINESS OF THE BORROWER OR
THE RESTRICTED SUBSIDIARIES.


(C)                                  THE RIGHTS, PROPERTIES AND OTHER ASSETS
PRESENTLY OWNED, LEASED OR LICENSED BY THE BORROWER AND THE RESTRICTED
SUBSIDIARIES INCLUDING, WITHOUT LIMITATION, ALL EASEMENTS AND RIGHTS OF WAY,
INCLUDE ALL RIGHTS, PROPERTIES AND OTHER ASSETS NECESSARY TO PERMIT THE BORROWER
AND EACH

49


--------------------------------------------------------------------------------





RESTRICTED SUBSIDIARY TO CONDUCT ITS BUSINESS IN ALL MATERIAL RESPECTS IN THE
SAME MANNER AS ITS BUSINESS HAS BEEN CONDUCTED PRIOR TO THE DATE HEREOF.


(D)                                 ALL OF THE ASSETS AND PROPERTIES OF THE
BORROWER AND THE RESTRICTED SUBSIDIARIES THAT ARE REASONABLY NECESSARY FOR THE
OPERATION OF THEIR BUSINESS ARE IN ALL MATERIAL RESPECTS IN GOOD WORKING
CONDITION AND ARE MAINTAINED IN ACCORDANCE WITH PRUDENT BUSINESS STANDARDS.


SECTION 7.11.  NO MATERIAL MISSTATEMENTS.

No written information, statement, exhibit, certificate, document or report
furnished to the Agent and the Lenders (or any of them) by the Borrower, any
Guarantor or any Restricted Subsidiary in connection with the negotiation of
this Agreement contained any material misstatement of fact or omitted to state a
material fact or any fact necessary to make the statement contained therein not
materially misleading in the light of the circumstances in which made.  There is
no fact peculiar to the Borrower or any Restricted Subsidiary that has a
Material Adverse Effect or in the future is reasonably likely to have (so far as
the Borrower can now foresee) a Material Adverse Effect and that has not been
set forth in this Agreement or the other documents, certificates and statements
furnished to the Agent by or on behalf of the Borrower or any Restricted
Subsidiary prior to or as of the date hereof in connection with the transactions
contemplated hereby.


SECTION 7.12.  INVESTMENT COMPANY ACT AND OTHER LAWS.

None of the Borrower, any Guarantor or any Restricted Subsidiary is an
“investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended or is
subject to regulation under the Federal Power Act, as amended, or any other law
or regulation that restricts the ability of such Person to incur or guaranty
Debt.


SECTION 7.13.  NO OTHER DEBT.

Other than pursuant to Section 8.04, as of the date hereof, Laurel Pipe Line is
not seeking to satisfy any Governmental Requirements in connection with the
issuance of Debt.


SECTION 7.14.  SUBSIDIARIES.

Except as set forth on Schedule 7.14 or otherwise as disclosed to the Agent in
writing, the Borrower does not have any Subsidiaries.


SECTION 7.15.  LOCATION OF BUSINESS AND OFFICES.

The Borrower’s principal place of business and chief executive office is located
at the address stated on the signature page of this Agreement or as otherwise
disclosed in writing to the Agent.  The principal place of business and chief
executive office of each Restricted Subsidiary are located at the addresses
stated on Schedule 7.14 or as otherwise disclosed in writing to the Agent.

50


--------------------------------------------------------------------------------





SECTION 7.16.  DEFAULTS.

None of the Borrower, any Guarantor or any Restricted Subsidiary is in default
nor has any event or circumstance occurred which, but for the expiration of any
applicable grace period or the giving of notice, or both, would constitute a
default under any material agreement or instrument to which it is a party or by
which it is bound which default would have a Material Adverse Effect.  No
Default hereunder has occurred and is continuing.


SECTION 7.17.  ENVIRONMENTAL MATTERS.

Except (i) as provided in Schedule 7.17, (ii) as disclosed in the Form 10-K for
the year ended December 31, 2005 filed by the Borrower with the SEC, or (iii) as
would not have a Material Adverse Effect (or with respect to (c), (d) and
(e) below, where the failure to take such actions would not have a Material
Adverse Effect):


(A)                                  NEITHER ANY PROPERTY OF THE BORROWER, ANY
GUARANTOR OR ANY RESTRICTED SUBSIDIARY NOR THE OPERATIONS CONDUCTED THEREON
VIOLATE ANY ORDER OR REQUIREMENT OF ANY COURT OR GOVERNMENTAL AUTHORITY OR ANY
ENVIRONMENTAL LAWS;


(B)                                 WITHOUT LIMITATION OF CLAUSE (A) ABOVE, NO
PROPERTY OF THE BORROWER, ANY GUARANTOR OR ANY RESTRICTED SUBSIDIARY NOR THE
OPERATIONS CURRENTLY CONDUCTED THEREON OR, TO THE BEST KNOWLEDGE OF THE
BORROWER, BY ANY PRIOR OWNER OR OPERATOR OF SUCH PROPERTY OR OPERATION, ARE IN
VIOLATION OF OR SUBJECT TO ANY EXISTING, PENDING OR THREATENED ACTION, SUIT,
INVESTIGATION, INQUIRY OR PROCEEDING BY OR BEFORE ANY COURT OR GOVERNMENTAL
AUTHORITY OR TO ANY REMEDIAL OBLIGATIONS UNDER ENVIRONMENTAL LAWS;


(C)                                  ALL NOTICES, PERMITS, LICENSES OR SIMILAR
AUTHORIZATIONS, IF ANY, REQUIRED TO BE OBTAINED OR FILED IN CONNECTION WITH THE
OPERATION OR USE OF ANY AND ALL PROPERTY OF THE BORROWER AND EACH RESTRICTED
SUBSIDIARY, INCLUDING WITHOUT LIMITATION PAST OR PRESENT TREATMENT, STORAGE,
DISPOSAL OR RELEASE OF A HAZARDOUS SUBSTANCE, HAZARDOUS WASTE OR SOLID WASTE
INTO THE ENVIRONMENT, HAVE BEEN DULY OBTAINED OR FILED, AND EACH OF THE BORROWER
AND THE RESTRICTED SUBSIDIARIES ARE IN COMPLIANCE WITH THE TERMS AND CONDITIONS
OF ALL SUCH NOTICES, PERMITS, LICENSES AND SIMILAR AUTHORIZATIONS;


(D)                                 ALL HAZARDOUS SUBSTANCES, HAZARDOUS WASTE,
SOLID WASTE, AND OIL AND GAS EXPLORATION AND PRODUCTION WASTES, IF ANY,
GENERATED AT ANY AND ALL PROPERTY OF THE BORROWER, ANY GUARANTOR OR ANY
RESTRICTED SUBSIDIARY HAVE IN THE PAST BEEN TRANSPORTED, TREATED AND DISPOSED OF
IN ACCORDANCE WITH ENVIRONMENTAL LAWS AND SO AS NOT TO POSE AN ENDANGERMENT TO
PUBLIC HEALTH OR WELFARE OR THE ENVIRONMENT, AND, TO THE BEST KNOWLEDGE OF THE
BORROWER, ALL SUCH TRANSPORT CARRIERS AND TREATMENT AND DISPOSAL FACILITIES HAVE
BEEN AND ARE OPERATING IN COMPLIANCE WITH ENVIRONMENTAL LAWS AND SO AS NOT TO
POSE AN IMMINENT AND SUBSTANTIAL ENDANGERMENT TO PUBLIC HEALTH OR WELFARE OR THE
ENVIRONMENT, AND ARE NOT THE SUBJECT OF ANY EXISTING, PENDING OR THREATENED
ACTION, INVESTIGATION OR INQUIRY BY ANY GOVERNMENTAL AUTHORITY IN CONNECTION
WITH ANY ENVIRONMENTAL LAWS;


(E)                                  THE BORROWER AND THE RESTRICTED
SUBSIDIARIES HAVE TAKEN ALL STEPS REASONABLY NECESSARY TO DETERMINE AND HAVE
DETERMINED THAT NO HAZARDOUS SUBSTANCES, HAZARDOUS WASTE, SOLID WASTE, OR OIL
AND GAS EXPLORATION AND PRODUCTION WASTES, HAVE BEEN DISPOSED OF OR OTHERWISE

51


--------------------------------------------------------------------------------





RELEASED AND THERE HAS BEEN NO THREATENED RELEASE OF ANY HAZARDOUS SUBSTANCES ON
OR TO ANY PROPERTY OF THE BORROWER OR ANY RESTRICTED SUBSIDIARY;


(F)                                    TO THE EXTENT APPLICABLE, ALL PROPERTY OF
THE BORROWER AND EACH RESTRICTED SUBSIDIARY CURRENTLY SATISFIES ALL DESIGN,
OPERATION, AND EQUIPMENT REQUIREMENTS IMPOSED BY THE ENVIRONMENTAL LAWS OR
SCHEDULED AS OF THE DATE HEREOF TO BE IMPOSED BY THE ENVIRONMENTAL LAWS DURING
THE TERM OF THIS AGREEMENT, AND THE BORROWER DOES NOT HAVE ANY REASON TO BELIEVE
THAT SUCH PROPERTY, TO THE EXTENT SUBJECT TO THE ENVIRONMENTAL LAWS, WILL NOT BE
ABLE TO MAINTAIN COMPLIANCE WITH THE ENVIRONMENTAL LAWS REQUIREMENTS DURING THE
TERM OF THIS AGREEMENT; AND


(G)                                 NONE OF THE BORROWER, ANY GUARANTOR OR ANY
RESTRICTED SUBSIDIARY HAS ANY KNOWN CONTINGENT LIABILITY IN CONNECTION WITH ANY
RELEASE OR THREATENED RELEASE OF ANY OIL, HAZARDOUS SUBSTANCE, HAZARDOUS WASTE
OR SOLID WASTE INTO THE ENVIRONMENT.


SECTION 7.18.  COMPLIANCE WITH THE LAW.

None of the Borrower, any Guarantor or any Restricted Subsidiary has violated
any Governmental Requirement or failed to obtain any license, permit, franchise
or other governmental authorization necessary for the ownership of any of its
Properties or the conduct of its business, which violation or failure would have
(in the event such violation or failure were asserted by any Person through
appropriate action) a Material Adverse Effect.


SECTION 7.19.  INSURANCE.

The Borrower and each of the Restricted Subsidiaries maintains, with financially
sound and reputable insurers, insurance with respect to their respective
Properties and businesses against such casualties and contingencies, of such
types, on such terms and in such amounts (including deductibles, co-insurance
and self-insurance, if adequate reserves are maintained with respect thereto) as
is customary in the case of entities of established reputations engaged in the
same or a similar business and similarly situated.  All such policies are in
full force and effect, all premiums with respect thereto covering all periods up
to and including the date of the closing have been paid, and no notice of
cancellation or termination has been received with respect to any such policy. 
Such policies are sufficient for compliance with all requirements of law and of
all agreements to which the Borrower or any Restricted Subsidiary is a party;
are valid, outstanding and enforceable policies; provide adequate insurance
coverage in at least such amounts and against at least such risks (but including
in any event public liability) as are usually insured against in the same
general area by companies engaged in the same or a similar business for the
assets and operations of the Borrower and each Restricted Subsidiary.


SECTION 7.20.  MATERIAL AGREEMENTS.

The Borrower has heretofore delivered to the Agent a complete and correct copy
of the Indenture and the Note Agreements relating to the Senior Notes, each as
amended and in effect on the date hereof.

52


--------------------------------------------------------------------------------





SECTION 7.21.  PARTNERSHIP AGREEMENT.

The Borrower Partnership Agreement has not been terminated, and is in full force
and effect as of the date hereof and no default has occurred and is continuing
thereunder which would have a Material Adverse Effect.


SECTION 7.22.  OWNERSHIP OF PARTIES.


(A)                                  THE BORROWER IS A LIMITED PARTNERSHIP
FORMED UNDER THE LAWS OF THE STATE OF DELAWARE AND OWNED 0.6% (GENERAL
PARTNERSHIP INTEREST) BY THE GENERAL PARTNER AND 99.4% (LIMITED PARTNERSHIP
INTERESTS) BY PUBLIC HOLDERS OF LIMITED PARTNERSHIP UNITS AND BUCKEYE PIPE LINE
SERVICES COMPANY.


(B)                                 THE FORM OF ORGANIZATION AND EQUITY
OWNERSHIP OF EACH RESTRICTED SUBSIDIARY AND EACH UNRESTRICTED SUBSIDIARY AS OF
THE DATE HEREOF IS SET FORTH ON SCHEDULE 7.22.


(C)                                  BUCKEYE GP HOLDINGS L.P. OWNS 100% OF THE
EQUITY INTERESTS OF THE GENERAL PARTNER AS OF THE DATE HEREOF.


SECTION 7.23.  PATRIOT ACT.

Each of the Borrower, the General Partner and the Restricted Subsidiaries is in
compliance, in all material respects, with the (i) the Trading with the Enemy
Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
and any other enabling legislation or executive order relating thereto, and (ii)
the Uniting And Strengthening America By Providing Appropriate Tools Required To
Intercept And Obstruct Terrorism (USA Patriot Act of 2001).  No part of the
proceeds of the Loans will be used, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.


ARTICLE VIII
AFFIRMATIVE COVENANTS

The Borrower covenants and agrees that, so long as any of the Revolving Credit
Commitments are in effect or any Letter of Credit remains outstanding and until
payment in full of all Loans hereunder, all interest thereon and all other
amounts payable by the Borrower hereunder and the Guarantors under the Guaranty:


SECTION 8.01.  REPORTING REQUIREMENTS.

The Borrower shall deliver, or shall cause to be delivered, to the Agent with
sufficient copies of each for the Lenders:


(A)                                  ANNUAL FINANCIAL STATEMENTS.  AS SOON AS
AVAILABLE AND IN ANY EVENT WITHIN 120 DAYS AFTER THE END OF EACH FISCAL YEAR OF
THE BORROWER, THE AUDITED CONSOLIDATED AND, WITHIN 120

53


--------------------------------------------------------------------------------





DAYS AFTER THE END OF EACH FISCAL YEAR OF THE BORROWER, UNAUDITED CONSOLIDATING
STATEMENTS OF INCOME, EQUITY, CHANGES IN FINANCIAL POSITION AND CASH FLOW OF THE
BORROWER AND ITS CONSOLIDATED SUBSIDIARIES FOR SUCH FISCAL YEAR, AND THE RELATED
CONSOLIDATED AND CONSOLIDATING BALANCE SHEETS OF THE BORROWER AND ITS
CONSOLIDATED SUBSIDIARIES AS AT THE END OF SUCH FISCAL YEAR, AND SETTING FORTH
IN EACH CASE IN COMPARATIVE FORM THE CORRESPONDING FIGURES FOR THE PRECEDING
FISCAL YEAR, AND, IN THE CASE OF THE AUDITED STATEMENTS, ACCOMPANIED BY THE
RELATED OPINION OF INDEPENDENT PUBLIC ACCOUNTANTS OF RECOGNIZED NATIONAL
STANDING ACCEPTABLE TO THE AGENT WHICH OPINION SHALL STATE THAT SAID FINANCIAL
STATEMENTS FAIRLY PRESENT IN ALL MATERIAL RESPECTS THE CONSOLIDATED AND
CONSOLIDATING FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF THE BORROWER AND
ITS CONSOLIDATED SUBSIDIARIES AS AT THE END OF, AND FOR, SUCH FISCAL YEAR AND
THAT SUCH FINANCIAL STATEMENTS HAVE BEEN PREPARED IN ACCORDANCE WITH GAAP,
EXCEPT FOR SUCH CHANGES IN SUCH PRINCIPLES WITH WHICH THE INDEPENDENT PUBLIC
ACCOUNTANTS SHALL HAVE CONCURRED AND SUCH OPINION SHALL NOT CONTAIN A “GOING
CONCERN” OR LIKE QUALIFICATION OR EXCEPTION, AND A CERTIFICATE OF SUCH
ACCOUNTANTS STATING THAT, IN MAKING THE EXAMINATION NECESSARY FOR THEIR OPINION,
THEY OBTAINED NO KNOWLEDGE, EXCEPT AS SPECIFICALLY STATED, OF ANY DEFAULT.


(B)                                 QUARTERLY FINANCIAL STATEMENTS.  AS SOON AS
AVAILABLE AND IN ANY EVENT WITHIN 60 DAYS AFTER THE END OF EACH OF THE FIRST
THREE FISCAL QUARTERLY PERIODS OF EACH FISCAL YEAR OF THE BORROWER, CONSOLIDATED
AND CONSOLIDATING STATEMENTS OF INCOME, EQUITY, CHANGES IN FINANCIAL POSITION
AND CASH FLOW OF THE BORROWER AND ITS CONSOLIDATED SUBSIDIARIES FOR SUCH PERIOD
AND FOR THE PERIOD FROM THE BEGINNING OF THE RESPECTIVE FISCAL YEAR TO THE END
OF SUCH PERIOD, AND THE RELATED CONSOLIDATED AND CONSOLIDATING BALANCE SHEETS AS
AT THE END OF SUCH PERIOD, AND SETTING FORTH IN EACH CASE IN COMPARATIVE FORM
THE CORRESPONDING FIGURES FOR THE CORRESPONDING PERIOD IN THE PRECEDING FISCAL
YEAR, ACCOMPANIED BY THE CERTIFICATE OF A RESPONSIBLE OFFICER, WHICH CERTIFICATE
SHALL STATE THAT SAID FINANCIAL STATEMENTS FAIRLY PRESENT IN ALL MATERIAL
RESPECTS THE CONSOLIDATED AND CONSOLIDATING FINANCIAL CONDITION AND RESULTS OF
OPERATIONS OF THE BORROWER AND ITS CONSOLIDATED SUBSIDIARIES IN ACCORDANCE WITH
GAAP, AS AT THE END OF, AND FOR, SUCH PERIOD (SUBJECT TO NORMAL YEAR-END AUDIT
ADJUSTMENTS AND THE LACK OF FOOTNOTES).


(C)                                  CHANGE IN REFERENCE RATING.  PROMPTLY AND
IN ANY EVENT WITHIN SEVEN BUSINESS DAYS AFTER MOODY’S OR S&P HAS CHANGED ANY
RELEVANT REFERENCE RATING, NOTICE OF SUCH CHANGE.


(D)                                 NOTICE OF DEFAULT, ETC.  PROMPTLY AFTER A
RESPONSIBLE OFFICER KNOWS THAT ANY DEFAULT OR ANY MATERIAL ADVERSE EFFECT HAS
OCCURRED, A NOTICE OF SUCH DEFAULT OR MATERIAL ADVERSE EFFECT, DESCRIBING THE
SAME IN REASONABLE DETAIL AND THE ACTION THE BORROWER PROPOSES TO TAKE WITH
RESPECT THERETO.


(E)                                  OTHER ACCOUNTING REPORTS.  PROMPTLY UPON
RECEIPT THEREOF, A COPY OF EACH OTHER REPORT OR LETTER SUBMITTED TO THE BORROWER
OR ANY SUBSIDIARY OF THE BORROWER BY INDEPENDENT ACCOUNTANTS IN CONNECTION WITH
ANY ANNUAL, INTERIM OR SPECIAL AUDIT MADE BY THEM OF THE BOOKS OF THE BORROWER
AND ITS SUBSIDIARIES, AND A COPY OF ANY RESPONSE BY ANY GUARANTOR OR ANY
SUBSIDIARY OF THE BORROWER, TO SUCH LETTER OR REPORT.


(F)                                    GOVERNMENTAL AUTHORITIES.  PROMPTLY UPON
RECEIPT THEREOF, A COPY OF ANY NOTICE FROM ANY GOVERNMENTAL AUTHORITY (EXCEPT
WHERE INVOLVING A ROUTINE OR ORDINARY COURSE MATTER, WHICH IN ANY CASE IS
IMMATERIAL), AND PROMPTLY UPON A RESPONSIBLE OFFICER’S KNOWLEDGE THEREOF,

54


--------------------------------------------------------------------------------





NOTICE OF ANY MATERIAL DISPUTE WITH ANY GOVERNMENTAL AUTHORITY INVOLVING THE
BORROWER, ANY GUARANTOR OR ANY RESTRICTED SUBSIDIARY.


(G)                                 NOTICES UNDER OTHER LOAN AGREEMENTS. 
PROMPTLY AFTER THE FURNISHING THEREOF, COPIES OF ANY STATEMENT, REPORT OR NOTICE
FURNISHED BY THE BORROWER TO ANY PERSON PURSUANT TO THE TERMS OF ANY INDENTURE,
LOAN OR CREDIT OR OTHER SIMILAR AGREEMENT, OTHER THAN THIS AGREEMENT AND NOT
OTHERWISE REQUIRED TO BE FURNISHED TO THE LENDERS PURSUANT TO ANY OTHER
PROVISION OF THIS SECTION 8.01.


(H)                                 OTHER MATTERS.  FROM TIME TO TIME SUCH OTHER
INFORMATION REGARDING THE BUSINESS, AFFAIRS OR FINANCIAL CONDITION OF THE
BORROWER OR ANY SUBSIDIARY OF THE BORROWER (INCLUDING, WITHOUT LIMITATION, ANY
PLAN OR MULTIEMPLOYER PLAN AND ANY REPORTS OR OTHER INFORMATION REQUIRED TO BE
FILED UNDER ERISA) AS THE AGENT MAY REASONABLY REQUEST.

The Borrower will furnish to the Agent, at the time each set of financial
statements is furnished to the Agent pursuant to paragraph (a) or (b) above, a
Compliance Certificate executed by a Responsible Officer, (i) certifying as to
the matters set forth therein and stating that no Default has occurred and is
continuing (or, if any Default has occurred and is continuing, describing the
same in reasonable detail), and (ii) setting forth in reasonable detail the
computations necessary to determine whether the Borrower is in compliance with
Section 9.12 as of the end of the respective fiscal quarter or fiscal year.


SECTION 8.02.  LITIGATION.

The Borrower shall promptly give, and shall cause any Restricted Subsidiary to
give to the Agent notice of: (i) all legal or arbitral proceedings, and of all
proceedings before any Governmental Authority affecting the Borrower, the
Guarantor or any Restricted Subsidiary, except proceedings which, if adversely
determined, would not have a Material Adverse Effect, and (ii) any litigation or
proceeding against or adversely affecting the Borrower, the Guarantor or any
Restricted Subsidiary in which the amount involved exceeds $5,000,000 and is not
covered in full by insurance (subject to normal and customary deductibles and
for which the insurer has not assumed the defense), or in which injunctive or
similar relief is sought.

The Borrower will promptly notify the Agent and each of the Lenders of any
claim, judgment, Lien or other encumbrance affecting any Property of the
Borrower, the Guarantor or any Restricted Subsidiary if the value of the claim,
judgment, Lien, or other encumbrance affecting such Property shall exceed
$5,000,000.


SECTION 8.03.  MAINTENANCE, ETC.


(A)                                  GENERALLY.  THE BORROWER SHALL: PRESERVE
AND MAINTAIN ITS PARTNERSHIP OR CORPORATE EXISTENCE, EXCEPT OTHERWISE AS
PERMITTED IN SECTION 9.08 OF THIS AGREEMENT AND ALL OF ITS MATERIAL RIGHTS,
PRIVILEGES AND FRANCHISES AND SHALL CAUSE THE RESTRICTED SUBSIDIARIES TO DO SO;
KEEP BOOKS OF RECORD AND ACCOUNT IN WHICH FULL, TRUE AND CORRECT ENTRIES WILL BE
MADE OF ALL DEALINGS OR TRANSACTIONS IN RELATION TO ITS BUSINESS AND ACTIVITIES;
COMPLY WITH ALL GOVERNMENTAL REQUIREMENTS IF FAILURE TO COMPLY WITH SUCH
REQUIREMENTS WILL HAVE A MATERIAL ADVERSE EFFECT; PAY AND DISCHARGE ALL TAXES,
ASSESSMENTS AND GOVERNMENTAL CHARGES OR LEVIES IMPOSED ON IT OR ON ITS INCOME OR
PROFITS OR ON ANY OF ITS PROPERTY PRIOR TO THE DATE ON WHICH PENALTIES ATTACH
THERETO,

55


--------------------------------------------------------------------------------





EXCEPT FOR ANY SUCH TAX, ASSESSMENT, CHARGE OR LEVY THE PAYMENT OF WHICH IS
BEING CONTESTED IN GOOD FAITH AND BY PROPER PROCEEDINGS AND AGAINST WHICH
ADEQUATE RESERVES ARE BEING MAINTAINED; UPON REASONABLE NOTICE, PERMIT
REPRESENTATIVES OF THE AGENT OR ANY LENDER, DURING NORMAL BUSINESS HOURS, TO
EXAMINE, COPY AND MAKE EXTRACTS FROM ITS BOOKS AND RECORDS, TO INSPECT ITS
PROPERTIES, AND TO DISCUSS ITS BUSINESS AND AFFAIRS WITH ITS OFFICERS, ALL
TO-THE EXTENT REASONABLY REQUESTED BY SUCH LENDER OR THE AGENT (AS THE CASE MAY
BE); AND KEEP, OR CAUSE TO BE KEPT, INSURED BY FINANCIALLY SOUND AND REPUTABLE
INSURERS ALL PROPERTY OF A CHARACTER USUALLY INSURED BY PERSONS ENGAGED IN THE
SAME OR SIMILAR BUSINESS SIMILARLY SITUATED AGAINST LOSS OR DAMAGE OF THE KINDS
AND IN THE AMOUNTS CUSTOMARILY INSURED AGAINST BY SUCH PERSONS AND CARRY SUCH
OTHER INSURANCE AS IS USUALLY CARRIED BY SUCH PERSONS INCLUDING, WITHOUT
LIMITATION, ENVIRONMENTAL RISK INSURANCE TO THE EXTENT REASONABLY AVAILABLE.


(B)                                 PROOF OF INSURANCE.  CONTEMPORANEOUSLY WITH
THE DELIVERY OF THE FINANCIAL STATEMENTS REQUIRED BY SECTION 8.01(A) TO BE
DELIVERED FOR EACH YEAR, THE BORROWER WILL FURNISH OR CAUSE TO BE FURNISHED, AND
WILL CAUSE TO BE FURNISHED FOR THE RESTRICTED SUBSIDIARIES, TO THE AGENT
CERTIFICATES OF INSURANCE COVERAGE FROM AN INSURER IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE AGENT AND, IF REQUESTED, WILL FURNISH THE AGENT
COPIES OF THE APPLICABLE POLICIES.


(C)                                  OPERATION OF PROPERTIES.  THE BORROWER WILL
AND WILL CAUSE EACH RESTRICTED SUBSIDIARY TO, EXCEPT OTHERWISE AS PERMITTED BY
SECTION 9.08 OR 9.14 OF THIS AGREEMENT, OPERATE ITS PROPERTIES OR CAUSE SUCH
PROPERTIES TO BE OPERATED IN A CAREFUL AND EFFICIENT MANNER IN ACCORDANCE WITH
THE PRACTICES OF THE INDUSTRY AND IN COMPLIANCE WITH ALL APPLICABLE CONTRACTS
AND AGREEMENTS AND IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL GOVERNMENTAL
REQUIREMENTS EXCEPT WHERE SUCH NON-COMPLIANCE COULD NOT REASONABLY BE EXPECTED
INDIVIDUALLY OR IN THE AGGREGATE TO HAVE A MATERIAL ADVERSE EFFECT.


SECTION 8.04.  GUARANTY APPROVAL.

No later than 180 days after the Closing Date, the Borrower will cause Laurel
Pipe Line to satisfy all Governmental Requirements necessary for the execution,
delivery and performance by Laurel Pipe Line of a Guaranty and, promptly after
the satisfaction of such Governmental Requirements, the Borrower shall cause
Laurel Pipe Line to execute and deliver a Guaranty and such other related
documents as the Agent or special counsel to the Agent may reasonably request.


SECTION 8.05.  ENVIRONMENTAL MATTERS.


(A)                                  ESTABLISHMENT OF PROCEDURES.  THE BORROWER
WILL AND WILL CAUSE EACH RESTRICTED SUBSIDIARY TO, ESTABLISH AND IMPLEMENT SUCH
PROCEDURES AS MAY BE REASONABLY NECESSARY TO DETERMINE AND ASSURE THAT ANY
FAILURE OF THE FOLLOWING, IF APPLICABLE, DOES NOT HAVE A MATERIAL ADVERSE
EFFECT: (I) ALL PROPERTY OF THE BORROWER AND THE RESTRICTED SUBSIDIARIES, AND
THE OPERATIONS CONDUCTED THEREON AND OTHER ACTIVITIES OF THE BORROWER AND THE
RESTRICTED SUBSIDIARIES, ARE IN COMPLIANCE WITH AND DO NOT VIOLATE THE
REQUIREMENTS OF ANY ENVIRONMENTAL LAWS, (II) NO OIL, HAZARDOUS SUBSTANCES OR
SOLID WASTES ARE DISPOSED OF OR OTHERWISE RELEASED ON OR TO ANY PROPERTY OWNED
BY THE BORROWER, ANY GUARANTOR OR ANY RESTRICTED SUBSIDIARY EXCEPT IN COMPLIANCE
WITH ENVIRONMENTAL LAWS, (III) NO HAZARDOUS SUBSTANCE WILL BE RELEASED ON OR TO
ANY SUCH PROPERTY IN A QUANTITY EQUAL TO OR EXCEEDING THAT QUANTITY WHICH
REQUIRES REPORTING PURSUANT

56


--------------------------------------------------------------------------------





TO SECTION 103 OF CERCLA, AND (IV) NO OIL, OIL AND GAS EXPLORATION AND
PRODUCTION WASTES OR HAZARDOUS SUBSTANCE IS RELEASED ON OR TO ANY SUCH PROPERTY
SO AS TO POSE AN IMMINENT AND SUBSTANTIAL ENDANGERMENT TO PUBLIC HEALTH OR
WELFARE OR THE ENVIRONMENT.


(B)                                 NOTICE OF ACTION.  THE BORROWER WILL, AND
WILL CAUSE EACH RESTRICTED SUBSIDIARY TO, PROMPTLY NOTIFY THE AGENT AND THE
LENDERS IN WRITING OF ANY THREATENED ACTION OR INVESTIGATION BY ANY GOVERNMENTAL
AUTHORITY OF WHICH A RESPONSIBLE OFFICER OR ANY RESTRICTED SUBSIDIARY (OR ITS
GENERAL PARTNER, AS APPROPRIATE) HAS KNOWLEDGE IN CONNECTION WITH ANY
ENVIRONMENTAL LAWS, EXCLUDING ROUTINE TESTING AND CORRECTIVE ACTION.


(C)                                  FUTURE ACQUISITIONS.  THE BORROWER WILL,
AND WILL CAUSE EACH RESTRICTED SUBSIDIARY TO, PROVIDE ENVIRONMENTAL AUDITS AND
TESTS IN ACCORDANCE WITH AMERICAN SOCIETY FOR TESTING AND MATERIALS STANDARDS AS
REASONABLY REQUESTED BY THE AGENT OR ANY LENDER THROUGH THE AGENT (OR AS
OTHERWISE REQUIRED TO BE OBTAINED BY THE AGENT OR THE LENDERS BY ANY
GOVERNMENTAL AUTHORITY) IN CONNECTION WITH ANY FUTURE ACQUISITIONS OF ANY
MATERIAL PROPERTIES BY THE BORROWER, ANY GUARANTOR OR ANY RESTRICTED SUBSIDIARY.


SECTION 8.06.  FURTHER ASSURANCES.

The Borrower will promptly cure any defects in the execution and delivery of the
other Loan Documents.  The Borrower, at its expense, will promptly execute and
deliver (or cause to be promptly executed and delivered) to the Agent upon
reasonable request all such other documents, agreements and instruments to
comply with or accomplish the covenants and agreements of the Borrower in the
Loan Documents, or to, correct any omissions in the Loan Documents, or to state
more fully the obligations set out herein or in any of the other Loan Documents,
or to make any recordings, to file any notices or obtain any consents, all as
may be necessary or appropriate in connection therewith.


SECTION 8.07.  PERFORMANCE OF OBLIGATIONS.

The Borrower will do and perform every act and discharge all of the obligations
to be performed and discharged by it under this Agreement, at the time or times
and in the manner specified.


SECTION 8.08.  ERISA INFORMATION AND COMPLIANCE.

The Borrower will promptly furnish and will cause any ERISA Affiliate to
promptly furnish to the Agent with sufficient copies to the Lenders (i) upon the
request of Agent, copies of each annual and other material report filed with the
United States Secretary of Labor, the Internal Revenue Service or the PBGC, with
respect to each Plan or any trust created thereunder, (ii) as soon as possible
and in any event within 30 days after the occurrence of any ERISA Event in
clause (i) of the definition of ERISA Event or any “prohibited transaction,” as
described in section 406 of ERISA or in section 4975 of the Code, and in any
event within 10 days after any other ERISA Event, in connection with any Plan or
any trust created thereunder, a written notice signed by a Responsible Officer
specifying the nature thereof, what action the Borrower or the ERISA Affiliate
is taking or proposes to take with respect thereto, and, when known, any action
taken or proposed by the Internal Revenue Service, the Department of Labor or
the PBGC with respect thereto, and (iii) immediately upon receipt thereof,
copies of any notice of the PBGC’s

57


--------------------------------------------------------------------------------





INTENTION TO TERMINATE, OR TO HAVE A TRUSTEE APPOINTED TO ADMINISTER, ANY PLAN. 
WITH RESPECT TO EACH PLAN (OTHER THAN A MULTIEMPLOYER PLAN), THE BORROWER WILL,
AND WILL CAUSE EACH ERISA AFFILIATE TO, (I) SATISFY IN FULL AND IN A TIMELY
MANNER, WITHOUT INCURRING ANY LATE PAYMENT OR UNDERPAYMENT CHARGE OR PENALTY AND
WITHOUT GIVING RISE TO ANY LIEN, ALL OF THE CONTRIBUTION AND FUNDING
REQUIREMENTS OF SECTION 412 OF THE CODE (DETERMINED WITHOUT REGARD TO
SUBSECTIONS (D), (E), (F) AND (K) THEREOF) AND OF SECTION 302 OF ERISA
(DETERMINED WITHOUT REGARD TO SECTIONS 303, 304 AND 306 OF ERISA), AND (II) PAY,
OR CAUSE TO BE PAID, TO THE PBGC IN A TIMELY MANNER, WITHOUT INCURRING ANY LATE
PAYMENT OR UNDERPAYMENT CHARGE OR PENALTY, ALL PREMIUMS REQUIRED PURSUANT TO
SECTIONS 4006 AND 4007 OF ERISA.


SECTION 8.09.  COMPLIANCE WITH AND MODIFICATION OF ORGANIZATIONAL DOCUMENTS.

The Borrower shall comply in all material respects with any terms and provisions
of the Borrower Partnership Agreement regarding maintaining the separateness of
the records, assets and formalities of the Borrower and its Consolidated
Subsidiaries from any other Person, and without the prior written consent of
Required Lenders, which shall not be unreasonably withheld, shall not amend,
supplement or otherwise modify (pursuant to a waiver or otherwise) any of such
separateness provisions in a manner materially adverse to the interests of the
Lenders unless both (i) Carlyle/Riverstone BPL Holdings II, L.P. or its
successors no longer owns an interest in the General Partner, and (ii) Borrower
obtains a Ratings Affirmation in connection with any such amendment, supplement,
modification or failure to comply.


SECTION 8.10.  ADDITIONAL SUBSIDIARIES.  WITHIN 30 DAYS AFTER THE ACQUISITION OR
FORMATION OF ANY SUBSIDIARY AFTER THE CLOSING DATE, OTHER THAN A SUBSIDIARY
DESIGNATED BY THE GENERAL PARTNER AS AN UNRESTRICTED SUBSIDIARY, THE BORROWER
WILL CAUSE SUCH SUBSIDIARY TO BECOME A GUARANTOR BY EXECUTING AND DELIVERING TO
THE AGENT A GUARANTY AND SUCH OTHER RELATED DOCUMENTS AS THE AGENT MAY
REASONABLY REQUEST.


ARTICLE IX
NEGATIVE COVENANTS

The Borrower covenants and agrees that, so long as any of the Revolving Credit
Commitments are in effect or any Letter of Credit remains outstanding and until
payment in full of Loans hereunder, all interest thereon and all other amounts
payable by the Borrower hereunder and the Guarantors under the Guaranties,
without the prior written consent of the Required Lenders:


SECTION 9.01.  DEBT.

The Borrower will not and will not cause or permit any Guarantor or any
Restricted Subsidiary to incur, create, assume or permit to exist any Debt,
except:


(A)                                  THE DEBT HEREUNDER OR ANY GUARANTY OF OR
SURETYSHIP ARRANGEMENT FOR THE DEBT HEREUNDER;

58


--------------------------------------------------------------------------------



(B)                                 DEBT OF THE BORROWER AND THE RESTRICTED
SUBSIDIARIES EXISTING ON THE DATE HEREOF THAT IS REFLECTED IN THE FINANCIAL
STATEMENTS OR IS DISCLOSED IN SCHEDULE 9.01, AND ANY RENEWALS OR EXTENSIONS (BUT
NOT INCREASES) THEREOF;


(C)                                  ACCOUNTS PAYABLE (FOR THE DEFERRED PURCHASE
PRICE OF PROPERTY OR SERVICES) FROM TIME TO TIME INCURRED IN THE ORDINARY COURSE
OF BUSINESS WHICH, IF MATERIAL AND GREATER THAN 90 DAYS PAST THE INVOICE OR
BILLING DATE, ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS IF
RESERVES ADEQUATE UNDER GAAP SHALL HAVE BEEN ESTABLISHED THEREFOR;


(D)                                 DEBT OF THE BORROWER AND THE RESTRICTED
SUBSIDIARIES REQUIRING NO SCHEDULED PRINCIPAL PAYMENTS (WHETHER AT STATED
MATURITY OR BY VIRTUE OF SCHEDULED AMORTIZATION, REQUIRED PREPAYMENT OR
REDEMPTION) DUE UNTIL AT LEAST ONE YEAR AFTER THE TERMINATION DATE AND ISSUED
UNDER THE INDENTURE OR OTHERWISE UNDER AGREEMENTS CONTAINING COVENANTS NO MORE
RESTRICTIVE TO THE BORROWER OR THE RESTRICTED SUBSIDIARIES, AS THE CASE MAY BE,
THAN THE COVENANTS CONTAINED IN THIS AGREEMENT;


(E)                                  DEBT THAT IS SECURED BY LIENS PERMITTED
UNDER SECTION 9.02(D) AND UNDER CLAUSE (XV) OF THE DEFINITION OF EXCEPTED LIENS
WHICH IN THE AGGREGATE SHALL NOT TO EXCEED $25,000,000 OUTSTANDING AT ANY ONE
TIME;


(F)                                    DEBT OF THE BORROWER AND THE RESTRICTED
SUBSIDIARIES UNDER HEDGING AGREEMENTS ENTERED INTO AS A PART OF ITS NORMAL
BUSINESS OPERATIONS AS A RISK MANAGEMENT STRATEGY AND/OR HEDGE AGAINST CHANGES
RESULTING FROM MARKET CONDITIONS RELATED TO THE BORROWER’S OPERATIONS;


(G)                                 DEBT AS A RESULT OF (AND TO THE EXTENT
PERMITTED BY) SECTIONS 9.03(G); AND


(H)                                 OTHER UNSECURED DEBT OF THE BORROWER AND THE
RESTRICTED SUBSIDIARIES SO LONG AS AT THE TIME SUCH DEBT IS INCURRED, AND AFTER
GIVING PRO FORMA EFFECT TO THE INCURRENCE AND APPLICATIONS OF THE PROCEEDS
THEREOF, THE BORROWER SHALL BE IN PRO FORMA COMPLIANCE WITH THE FINANCIAL
COVENANTS CONTAINED IN SECTION 9.12 AND NO DEFAULT OR EVENT OF DEFAULT SHALL
HAVE OCCURRED AND BE CONTINUING.


SECTION 9.02.  LIENS.

The Borrower will not and will not cause or permit any Guarantor or any
Restricted Subsidiary to create, incur, assume or permit to exist any Lien on
any of its Properties (now owned or hereafter acquired), except:


(A)                                  LIENS SECURING THE PAYMENT OF ANY DEBT
HEREUNDER;


(B)                                 EXCEPTED LIENS;


(C)                                  LIENS DISCLOSED ON SCHEDULE 9.02; AND


(D)                                 LIENS ORIGINALLY CREATED TO SECURE PURCHASE
MONEY DEBT PERMITTED UNDER SECTION 9.01(E), WHICH IN EACH CASE SHALL NOT EXCEED
100% OF THE LESSER OF THE TOTAL PURCHASE PRICE AND THE FAIR MARKET VALUE OF THE
PROPERTY ACQUIRED AS DETERMINED AT THE TIME OF ACQUISITION; PROVIDED, THAT,
(I) THE PROPERTY TO BE PURCHASED WITH THE PROCEEDS OF SUCH DEBT SHALL BE
PURCHASED

59


--------------------------------------------------------------------------------





NOT MORE THAN 60 DAYS PRIOR TO THE DATE OF THE CREATION OF SUCH LIEN AND
(II) SUCH LIEN ENCUMBERS ONLY THE PROPERTY SO ACQUIRED.


SECTION 9.03.  INVESTMENTS, LOANS AND ADVANCES.

The Borrower will not and will not cause or permit any Guarantor or any
Restricted Subsidiary to make or permit to remain outstanding any loans or
extensions of credit to or investments in any Person, except that the foregoing
restriction shall not apply to:

(a)                                  investments, loans or extensions of credit
reflected in the Financial Statements or which are disclosed to the Lenders in
Schedule 9.03;

(b)                                 accounts receivable arising in the ordinary
course of business;

(c)                                  direct obligations of the United States or
any agency thereof, or obligations guaranteed by the United States or any agency
thereof, in each case maturing within one year from the date of creation
thereof;

(d)                                 commercial paper maturing within one year
from the date of creation thereof rated in the highest grade by S&P or Moody’s;

(e)                                  deposits maturing within one year from the
date of creation thereof with, including certificates of deposit issued by, any
Lender or any office located in the United States of any other bank or trust
company which is organized under the laws of the United States or any state
thereof, has capital, surplus and undivided profits aggregating at least
$100,000,000.00 (as of the date of such Lender’s or bank or trust company’s most
recent financial reports) and has a short term deposit rating of no lower than
A2 or P2, as such rating is set forth from time to time, by S&P or Moody’s,
respectively;

(f)                                    deposits in money market funds investing
exclusively in investments described in Section 9.03(c), 9.03(d) or 9.03(e);

(g)                                 investments, loans or extensions of credit
made in or to the Borrower or any Restricted Subsidiary that has executed a
Guaranty;

(h)                                 investments, loans or extensions of credit
in or to any Person (other than the Borrower or any Restricted Subsidiary that
has executed a Guaranty) not to exceed $100,000,000 in the aggregate at any time
outstanding; and

(I)                                     OTHER INVESTMENTS, LOANS AND EXTENSIONS
OF CREDIT IN OR TO ANY PERSON MADE WITH EQUITY OF THE BORROWER OR WITH OTHER
CONSIDERATION, INCLUDING CASH, NOT TO EXCEED THE AMOUNT OF NET PROCEEDS RECEIVED
BY THE BORROWER FROM AN EQUITY OFFERING OCCURRING SUBSTANTIALLY CONCURRENT
THEREWITH.

60


--------------------------------------------------------------------------------





SECTION 9.04.  DISTRIBUTIONS AND REDEMPTIONS.

If an Event of Default has occurred and is continuing or would result therefrom,
the Borrower will not purchase, redeem or otherwise acquire for value any of its
partnership or other equity interests now or hereafter outstanding, return any
capital or make any dividend or distribution of its assets to holders of its
partnership or other equity interests.


SECTION 9.05.  SALES AND LEASEBACKS.

The Borrower will not, and will not cause or permit any Restricted Subsidiary
to, enter into any Sale-Leaseback Transaction, unless:


(A)                                  SUCH SALE-LEASEBACK TRANSACTION OCCURS
WITHIN ONE YEAR AFTER THE LATER OF (I) COMPLETION OF THE ACQUISITION OF THE
APPLICABLE PROPERTY BY THE BORROWER OR SUCH RESTRICTED SUBSIDIARY OR
(II) COMMENCEMENT OF FULL OPERATION WITH RESPECT TO SUCH PROPERTY; OR


(B)                                 SUCH SALE-LEASEBACK TRANSACTION INVOLVES A
LEASE FOR A TERM OF NOT MORE THAN THREE YEARS; OR


(C)                                  THE NET SALE PROCEEDS DERIVED FROM THE SALE
OR TRANSFER BY THE BORROWER OR SUCH RESTRICTED SUBSIDIARY OF THE PROPERTY
INVOLVED ARE USED SOLELY (I) TO PREPAY OR RETIRE FUNDED DEBT OF THE BORROWER
RANKING PARI PASSU WITH THE DEBT HEREUNDER OR (II) FOR CAPITAL IMPROVEMENTS WITH
RESPECT TO THE PIPELINE OR TERMINAL SYSTEMS OF THE BORROWER OR ANY RESTRICTED
SUBSIDIARY MADE IN THE ORDINARY COURSE OF BUSINESS OF THE BORROWER OR SUCH
RESTRICTED SUBSIDIARY; OR


(D)                                 THE SALE-LEASEBACK ATTRIBUTABLE DEBT
ATTRIBUTABLE TO SUCH SALE-LEASEBACK TRANSACTION WOULD BE PERMITTED UNDER
SECTION 9.01(E).


SECTION 9.06.  NATURE OF BUSINESS.

The Borrower will not, and will not permit any Restricted Subsidiary to, make
any material change in the nature of its business as it exists on the date
hereof or, in the case of a Restricted Subsidiary, acquired or established after
the date hereof, as the nature of the business existed on the date of such
acquisition or establishment.


SECTION 9.07.  RESTRICTIVE AGREEMENTS.

The Borrower will not, and will not permit any Restricted Subsidiary to,
directly or indirectly, enter into, incur or permit to exist any agreement that
prohibits, restricts or imposes any condition upon the ability of any such
Restricted Subsidiary to declare or pay dividends or distributions to holders of
its equity interests, to make or repay loans or advances to the Borrower or any
other Restricted Subsidiary, to guarantee Indebtedness of the Borrower or any
other such Restricted Subsidiary or to transfer any of its property or assets to
the Borrower or any such Restricted Subsidiary; provided, that (A) the foregoing
shall not apply to restrictions or conditions imposed by law, this Agreement or
any other Loan Document, the Note Agreements, the Indenture (in the case of the
Note Agreements and the Indenture, as in effect on the date hereof), or any
Hybrid Securities, and (B) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of any
Restricted Subsidiary of the

61


--------------------------------------------------------------------------------




Borrower pending such sale, provided such restrictions and conditions apply only
to the Restricted Subsidiary that is sold and such sale is permitted hereunder.


SECTION 9.08.  MERGERS, ETC.

The Borrower will not merge into or with or consolidate with any other Person
unless the Borrower is the surviving Person; no Guarantor will merge into or
with or consolidate with any other Person unless the Borrower or such Guarantor
is the surviving Person; no Restricted Subsidiary that is not a Guarantor will
merge into or consolidate with any other Person, unless the Borrower, a
Guarantor or such Restricted Subsidiary is the surviving Person.  None of the
Borrower, any Guarantor or any Restricted Subsidiary will sell, lease or
otherwise dispose of (whether in one transaction or in a series of transactions)
all or substantially all of its Property or assets to any other Person other
than the Borrower or any Guarantor.


SECTION 9.09.  PROCEEDS OF THE LOANS; LETTERS OF CREDIT.

The Borrower will not permit the proceeds of the Loans or the proceeds of the
Letters of Credit to be used for any purpose other than those permitted by
Section 7.07.  Neither the Borrower nor any Person acting on behalf of the
Borrower has taken or will take any action which might cause any of the Loan
Documents to violate Regulation T, U or X or any other Regulation of the Board
of Governors of the Federal Reserve System or to violate Section 7 of the
Securities Exchange Act of 1934 or any rule or regulation thereunder, in each
case as now in effect or as the same may hereinafter be in effect.


SECTION 9.10.  ERISA COMPLIANCE.

The Borrower will not at any time take any of the following actions that could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect:


(A)                                  ENGAGE IN, OR PERMIT ANY SUBSIDIARY OF THE
BORROWER OR ERISA AFFILIATE TO ENGAGE IN, ANY TRANSACTION IN CONNECTION WITH
WHICH THE BORROWER, ANY SUBSIDIARY OF THE BORROWER OR ANY ERISA AFFILIATE COULD
BE SUBJECTED TO EITHER A CIVIL PENALTY ASSESSED PURSUANT TO SECTION 502(C), (I)
OR (L) OF ERISA OR A TAX IMPOSED BY CHAPTER 43 OF SUBTITLE D OF THE CODE;


(B)                                 TERMINATE, OR PERMIT ANY SUBSIDIARY OF THE
BORROWER OR ERISA AFFILIATE TO TERMINATE, ANY PLAN IN A MANNER, OR TAKE ANY
OTHER ACTION WITH RESPECT TO ANY PLAN, THAT COULD RESULT IN ANY LIABILITY TO THE
BORROWER, ANY SUBSIDIARY OF THE BORROWER OR ANY ERISA AFFILIATE TO THE PBGC;


(C)                                  FAIL TO MAKE, OR PERMIT ANY SUBSIDIARY OF
THE BORROWER OR ERISA AFFILIATE TO FAIL TO MAKE, FULL PAYMENT WHEN DUE OF ALL
AMOUNTS THAT, UNDER THE PROVISIONS OF ANY PLAN, AGREEMENT RELATING THERETO OR
APPLICABLE LAW, THE BORROWER, A SUBSIDIARY OR ANY ERISA AFFILIATE IS REQUIRED TO
PAY AS CONTRIBUTIONS THERETO;


(D)                                 PERMIT TO EXIST, OR ALLOW ANY SUBSIDIARY OF
THE BORROWER OR ERISA AFFILIATE TO PERMIT TO EXIST, ANY ACCUMULATED FUNDING
DEFICIENCY WITHIN THE MEANING OF SECTION 302 OF ERISA OR SECTION 412 OF THE
CODE, WHETHER OR NOT WAIVED, WITH RESPECT TO ANY PLAN;

62


--------------------------------------------------------------------------------





(E)                                  EXCEPT AS PERMITTED IN SECTION 7.08,
PERMIT, OR ALLOW ANY SUBSIDIARY OF THE BORROWER OR ERISA AFFILIATE TO PERMIT,
THE ACTUARIAL PRESENT VALUE OF THE BENEFIT LIABILITIES UNDER ANY PLAN THAT IS
REGULATED UNDER TITLE IV OF ERISA TO EXCEED THE CURRENT VALUE OF THE ASSETS
(COMPUTED ON A PLAN TERMINATION BASIS IN ACCORDANCE WITH TITLE IV OF ERISA) OF
SUCH PLAN ALLOCABLE TO SUCH BENEFIT LIABILITIES.  THE TERM “ACTUARIAL PRESENT
VALUE OF THE BENEFIT LIABILITIES” SHALL HAVE THE MEANING SPECIFIED IN
SECTION 4041 OF ERISA;


(F)                                    CONTRIBUTE TO OR ASSUME AN OBLIGATION TO
CONTRIBUTE TO, OR PERMIT ANY SUBSIDIARY OF THE BORROWER OR ERISA AFFILIATE TO
CONTRIBUTE TO OR ASSUME AN OBLIGATION TO CONTRIBUTE TO, ANY MULTIEMPLOYER PLAN,
EXCEPT AS SET FORTH IN SCHEDULE 7.08;


(G)                                 ACQUIRE, OR PERMIT ANY SUBSIDIARY OF THE
BORROWER OR ERISA AFFILIATE TO ACQUIRE, AN INTEREST IN ANY PERSON THAT CAUSES
SUCH PERSON TO BECOME AN ERISA AFFILIATE WITH RESPECT TO THE BORROWER, ANY
SUBSIDIARY OF THE BORROWER OR ANY ERISA AFFILIATE IF SUCH PERSON SPONSORS,
MAINTAINS OR CONTRIBUTES TO, OR AT ANY TIME IN THE SIX-YEAR PERIOD PRECEDING
SUCH ACQUISITION HAS SPONSORED, MAINTAINED, OR CONTRIBUTED TO, (1) ANY
MULTIEMPLOYER PLAN, OR (2) ANY OTHER PLAN THAT IS SUBJECT TO TITLE IV OF ERISA
UNDER WHICH THE ACTUARIAL PRESENT VALUE OF THE BENEFIT LIABILITIES UNDER SUCH
PLAN EXCEEDS THE CURRENT VALUE OF THE ASSETS (COMPUTED ON A PLAN TERMINATION
BASIS IN ACCORDANCE WITH TITLE IV OF ERISA) OF SUCH PLAN ALLOCABLE TO SUCH
BENEFIT LIABILITIES;


(H)                                 INCUR, OR PERMIT ANY SUBSIDIARY OF THE
BORROWER OR ERISA AFFILIATE TO INCUR, A LIABILITY TO OR ON ACCOUNT OF A PLAN
UNDER SECTIONS 515, 4062, 4063, 4064, 4201 OR 4204 OF ERISA;


(I)                                     CONTRIBUTE TO OR ASSUME AN OBLIGATION TO
CONTRIBUTE TO, OR PERMIT ANY SUBSIDIARY OF THE BORROWER OR ERISA AFFILIATE TO
CONTRIBUTE TO OR ASSUME AN OBLIGATION TO CONTRIBUTE TO, ANY EMPLOYEE WELFARE
BENEFIT PLAN, AS DEFINED IN SECTION 3(1) OF ERISA, INCLUDING, WITHOUT
LIMITATION, ANY SUCH PLAN MAINTAINED TO PROVIDE BENEFITS TO FORMER EMPLOYEES OF
SUCH ENTITIES, THAT MAY NOT BE TERMINATED BY SUCH ENTITIES IN THEIR SOLE
DISCRETION AT ANY TIME WITHOUT ANY MATERIAL LIABILITY;


(J)                                     AMEND OR PERMIT ANY SUBSIDIARY OF THE
BORROWER OR ERISA AFFILIATE TO AMEND, A PLAN RESULTING IN AN INCREASE IN CURRENT
LIABILITY SUCH THAT THE BORROWER, ANY SUBSIDIARY OF THE BORROWER OR ANY ERISA
AFFILIATE IS REQUIRED TO PROVIDE SECURITY TO SUCH PLAN UNDER SECTION 401(A)(29)
OF THE CODE;


(K)                                  PERMIT TO EXIST ANY OCCURRENCE OF A
“REPORTABLE EVENT” DESCRIBED IN SECTION 4043 OF ERISA AND THE REGULATIONS
THEREUNDER;

(l)                                     Withdraw (completely or partially) from
any Multiemployer Plan to which the Borrower, any Subsidiary of the Borrower or
any ERISA Affiliate has contributed or had an obligation to contribute without
the prior written consent of the Agent; or

(m)                               Take any action which could have the effect of
materially increasing the liability of the Borrower, any Subsidiary of the
Borrower or any ERISA Affiliate under any Multiemployer Plan subject to Title IV
of ERISA if such Person should withdraw (completely or partially) from such
Multiemployer Plan without the prior written consent of the Agent.

63


--------------------------------------------------------------------------------





SECTION 9.11.  SALE OR DISCOUNT OF RECEIVABLES.

None of the Borrower, any Guarantor or any Restricted Subsidiary will discount
or sell (with or without recourse) any of its notes receivable or accounts
receivable.


SECTION 9.12.  FUNDED DEBT RATIO.

The Borrower will not permit the Funded Debt Ratio as of the end of any fiscal
quarter to be greater than 4.75 to 1.00, provided, however, that for a period of
up to two consecutive quarters within any twelve-month period commencing on the
first day following two consecutive quarters after the Closing Date in which the
Funded Debt Ratio is no greater than 4.75 to 1.00 (the “Required Threshold”),
the Funded Debt Ratio may exceed the Required Threshold for such period (an
“Increased Funded Debt Ratio Period”) as a result of any acquisition consummated
during such Increased Funded Debt Ratio Period with an aggregate purchase price
in excess of $25,000,000, but shall in no event exceed 5.25 to 1.00 during such
Increased Funded Debt Ratio Period; provided, further, that no Increased Funded
Debt Ratio Period shall occur sooner than two consecutive quarters after the end
of any other Increased Funded Debt Ratio Period.


SECTION 9.13.  RESERVED.


SECTION 9.14.  SALE OF PROPERTIES.

The Borrower will not, and will not cause or permit any Guarantor or any
Restricted Subsidiary to sell, assign, convey or otherwise transfer any Property
or any interest in any Property, unless such transfer (i) would be permitted
pursuant to Section 9.08, or (ii) could not reasonably be expected to result in
any material reduction in the EBITDA of the Borrower and its Restricted
Subsidiaries on a consolidated basis.


SECTION 9.15.  ENVIRONMENTAL MATTERS.

The Borrower shall not, and shall not cause or permit any Guarantor or any
Restricted Subsidiary to cause or permit any of its Property to be in violation
of, or do anything or permit anything to be done which will subject any such
Property to any remedial obligations under any Environmental Laws, unless the
failure to comply with the foregoing would not have individually or in the
aggregate a Material Adverse Effect.  If necessary, the Borrower shall timely
disclose to the applicable Governmental Authority all relevant facts, conditions
and circumstances, if any, pertaining to such Property where such violations or
remedial obligations exist.


SECTION 9.16.  TRANSACTIONS WITH AFFILIATES.

The Borrower will not, and will not cause or permit any Guarantor or any
Restricted Subsidiary to enter into any transaction, including, without
limitation, any purchase, sale, lease or exchange of Property or the rendering
of any service, with any Affiliate unless such transactions (i) are otherwise
permitted under this Agreement, or (ii)  are in the ordinary course of its
business and are upon fair and reasonable terms no less favorable to it than it
would obtain

64


--------------------------------------------------------------------------------




in a comparable arm’s length transaction with a Person not an Affiliate;
provided, however, that the foregoing shall not prohibit or prevent the
Borrower, any Guarantor or any Restricted Subsidiary from performing under any
agreement in effect on the date hereof.


SECTION 9.17.  PARTNERSHIP AGREEMENTS.

Without the prior consent of the Required Lenders, which shall not be
unreasonably withheld, the Borrower will not amend or permit to be amended in
any material respect the Borrower Partnership Agreement or the Buckeye Pipe Line
Partnership Agreement.


SECTION 9.18.  SENIOR NOTES.

Without the prior consent of the Required Lenders, which shall not be
unreasonably withheld, the Borrower will not amend or permit to be amended in
any material respect the Senior Notes or the Indenture, except that the Borrower
may issue additional indebtedness under supplemental indentures issued under the
Indenture if otherwise permitted hereunder and thereunder.


SECTION 9.19.  LAUREL DEBT.

The Borrower will not cause or permit Laurel Pipe Line to incur, create, assume
or permit to exist any Debt until Laurel Pipe Line shall have executed a
Guaranty pursuant to Section 8.04.


ARTICLE X
EVENTS OF DEFAULT; REMEDIES


SECTION 10.01.  EVENTS OF DEFAULT.

The occurrence of one or more of the following events shall constitute an “Event
of Default”:


(A)                                  THE BORROWER SHALL DEFAULT IN THE PAYMENT
OR PREPAYMENT WHEN DUE OF ANY PRINCIPAL OF OR INTEREST ON ANY LOAN, OR ANY
REIMBURSEMENT OBLIGATION FOR A DISBURSEMENT MADE UNDER ANY LETTER OF CREDIT, OR
ANY FEES OR OTHER AMOUNT PAYABLE BY IT HEREUNDER OR UNDER ANY OTHER LOAN
DOCUMENT AND SUCH DEFAULT, OTHER THAN A DEFAULT OF A PAYMENT OR PREPAYMENT OF
PRINCIPAL (WHICH SHALL HAVE NO CURE PERIOD) SHALL CONTINUE UNREMEDIED FOR A
PERIOD OF THREE BUSINESS DAYS; OR


(B)                                 THE BORROWER OR ANY RESTRICTED SUBSIDIARY
SHALL DEFAULT IN THE PAYMENT WHEN DUE OF ANY PRINCIPAL OF OR INTEREST ON ANY OF
ITS OTHER DEBT AGGREGATING $25,000,000 OR MORE, OR ANY EVENT SPECIFIED IN ANY
NOTE, AGREEMENT, INDENTURE OR OTHER DOCUMENT EVIDENCING OR RELATING TO ANY SUCH
DEBT SHALL OCCUR IF THE EFFECT OF SUCH EVENT (AFTER THE GIVING OF NOTICE OR
LAPSE OF TIME OR BOTH, IF APPLICABLE) IS TO CAUSE, OR TO PERMIT THE HOLDER OR
HOLDERS OF SUCH DEBT (OR A TRUSTEE OR AGENT ON BEHALF OF SUCH HOLDER OR HOLDERS)
TO CAUSE, SUCH DEBT TO BECOME DUE PRIOR TO ITS STATED MATURITY; OR

65


--------------------------------------------------------------------------------





(C)                                  ANY REPRESENTATION, WARRANTY OR
CERTIFICATION MADE OR DEEMED MADE HEREIN OR IN ANY OTHER LOAN DOCUMENT BY THE
BORROWER, ANY GUARANTOR OR ANY PERSON ON BEHALF OF ANY RESTRICTED SUBSIDIARY, OR
ANY CERTIFICATE FURNISHED TO ANY LENDER OR THE AGENT PURSUANT TO THE PROVISIONS
HEREOF OR ANY OTHER LOAN DOCUMENT, SHALL PROVE TO HAVE BEEN FALSE OR MISLEADING
AS OF THE TIME MADE OR FURNISHED IN ANY MATERIAL RESPECT; OR


(D)                                 THE BORROWER OR ANY RESTRICTED SUBSIDIARY
(DESPITE THE FACT THAT SUCH RESTRICTED SUBSIDIARY IS NOT A PARTY TO THIS
AGREEMENT) SHALL DEFAULT IN THE PERFORMANCE OF ANY OF ITS OBLIGATIONS UNDER
ARTICLE IX; OR THE BORROWER OR ANY RESTRICTED SUBSIDIARY (DESPITE THE FACT THAT
SUCH RESTRICTED SUBSIDIARY IS NOT A PARTY TO THIS AGREEMENT) SHALL DEFAULT IN
THE PERFORMANCE OF ANY OF ITS OBLIGATIONS UNDER ARTICLE VIII, ANY OTHER
ARTICLE OF THIS AGREEMENT (OTHER THAN UNDER ARTICLE IX) OR ANY OTHER LOAN
DOCUMENT (OTHER THAN THE PAYMENT OF AMOUNTS DUE WHICH SHALL BE GOVERNED BY
SECTION 10.01(A)) AND SUCH DEFAULT SHALL CONTINUE UNREMEDIED FOR A PERIOD OF 30
DAYS AFTER THE EARLIER TO OCCUR OF (I) NOTICE THEREOF TO THE BORROWER BY THE
AGENT OR ANY LENDER (THROUGH THE AGENT), OR (II) A RESPONSIBLE OFFICER OTHERWISE
OBTAINING ACTUAL KNOWLEDGE OF SUCH DEFAULT; OR


(E)                                  [INTENTIONALLY OMITTED]; OR


(F)                                    THE BORROWER SHALL ADMIT IN WRITING ITS
INABILITY TO, OR BE GENERALLY UNABLE TO, PAY ITS DEBTS AS SUCH DEBTS BECOME DUE;
OR


(G)                                 THE BORROWER SHALL (I) APPLY FOR OR CONSENT
TO THE APPOINTMENT OF, OR THE TAKING OF POSSESSION BY, A RECEIVER, CUSTODIAN,
TRUSTEE OR LIQUIDATOR OF ITSELF OR OF ALL OR A SUBSTANTIAL PART OF ITS PROPERTY,
(II) MAKE A GENERAL ASSIGNMENT OF ALL OR SUBSTANTIALLY ALL OF ITS ASSETS FOR THE
BENEFIT OF ITS CREDITORS, (III) COMMENCE A VOLUNTARY CASE UNDER THE FEDERAL
BANKRUPTCY CODE (AS NOW OR HEREAFTER IN EFFECT), (IV) FILE A PETITION SEEKING TO
TAKE ADVANTAGE OF ANY OTHER LAW RELATING TO BANKRUPTCY, INSOLVENCY,
REORGANIZATION, WINDING-UP, LIQUIDATION OR COMPOSITION OR READJUSTMENT OF DEBTS,
(V) FAIL TO CONTROVERT IN A TIMELY AND APPROPRIATE MANNER, OR ACQUIESCE IN
WRITING TO, ANY PETITION FILED AGAINST IT IN AN INVOLUNTARY CASE UNDER THE
FEDERAL BANKRUPTCY CODE, OR (VI) TAKE ANY CORPORATE ACTION FOR THE PURPOSE OF
EFFECTING ANY OF THE FOREGOING; OR


(H)                                 A PROCEEDING OR CASE SHALL BE COMMENCED,
WITHOUT THE APPLICATION OR CONSENT OF THE BORROWER, IN ANY COURT OF COMPETENT
JURISDICTION, SEEKING (I) ITS LIQUIDATION, REORGANIZATION, DISSOLUTION OR
WINDING-UP, OR THE COMPOSITION OR READJUSTMENT OF ITS DEBTS, (II) THE
APPOINTMENT OF A TRUSTEE, RECEIVER, CUSTODIAN, LIQUIDATOR OR THE LIKE OF THE
BORROWER OF ALL OR ANY SUBSTANTIAL PART OF ITS ASSETS, OR (III) SIMILAR RELIEF
IN RESPECT OF THE BORROWER UNDER ANY LAW RELATING TO BANKRUPTCY, INSOLVENCY,
REORGANIZATION, WINDING-UP, OR COMPOSITION OR ADJUSTMENT OF DEBTS, AND SUCH
PROCEEDING OR CASE SHALL CONTINUE UNDISMISSED, OR AN ORDER, JUDGMENT OR DECREE
APPROVING OR ORDERING ANY OF THE FOREGOING SHALL BE ENTERED AND CONTINUE
UNSTAYED AND IN EFFECT, FOR A PERIOD OF 60 DAYS; OR (IV) AN ORDER FOR RELIEF
AGAINST THE BORROWER SHALL BE ENTERED IN AN INVOLUNTARY CASE UNDER THE FEDERAL
BANKRUPTCY CODE; OR


(I)                                     A JUDGMENT OR JUDGMENTS FOR THE PAYMENT
OF MONEY IN EXCESS OF $25,000,000 IN THE AGGREGATE SHALL BE RENDERED BY A COURT
AGAINST THE BORROWER OR ANY SUBSIDIARY OF THE BORROWER AND THE SAME SHALL NOT BE
DISCHARGED (OR PROVISION SHALL NOT BE MADE FOR SUCH DISCHARGE), OR A STAY OF
EXECUTION THEREOF SHALL NOT BE PROCURED, WITHIN 30 DAYS FROM THE DATE OF

66


--------------------------------------------------------------------------------





ENTRY THEREOF AND THE BORROWER OR SUCH SUBSIDIARY SHALL NOT, WITHIN SAID PERIOD
OF 30 DAYS, OR SUCH LONGER PERIOD DURING WHICH EXECUTION OF THE SAME SHALL HAVE
BEEN STAYED, APPEAL THEREFROM AND CAUSE THE EXECUTION THEREOF TO BE STAYED
DURING SUCH APPEAL; OR


(J)                                     ANY GUARANTY AFTER DELIVERY THEREOF
SHALL FOR ANY REASON, EXCEPT TO THE EXTENT PERMITTED BY THE TERMS THEREOF, CEASE
TO BE IN FULL FORCE AND EFFECT AND VALID, BINDING AND ENFORCEABLE IN ACCORDANCE
WITH ITS TERMS, OR THE BORROWER OR ANY GUARANTOR SHALL SO STATE IN WRITING; OR


(K)                                  A CHANGE OF CONTROL SHALL OCCUR; OR


(L)                                     ANY GUARANTOR SHALL TAKE, SUFFER OR
PERMIT TO EXIST ANY OF THE EVENTS OR CONDITIONS REFERRED TO IN SUBSECTION (F),
(G), (H) OR (I);


(M)                               ANY RESTRICTED SUBSIDIARY SHALL TAKE, SUFFER
OR PERMIT TO EXIST ANY OF THE EVENTS OR CONDITIONS REFERRED TO IN SUBSECTION
(F), (G), (H) OR (I);


(N)                                 THE FAILURE OF THE GENERAL PARTNER TO COMPLY
IN ALL MATERIAL RESPECTS WITH ANY TERMS AND PROVISIONS OF ITS LIMITED LIABILITY
COMPANY AGREEMENT REGARDING MAINTAINING THE SEPARATENESS OF THE RECORDS, ASSETS
AND FORMALITIES OF THE GENERAL PARTNER FROM ANY OTHER PERSON, OR THE AMENDING,
SUPPLEMENTING OR OTHERWISE MODIFYING (PURSUANT TO A WAIVER OR OTHERWISE) ANY OF
SUCH SEPARATENESS PROVISIONS IN A MANNER MATERIALLY ADVERSE TO THE INTERESTS OF
THE LENDERS WITHOUT THE PRIOR WRITTEN CONSENT OF THE REQUIRED LENDERS, WHICH
SHALL NOT BE UNREASONABLY WITHHELD, UNLESS BOTH (I) CARLYLE/RIVERSTONE BPL
HOLDINGS II, L.P. OR ITS SUCCESSORS NO LONGER OWNS AN INTEREST IN THE GENERAL
PARTNER, AND (II) BORROWER HAS OBTAINED A RATINGS AFFIRMATION IN CONNECTION WITH
ANY SUCH AMENDMENT, SUPPLEMENT, MODIFICATION OR FAILURE TO COMPLY; OR


(O)                                 ANY ERISA EVENT SHALL HAVE OCCURRED THAT
COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT, AND 30 DAYS
AFTER NOTICE SHALL HAVE BEEN GIVEN TO THE BORROWER, SUCH ERISA EVENT SHALL STILL
EXIST.


SECTION 10.02.  REMEDIES.


(A)                                  IN THE CASE OF AN EVENT OF DEFAULT OTHER
THAN ONE REFERRED TO IN SUBSECTION (F), (G) OR (H) OF SECTION 10.01 OR IN EITHER
OF SUBSECTION (L) OR (M) TO THE EXTENT IT RELATES TO SUBSECTION (F), (G) OR (H),
THE AGENT, UPON REQUEST OF THE REQUIRED LENDERS, SHALL, BY NOTICE TO THE
BORROWER, CANCEL THE REVOLVING CREDIT COMMITMENTS AND/OR DECLARE THE PRINCIPAL
AMOUNT THEN OUTSTANDING OF, AND THE ACCRUED INTEREST ON, THE LOANS AND ALL OTHER
AMOUNTS PAYABLE BY THE BORROWER HEREUNDER (INCLUDING WITHOUT LIMITATION THE
PAYMENT OF CASH COLLATERAL TO SECURE THE LC EXPOSURE AS PROVIDED IN
SECTION 2.09(B)) TO BE FORTHWITH DUE AND PAYABLE, WHEREUPON SUCH AMOUNTS SHALL
BE IMMEDIATELY DUE AND PAYABLE WITHOUT PRESENTMENT, DEMAND, PROTEST, NOTICE OF
INTENT TO ACCELERATE, NOTICE OF ACCELERATION OR OTHER FORMALITIES OF ANY KIND,
ALL OF WHICH ARE HEREBY EXPRESSLY WAIVED BY THE BORROWER.


(B)                                 IN THE CASE OF THE OCCURRENCE OF AN EVENT OF
DEFAULT REFERRED TO IN SUBSECTION (F), (G) OR (H) OF SECTION 10.01 OR IN EITHER
OF SUBSECTION (L) AND (M) TO THE EXTENT IT RELATES TO SUBSECTION (F), (G) OR
(H), THE REVOLVING CREDIT COMMITMENTS SHALL BE AUTOMATICALLY CANCELED AND THE
PRINCIPAL AMOUNT THEN OUTSTANDING OF, AND THE ACCRUED INTEREST ON, THE LOANS AND
ALL OTHER

67


--------------------------------------------------------------------------------





AMOUNTS PAYABLE BY THE BORROWER HEREUNDER (INCLUDING WITHOUT LIMITATION THE
PAYMENT OF CASH COLLATERAL TO SECURE THE LC EXPOSURE AS PROVIDED IN
SECTION 2.09(B)) SHALL BECOME AUTOMATICALLY IMMEDIATELY DUE AND PAYABLE WITHOUT
PRESENTMENT, DEMAND, PROTEST, NOTICE OF INTENT TO ACCELERATE, NOTICE OF
ACCELERATION OR OTHER FORMALITIES OF ANY KIND, ALL OF WHICH ARE HEREBY EXPRESSLY
WAIVED BY THE BORROWER.


(C)                                  ALL PROCEEDS RECEIVED AFTER THE TERMINATION
DATE, WHETHER BY ACCELERATION OR OTHERWISE SHALL BE APPLIED FIRST TO
REIMBURSEMENT OF EXPENSES AND INDEMNITIES PROVIDED FOR IN THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS; SECOND TO ACCRUED INTEREST HEREUNDER; THIRD TO FEES;
FOURTH PRO RATA TO PRINCIPAL OUTSTANDING HEREUNDER, OTHER DEBT HEREUNDER AND
OBLIGATIONS UNDER ANY HEDGING AGREEMENTS BETWEEN THE BORROWER AND ANY OTHER
PERSON THAT WAS A LENDER OR AN AFFILIATE OF A LENDER AT THE TIME SUCH HEDGING
AGREEMENT WAS EXECUTED; FIFTH TO SERVE AS CASH COLLATERAL TO BE HELD BY THE
AGENT TO SECURE THE LC EXPOSURE; AND ANY EXCESS SHALL BE PAID TO THE BORROWER OR
AS OTHERWISE REQUIRED BY ANY GOVERNMENTAL REQUIREMENT.


ARTICLE XI
THE AGENT


SECTION 11.01.  THE AGENT.


(A)                                  APPOINTMENT.  EACH OF THE LC ISSUING BANK
AND EACH LENDER APPOINTS THE AGENT (INCLUDING, WITHOUT LIMITATION, EACH
SUCCESSOR AGENT IN ACCORDANCE WITH THIS SECTION 11.01) AS ITS NOMINEE AND AGENT
TO ACT IN ITS NAME AND ON ITS BEHALF (AND THE AGENT AND EACH SUCH SUCCESSOR
ACCEPTS THAT APPOINTMENT):  (I) TO ACT AS ITS NOMINEE AND ON ITS BEHALF IN AND
UNDER ALL LOAN DOCUMENTS; (II) TO ARRANGE THE MEANS WHEREBY ITS FUNDS ARE TO BE
MADE AVAILABLE TO THE BORROWER UNDER THE LOAN DOCUMENTS; (III) TO TAKE ANY
ACTION THAT IT PROPERLY REQUESTS UNDER THE LOAN DOCUMENTS (SUBJECT TO THE
CONCURRENCE OF OTHER LENDERS AS MAY BE REQUIRED UNDER THE LOAN DOCUMENTS);
(IV) TO RECEIVE ALL DOCUMENTS AND ITEMS TO BE FURNISHED TO IT UNDER THE LOAN
DOCUMENTS; (V) TO BE THE SECURED PARTY, MORTGAGEE, BENEFICIARY, RECIPIENT AND
SIMILAR PARTY IN RESPECT OF THE CASH COLLATERAL UNDER SECTION 2.09(B) AND ANY
OTHER COLLATERAL FOR THE BENEFIT OF THE LENDERS AND THE LC ISSUING BANK (AT ANY
TIME AN EVENT OF DEFAULT OR DEFAULT HAS OCCURRED AND IS CONTINUING); (VI) TO
PROMPTLY DISTRIBUTE TO IT ALL MATERIAL INFORMATION, REQUESTS, DOCUMENTS AND
ITEMS RECEIVED FROM THE BORROWER, ANY OF ITS SUBSIDIARIES OR ANY RESTRICTED
SUBSIDIARY UNDER THE LOAN DOCUMENTS; (VII) TO PROMPTLY DISTRIBUTE TO IT ITS
RATABLE PART OF EACH PAYMENT OR PREPAYMENT (WHETHER VOLUNTARY, AS PROCEEDS OF
COLLATERAL UPON OR AFTER FORECLOSURE, AS PROCEEDS OF INSURANCE THEREON OR
OTHERWISE) IN ACCORDANCE WITH THE TERMS OF THE LOAN DOCUMENTS; AND (VIII) TO
DELIVER TO THE APPROPRIATE PERSONS REQUESTS, DEMANDS, APPROVALS AND CONSENTS
RECEIVED FROM IT.  THE AGENT, HOWEVER, MAY NOT BE REQUIRED TO TAKE ANY ACTION
THAT EXPOSES IT TO PERSONAL LIABILITY OR THAT IS CONTRARY TO ANY LOAN DOCUMENT
OR APPLICABLE GOVERNMENTAL REQUIREMENT.  THE AGENT MAY EXECUTE ANY OF ITS DUTIES
HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS BY OR THROUGH AGENTS OR
ATTORNEYS-IN-FACT AND SHALL BE ENTITLED TO ADVICE OF COUNSEL (INCLUDING
BORROWER’S COUNSEL) CONCERNING ALL MATTERS PERTAINING TO SUCH DUTIES.  THE AGENT
SHALL NOT BE RESPONSIBLE TO THE LENDERS FOR THE NEGLIGENCE OR MISCONDUCT OF ANY
AGENTS OR ATTORNEYS-IN-FACT SELECTED BY IT WITH REASONABLE CARE.


(B)                                 SUCCESSOR.  THE AGENT MAY, SUBJECT (AT ANY
TIME NO EVENT OF DEFAULT OR DEFAULT HAS OCCURRED AND IS CONTINUING) TO THE
BORROWER’S PRIOR WRITTEN CONSENT THAT MAY NOT BE

68


--------------------------------------------------------------------------------





UNREASONABLY WITHHELD, ASSIGN ALL OF ITS RIGHTS AND OBLIGATIONS AS THE AGENT
UNDER THE LOAN DOCUMENTS TO ANY OF ITS AFFILIATES, WHICH AFFILIATE SHALL THEN BE
THE SUCCESSOR AGENT UNDER THE LOAN DOCUMENTS.  THE AGENT MAY ALSO, UPON 30 DAYS’
PRIOR NOTICE TO THE BORROWER, VOLUNTARILY RESIGN.  IF THE INITIAL OR ANY
SUCCESSOR AGENT EVER CEASES TO BE A PARTY TO THIS AGREEMENT OR IF THE INITIAL OR
ANY SUCCESSOR AGENT EVER RESIGNS, THEN THE REQUIRED LENDERS SHALL (WHICH, IF NO
EVENT OF DEFAULT OR DEFAULT HAS OCCURRED AND IS CONTINUING, IS SUBJECT TO THE
BORROWER’S APPROVAL THAT MAY NOT BE UNREASONABLY WITHHELD) APPOINT THE SUCCESSOR
AGENT FROM AMONG THE LENDERS (OTHER THAN THE RESIGNING AGENT).  IF THE REQUIRED
LENDERS FAIL TO APPOINT A SUCCESSOR AGENT WITHIN 30 DAYS AFTER THE RESIGNING
AGENT HAS GIVEN NOTICE OF RESIGNATION, THEN THE RESIGNING AGENT MAY, ON BEHALF
OF THE LENDERS, UPON THIRTY (30) DAYS PRIOR NOTICE TO THE BORROWER, APPOINT A
SUCCESSOR AGENT, SUBJECT (AT ANY TIME NO EVENT OF DEFAULT OR DEFAULT HAS
OCCURRED AND IS CONTINUING) TO THE BORROWER’S PRIOR WRITTEN CONSENT THAT MAY NOT
BE UNREASONABLY WITHHELD, WHICH MUST BE A COMMERCIAL BANK HAVING A COMBINED
CAPITAL AND SURPLUS OF AT LEAST $1,000,000,000 (AS SHOWN ON ITS MOST RECENTLY
PUBLISHED STATEMENT OF CONDITION).  UPON ITS ACCEPTANCE OF APPOINTMENT AS
SUCCESSOR AGENT, THE SUCCESSOR AGENT SHALL SUCCEED TO AND BECOME VESTED WITH ALL
OF THE RIGHTS OF THE PRIOR AGENT, AND THE PRIOR AGENT SHALL BE DISCHARGED FROM
ITS DUTIES AND OBLIGATIONS AS AGENT UNDER THE LOAN DOCUMENTS, AND EACH LENDER
SHALL EXECUTE THE DOCUMENTS THAT ANY LENDER, THE RESIGNING AGENT OR THE
SUCCESSOR AGENT REASONABLY REQUESTS TO REFLECT THE CHANGE.  AFTER ANY AGENT’S
RESIGNATION AS THE AGENT UNDER THE LOAN DOCUMENTS, THE PROVISIONS OF THIS
SECTION INURE TO ITS BENEFIT AS TO ANY ACTIONS TAKEN OR NOT TAKEN BY IT WHILE IT
WAS THE AGENT UNDER THE LOAN DOCUMENTS.


(C)                                  RIGHTS AS LENDER.  THE AGENT, IN ITS
CAPACITY AS A LENDER, HAS THE SAME RIGHTS UNDER THE LOAN DOCUMENTS AS ANY OTHER
LENDER AND MAY EXERCISE THOSE RIGHTS AS IF IT WERE NOT ACTING AS THE AGENT.  THE
AGENT’S RESIGNATION OR REMOVAL DOES NOT IMPAIR OR OTHERWISE AFFECT ANY RIGHTS
THAT IT HAS OR MAY HAVE IN ITS CAPACITY AS AN INDIVIDUAL LENDER.  EACH LENDER,
THE LC ISSUING BANK AND THE BORROWER AGREE THAT THE AGENT IS NOT A FIDUCIARY FOR
THE LENDERS, THE LC ISSUING BANK OR THE BORROWER BUT IS SIMPLY ACTING IN THE
CAPACITY DESCRIBED IN THIS AGREEMENT TO ALLEVIATE ADMINISTRATIVE BURDENS FOR THE
BORROWER, THE LC ISSUING BANK AND THE LENDERS, THAT THE AGENT HAS NO DUTIES OR
RESPONSIBILITIES TO THE LENDERS, THE LC ISSUING BANK OR THE BORROWER EXCEPT
THOSE EXPRESSLY SET FORTH IN THE LOAN DOCUMENTS, AND THAT THE AGENT IN ITS
CAPACITY AS A LENDER HAS THE SAME RIGHTS AS ANY OTHER LENDER.


(D)                                 OTHER ACTIVITIES.  THE AGENT OR ANY LENDER
MAY NOW OR IN THE FUTURE BE ENGAGED IN ONE OR MORE LOAN, LETTER OF CREDIT,
LEASING OR OTHER FINANCING TRANSACTIONS WITH THE BORROWER, ACT AS TRUSTEE OR
DEPOSITARY FOR THE BORROWER OR OTHERWISE BE ENGAGED IN OTHER TRANSACTIONS WITH
THE BORROWER (COLLECTIVELY, THE “OTHER ACTIVITIES”) NOT THE SUBJECT OF THE LOAN
DOCUMENTS.  WITHOUT LIMITING THE RIGHTS OF THE LENDERS OR THE LC ISSUING BANK
SPECIFICALLY SET FORTH IN THE LOAN DOCUMENTS, NEITHER THE AGENT, THE LC ISSUING
BANK NOR ANY LENDER IS RESPONSIBLE TO ACCOUNT TO THE OTHER LENDERS OR THE LC
ISSUING BANK FOR THOSE OTHER ACTIVITIES, AND NEITHER ANY LENDER NOR THE LC
ISSUING BANK SHALL HAVE ANY INTEREST IN ANY OTHER LENDER’S OR THE LC ISSUING
BANK’S ACTIVITIES, ANY PRESENT OR FUTURE GUARANTIES BY OR FOR THE ACCOUNT OF THE
BORROWER THAT ARE NOT CONTEMPLATED BY OR INCLUDED IN THE LOAN DOCUMENTS, ANY
PRESENT OR FUTURE OFFSET EXERCISED BY THE AGENT, THE LC ISSUING BANK OR ANY
LENDER IN RESPECT OF THOSE OTHER ACTIVITIES, ANY PRESENT OR FUTURE PROPERTY
TAKEN AS SECURITY FOR ANY OF THOSE OTHER ACTIVITIES OR ANY PROPERTY NOW OR
HEREAFTER IN THE AGENT’S OR ANY OTHER LENDER’S POSSESSION OR CONTROL THAT MAY BE
OR BECOME SECURITY FOR THE OBLIGATIONS OF THE BORROWER ARISING UNDER THE LOAN
DOCUMENTS BY REASON OF THE

69


--------------------------------------------------------------------------------





GENERAL DESCRIPTION OF INDEBTEDNESS SECURED OR OF PROPERTY CONTAINED IN ANY
OTHER AGREEMENTS, DOCUMENTS OR INSTRUMENTS RELATED TO ANY OF THOSE OTHER
ACTIVITIES (BUT, IF ANY PAYMENTS IN RESPECT OF THOSE GUARANTIES OR THAT PROPERTY
OR THE PROCEEDS THEREOF IS APPLIED BY THE AGENT, THE LC ISSUING BANK OR ANY
LENDER TO REDUCE THE OBLIGATIONS HEREUNDER, THEN EACH OF THE LC ISSUING BANK AND
EACH LENDER IS ENTITLED TO SHARE IN THE APPLICATION AS PROVIDED IN THE LOAN
DOCUMENTS).


SECTION 11.02.  EXPENSES.

Each Lender shall pay its Percentage Share of any expenses (including court
costs, reasonable attorneys’ fees and other costs of collection) incurred by the
Agent or in connection with any of the Loan Documents if the Agent is not
reimbursed from other sources within 30 days after incurrence.  Each Lender is
entitled to receive its Percentage Share of any reimbursement that it makes to
the Agent if the Agent is subsequently reimbursed from other sources.


SECTION 11.03.  PROPORTIONATE ABSORPTION OF LOSSES.

Except as otherwise provided in the Loan Documents, nothing in the Loan
Documents gives any Lender any advantage over any other Lender insofar as the
obligations hereunder are concerned or relieves any Lender from ratably
absorbing any losses sustained with respect to the obligations hereunder (except
to the extent unilateral actions or inactions by any Lender result in the
Borrower or any other obligor on the obligations hereunder having any credit,
allowance, setoff, defense or counterclaim solely with respect to all or any
part of that Lender’s part of the obligations hereunder).


SECTION 11.04.  DELEGATION OF DUTIES; RELIANCE.

The Lenders may perform any of their duties or exercise any of their rights
under the Loan Documents by or through the Agent, and the Lenders, the LC
Issuing Bank and the Agent may perform any of their duties or exercise any of
their rights under the Loan Documents by or through their respective
representatives.  The Agent, the LC Issuing Bank, the Lenders and their
respective representatives (a) are entitled to rely upon (and shall be protected
in relying upon) any written or oral statement believed by it or them to be
genuine and correct and to have been signed or made by the proper Person and,
with respect to legal matters, upon opinion of counsel selected by the Agent,
the LC Issuing Bank or that Lender (but nothing in this clause (a) permits the
Agent to rely on (i) oral statements if a writing is required by this Agreement
or (ii) any other writing if a specific writing is required by this Agreement),
(b) are entitled to deem and treat each Lender as the owner and holder of its
portion of the Obligations hereunder for all purposes until written notice of
the assignment or transfer is given to and received by the Agent (and any
request, authorization, consent or approval of any Lender is conclusive and
binding on each subsequent holder, assignee or transferee of or Participant in
that Lender’s portion of the obligations hereunder until that notice is given
and received), (c) are not deemed to have notice of the occurrence of any
Default or Event of Default unless a responsible officer of the Agent, who
handles matters associated with the Loan Documents and transactions thereunder,
has actual knowledge or the Agent has been notified by a Lender, the LC Issuing
Bank or the Borrower, and (d) are entitled to consult with legal counsel
(including counsel for the Borrower), independent accountants, and other experts
selected by the Agent and are not liable for any

70


--------------------------------------------------------------------------------





ACTION TAKEN OR NOT TAKEN IN GOOD FAITH BY IT IN ACCORDANCE WITH THE ADVICE OF
COUNSEL, ACCOUNTANTS OR EXPERTS.


SECTION 11.05.  LIMITATION OF THE AGENT’S LIABILITY.


(A)                                  EXCULPATION.  NEITHER THE AGENT NOR ANY OF
ITS AFFILIATES OR REPRESENTATIVES WILL BE LIABLE TO THE LC ISSUING BANK OR ANY
LENDER FOR ANY ACTION TAKEN OR OMITTED TO BE TAKEN BY IT OR THEM UNDER THE LOAN
DOCUMENTS IN GOOD FAITH AND BELIEVED BY IT TO BE WITHIN THE DISCRETION OR POWER
CONFERRED UPON IT OR THEM BY THE LOAN DOCUMENTS OR BE RESPONSIBLE FOR THE
CONSEQUENCES OF ANY ERROR OF JUDGMENT (EXCEPT FOR GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT), AND NEITHER THE AGENT NOR ANY OF ITS AFFILIATES OR REPRESENTATIVES
HAS A FIDUCIARY RELATIONSHIP WITH ANY LENDER OR THE LC ISSUING BANK BY VIRTUE OF
THE LOAN DOCUMENTS (BUT NOTHING IN THIS AGREEMENT NEGATES THE OBLIGATION OF THE
AGENT TO ACCOUNT FOR FUNDS RECEIVED BY IT FOR THE ACCOUNT OF ANY LENDER).


(B)                                 INDEMNITY.  UNLESS INDEMNIFIED TO ITS
SATISFACTION AGAINST LOSS, COST, LIABILITY AND EXPENSE, THE AGENT MAY NOT BE
COMPELLED TO DO ANY ACT UNDER THE LOAN DOCUMENTS OR TO TAKE ANY ACTION TOWARD
THE EXECUTION OR ENFORCEMENT OF THE POWERS THEREBY CREATED OR TO PROSECUTE OR
DEFEND ANY SUIT IN RESPECT OF THE LOAN DOCUMENTS. IF THE AGENT REQUESTS
INSTRUCTIONS FROM THE LENDERS, THE LC ISSUING BANK OR THE REQUIRED LENDERS, AS
THE CASE MAY BE, WITH RESPECT TO ANY ACT OR ACTION IN CONNECTION WITH ANY LOAN
DOCUMENT, THE AGENT IS ENTITLED TO REFRAIN (WITHOUT INCURRING ANY LIABILITY TO
ANY PERSON BY SO REFRAINING) FROM THAT ACT OR ACTION UNLESS AND UNTIL IT HAS
RECEIVED INSTRUCTIONS.  IN NO EVENT, HOWEVER, MAY THE AGENT OR ANY OF ITS
REPRESENTATIVES BE REQUIRED TO TAKE ANY ACTION THAT IT OR THEY DETERMINE COULD
INCUR FOR IT OR THEM CRIMINAL OR ONEROUS CIVIL LIABILITY.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, NEITHER THE LC ISSUING BANK NOR ANY LENDER HAS ANY
RIGHT OF ACTION AGAINST THE AGENT AS A RESULT OF THE AGENT’S ACTING OR
REFRAINING FROM ACTING UNDER THIS AGREEMENT IN ACCORDANCE WITH INSTRUCTIONS OF
THE REQUIRED LENDERS.


(C)                                  RELIANCE.  THE AGENT IS NOT RESPONSIBLE TO
THE LC ISSUING BANK OR ANY LENDER, AND EACH OF THE LC ISSUING BANK AND EACH
LENDER REPRESENTS AND WARRANTS THAT IT HAS NOT RELIED UPON THE AGENT IN RESPECT
OF, (I) THE CREDITWORTHINESS OF THE BORROWER OR ANY GUARANTOR AND THE RISKS
INVOLVED TO THE LC ISSUING BANK OR SUCH LENDER, AS THE CASE MAY BE, (II) THE
EFFECTIVENESS, ENFORCEABILITY, GENUINENESS, VALIDITY OR THE DUE EXECUTION OF ANY
LOAN DOCUMENT, (III) ANY REPRESENTATION, WARRANTY, DOCUMENT, CERTIFICATE, REPORT
OR STATEMENT MADE THEREIN OR FURNISHED THEREUNDER OR IN CONNECTION THEREWITH,
(IV) THE ADEQUACY OF ANY COLLATERAL NOW OR HEREAFTER SECURING THE OBLIGATIONS
HEREUNDER OR THE EXISTENCE, PRIORITY OR PERFECTION OF ANY LIEN NOW OR HEREAFTER
GRANTED OR PURPORTED TO BE GRANTED ON THE COLLATERAL UNDER ANY LOAN DOCUMENT, OR
(V) OBSERVATION OF OR COMPLIANCE WITH ANY OF THE TERMS, COVENANTS OR CONDITIONS
OF ANY LOAN DOCUMENT ON THE PART OF THE GENERAL PARTNER, THE BORROWER OR ANY
GUARANTOR .  EACH LENDER AGREES TO INDEMNIFY THE AGENT AND ITS REPRESENTATIVES
WHEN ACTING ON BEHALF OF THE AGENT AND HOLD THEM HARMLESS FROM AND AGAINST (BUT
LIMITED TO SUCH LENDER’S PERCENTAGE SHARE OF) ANY AND ALL LIABILITIES,
OBLIGATIONS HEREUNDER, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS,
COSTS, REASONABLE EXPENSES AND REASONABLE DISBURSEMENTS OF ANY KIND OR NATURE
WHATSOEVER THAT MAY BE IMPOSED ON, ASSERTED AGAINST OR INCURRED BY THEM IN ANY
WAY RELATING TO OR ARISING OUT OF THE LOAN DOCUMENTS OR ANY ACTION

71


--------------------------------------------------------------------------------





TAKEN OR OMITTED BY THEM UNDER THE LOAN DOCUMENTS IF THE AGENT AND ITS
REPRESENTATIVES ARE NOT REIMBURSED FOR SUCH AMOUNTS BY THE BORROWER OR ANY
GUARANTOR.  ALTHOUGH THE AGENT AND ITS REPRESENTATIVES HAVE THE RIGHT TO BE
INDEMNIFIED UNDER THIS AGREEMENT BY THE LENDERS FOR ITS OR THEIR OWN ORDINARY
NEGLIGENCE, THE AGENT AND ITS REPRESENTATIVES DO NOT HAVE THE RIGHT TO BE
INDEMNIFIED UNDER THIS AGREEMENT FOR ITS OR THEIR OWN GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT.


SECTION 11.06.  EVENT OF DEFAULT.

If an Event of Default has occurred and is continuing, the Lenders agree to
promptly confer in order that the Required Lenders or the Lenders, as the case
may be, may agree upon a course of action for the enforcement of the rights of
the Lenders hereunder.  The Agent is entitled to act or refrain from taking any
action (without incurring any liability to any Person for so acting or
refraining) unless and until it has received instructions from the Required
Lenders.  In actions with respect to any Company’s property, the Agent is acting
for the ratable benefit of each Lender.


SECTION 11.07.  LIMITATION OF LIABILITY.

No Lender will incur any liability to any other Lender except for acts or
omissions in bad faith, and neither the Agent nor any Lender or Participant will
incur any liability to any other Person for any act or omission of any other
Lender.


SECTION 11.08.  OTHER AGENTS.

SunTrust Capital Markets, Inc. and Wachovia Capital Markets, LLC, in their
specified capacities as “Joint Lead Arrangers and Joint Bookrunners” and
Wachovia Bank, National Association, in its specified capacity as “Syndication
Agent”, do not, in such capacities, assume any responsibility or obligation
under this Agreement for syndication, documentation, servicing, enforcement or
collection of any part of the obligations hereunder, nor any other duties, as
agent for the LC Issuing Bank or the Lenders.  Bank of America, N.A., Citibank
N.A. and JPMorgan Chase Bank, N.A., in their specified capacities as
Co-Documentation Agents, BNP Paribas, Deutsche Bank AG New York, The Royal Bank
of Scotland plc and The Bank of Toyko-Mitsubishi UFJ, Ltd, in their capacities
as Co-Managing Agents shall have no duties or obligations under any Loan
Documents to any Lender or any Loan Party.


SECTION 11.09.  RELATIONSHIP OF LENDERS.

The Loan Documents do not create a partnership or joint venture among the Agent,
the LC Issuing Bank and the Lenders or among the Lenders.


SECTION 11.10.  BENEFITS OF AGREEMENT.

None of the provisions of this Article XI inures to the benefit of the Borrower
or any Guarantor or any other Person except the Agent, the LC Issuing Bank and
the Lenders.  Therefore, neither the Borrower nor any Guarantor nor any other
Person is responsible or liable

72


--------------------------------------------------------------------------------





FOR, ENTITLED TO RELY UPON OR ENTITLED TO RAISE AS A DEFENSE, IN ANY MANNER
WHATSOEVER, THE FAILURE OF THE AGENT, THE LC ISSUING BANK OR ANY LENDER TO
COMPLY WITH THESE PROVISIONS.


ARTICLE XII
MISCELLANEOUS


SECTION 12.01.  WAIVER.

No failure on the part of the Agent or any Lender to exercise and no delay in
exercising and no course of dealing with respect to, any right, power or
privilege under any of the Loan Documents shall operate as a waiver thereof, nor
shall any single or partial exercise of any right, power or privilege under any
of the Loan Documents preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.  The remedies provided herein
are cumulative and not exclusive of any remedies provided by law.


SECTION 12.02.  NOTICES.

All notices and other communications provided for herein and in the other Loan
Documents (including, without limitation, any modifications of, or waivers or
consents under, this Agreement or the other Loan Documents) shall be given or
made by telex, telecopy, courier or U.S. Mail or in writing and telexed,
telecopied, mailed or delivered to the intended recipient at the “Address for
Notices” specified below its name on the signature pages hereof or in the Loan
Documents, except that for notices and other communications to the Agent other
than payment of money, the Borrower need only send such notices and
communications to the Agent care of the Atlanta address of SunTrust; or, as to
any party, at such other address as shall be designated by such party in a
notice to each other party.  Except as otherwise provided in this Agreement or
in the other Loan Documents, all such communications shall be deemed to have
been duly given when transmitted, if transmitted before 1:00 p.m. local time on
a Business Day (otherwise on the next succeeding Business Day) by telex or
telecopier and evidence or confirmation of receipt is obtained, or personally
delivered or, in the case of a mailed notice, four Business Days after the date
deposited in the mails, postage prepaid, in each case given or addressed as
aforesaid.


SECTION 12.03.  PAYMENT OF EXPENSES, INDEMNITIES, ETC.


(A)                                  THE BORROWER AGREES:

(I)                                     WHETHER OR NOT THE TRANSACTIONS HEREBY
CONTEMPLATED ARE CONSUMMATED, TO PAY TO THE EXTENT SET FORTH IN THE FEE LETTERS
ALL REASONABLE EXPENSES OF THE AGENT IN THE ADMINISTRATION (BOTH BEFORE AND
AFTER THE EXECUTION HEREOF AND INCLUDING ADVICE OF COUNSEL AS TO THE RIGHTS AND
DUTIES OF THE AGENT AND THE LENDERS WITH RESPECT THERETO) OF, AND IN CONNECTION
WITH THE NEGOTIATION, SYNDICATION, INVESTIGATION, PREPARATION, EXECUTION AND
DELIVERY OF, RECORDING OR FILING OF, PRESERVATION OF RIGHTS UNDER, ENFORCEMENT
OF, AND REFINANCING, RENEGOTIATION OR RESTRUCTURING OF, THE LOAN DOCUMENTS AND
ANY AMENDMENT, WAIVER OR CONSENT RELATING THERETO (INCLUDING, WITHOUT
LIMITATION, TRAVEL, PHOTOCOPY, MAILING, COURIER, TELEPHONE AND OTHER SIMILAR
EXPENSES OF THE AGENT, THE COST OF ENVIRONMENTAL AUDITS, SURVEYS AND APPRAISALS
AT REASONABLE INTERVALS, THE REASONABLE FEES AND DISBURSEMENTS OF COUNSEL AND
OTHER OUTSIDE CONSULTANTS FOR THE AGENT AND, IN THE CASE OF ENFORCEMENT, THE
REASONABLE FEES AND DISBURSEMENTS OF COUNSEL FOR THE AGENT AND ANY

73


--------------------------------------------------------------------------------




OF THE LENDERS); AND PROMPTLY REIMBURSE THE AGENT FOR ALL AMOUNTS EXPENDED,
ADVANCED OR INCURRED BY THE AGENT OR THE LENDERS TO SATISFY ANY OBLIGATION OF
THE BORROWER OR THE GUARANTORS UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT,
INCLUDING WITHOUT LIMITATION, ALL COSTS AND EXPENSES OF FORECLOSURE;

(II)                                  TO INDEMNIFY THE AGENT AND EACH LENDER AND
EACH OF THEIR AFFILIATES AND EACH OF THEIR OFFICERS, DIRECTORS, EMPLOYEES,
REPRESENTATIVES, AGENTS, ATTORNEYS, ACCOUNTANTS AND EXPERTS (“INDEMNIFIED
PARTIES”) FROM, HOLD EACH OF THEM HARMLESS AGAINST AND PROMPTLY UPON DEMAND PAY
OR REIMBURSE EACH OF THEM FOR, THE INDEMNITY MATTERS WHICH MAY BE INCURRED BY OR
ASSERTED AGAINST OR INVOLVE ANY OF THEM (WHETHER OR NOT ANY OF THEM IS
DESIGNATED A PARTY THERETO) ASSERTED BY ANY THIRD PARTY OR BY THE BORROWER OR
ANY OTHER CREDIT PARTY AS A RESULT OF, ARISING OUT OF OR IN ANY WAY RELATED TO
(I) ANY ACTUAL OR PROPOSED USE BY THE BORROWER OF THE PROCEEDS OF ANY OF THE
LOANS OR LETTERS OF CREDIT, (II) THE EXECUTION, DELIVERY AND PERFORMANCE OF THE
LOAN DOCUMENTS BY THE BORROWER, (III) THE OPERATIONS OF THE BUSINESS OF THE
BORROWER, ANY GUARANTOR AND THE RESTRICTED SUBSIDIARIES, (IV) THE FAILURE OF THE
BORROWER, ANY GUARANTOR OR ANY RESTRICTED SUBSIDIARY TO COMPLY WITH THE TERMS OF
ANY LOAN DOCUMENT, OR WITH ANY GOVERNMENTAL REQUIREMENT, (V) ANY INACCURACY OF
ANY REPRESENTATION OR ANY BREACH OF ANY WARRANTY OF THE BORROWER OR THE
GUARANTOR SET FORTH IN ANY OF THE LOAN DOCUMENTS, (VI) THE ISSUANCE, EXECUTION
AND DELIVERY OR TRANSFER OF OR PAYMENT OR FAILURE TO PAY UNDER ANY LETTER OF
CREDIT, OR (VII) THE PAYMENT OF A DRAWING UNDER ANY LETTER OF CREDIT
NOTWITHSTANDING THE NON-COMPLIANCE, NON-DELIVERY OR OTHER IMPROPER PRESENTATION
OF THE MANUALLY EXECUTED DRAFT(S) AND CERTIFICATION(S), (VIII) ANY ASSERTION
THAT THE LENDERS WERE NOT ENTITLED TO RECEIVE THE PROCEEDS RECEIVED PURSUANT TO
THE LOAN DOCUMENTS OR (IX) ANY OTHER ASPECT OF THE LOAN DOCUMENTS, INCLUDING,
WITHOUT LIMITATION, THE REASONABLE FEES AND DISBURSEMENTS OF COUNSEL AND ALL
OTHER EXPENSES INCURRED IN CONNECTION WITH INVESTIGATING, DEFENDING OR PREPARING
TO DEFEND ANY SUCH ACTION, SUIT, PROCEEDING (INCLUDING ANY INVESTIGATIONS,
LITIGATION OR INQUIRIES) OR CLAIM, WHETHER BROUGHT BY A THIRD PARTY OR BY THE
BORROWER OR ANY OTHER CREDIT PARTY, AND REGARDLESS OF WHETHER ANY INDEMNIFIED
PARTY IS A PARTY THERETO, AND INCLUDING ALL INDEMNITY MATTERS ARISING BY REASON
OF THE ORDINARY NEGLIGENCE OF ANY INDEMNIFIED PARTY, BUT EXCLUDING ALL INDEMNITY
MATTERS ARISING SOLELY BY REASON OF (1) CLAIMS BETWEEN THE LENDERS OR ANY LENDER
AND THE AGENT OR A LENDER’S SHAREHOLDERS AGAINST THE AGENT OR LENDER, (2) THE
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT ON THE PART OF THE INDEMNIFIED PARTY OR
(3) CLAIMS

74


--------------------------------------------------------------------------------




BROUGHT BY THE BORROWER AGAINST AN INDEMNIFIED PARTY FOR BREACH OF SUCH
INDEMNIFIED PARTY’S OBLIGATIONS HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, IF
THE BORROWER OR APPLICABLE LOAN PARTY HAS OBTAINED A FINAL AND NONAPPEALABLE
JUDGMENT IN ITS FAVOR ON SUCH CLAIM AS DETERMINED BY A COURT OF COMPETENT
JURISDICTION; AND

(III)                               TO INDEMNIFY AND HOLD HARMLESS FROM TIME TO
TIME THE INDEMNIFIED PARTIES FROM AND AGAINST ANY AND ALL LOSSES, CLAIMS, COST
RECOVERY ACTIONS, ADMINISTRATIVE ORDERS OR PROCEEDINGS, DAMAGES AND LIABILITIES
TO WHICH ANY SUCH PERSON MAY BECOME SUBJECT (I) UNDER ANY ENVIRONMENTAL LAW
APPLICABLE TO THE BORROWER, ANY GUARANTOR OR ANY RESTRICTED SUBSIDIARY OR ANY OF
THEIR PROPERTIES, INCLUDING WITHOUT LIMITATION, THE TREATMENT OR DISPOSAL OF
HAZARDOUS SUBSTANCES OR HAZARDOUS WASTES ON ANY OF SUCH PROPERTIES, (II) AS A
RESULT OF THE BREACH OR NON-COMPLIANCE BY THE BORROWER OR ANY RESTRICTED
SUBSIDIARY WITH ANY ENVIRONMENTAL LAW APPLICABLE TO THE BORROWER, ANY GUARANTOR
OR ANY RESTRICTED SUBSIDIARY, (III) DUE TO PAST OWNERSHIP BY THE BORROWER, ANY
GUARANTOR OR ANY RESTRICTED SUBSIDIARY OF ANY OF THEIR PROPERTIES OR PAST
ACTIVITY ON ANY OF THEIR PROPERTIES WHICH, THOUGH LAWFUL AND FULLY PERMISSIBLE
AT THE TIME, COULD RESULT IN PRESENT LIABILITY, (IV) THE PRESENCE, USE, RELEASE,
STORAGE, TREATMENT OR DISPOSAL OF HAZARDOUS SUBSTANCES OR HAZARDOUS WASTES ON OR
AT ANY OF THE PROPERTIES OWNED OR OPERATED BY THE BORROWER, ANY GUARANTOR OR ANY
RESTRICTED SUBSIDIARY, OR (V) ANY OTHER ENVIRONMENTAL, HEALTH OR SAFETY
CONDITION IN CONNECTION WITH THE LOAN DOCUMENTS.


(B)                                 NO INDEMNIFIED PARTY MAY SETTLE ANY CLAIM TO
BE INDEMNIFIED WITHOUT THE CONSENT OF THE INDEMNITOR, SUCH CONSENT NOT TO BE
UNREASONABLY WITHHELD; PROVIDED, THAT THE INDEMNITOR MAY NOT UNREASONABLY
WITHHOLD CONSENT TO ANY SETTLEMENT THAT AN INDEMNIFIED PARTY PROPOSES, IF THE
INDEMNITOR DOES NOT HAVE THE FINANCIAL ABILITY TO PAY ALL ITS OBLIGATIONS
OUTSTANDING AND ASSERTED AGAINST THE INDEMNITOR AT THAT TIME, INCLUDING THE
MAXIMUM POTENTIAL CLAIMS AGAINST THE INDEMNIFIED PARTY TO BE INDEMNIFIED
PURSUANT TO THIS SECTION 12.03.


(C)                                  IN THE CASE OF ANY INDEMNIFICATION
HEREUNDER, THE AGENT OR LENDER, AS APPROPRIATE SHALL GIVE NOTICE TO THE BORROWER
OF ANY SUCH CLAIM OR DEMAND BEING MADE AGAINST THE INDEMNIFIED PARTY AND THE
BORROWER SHALL HAVE THE NON-EXCLUSIVE RIGHT TO JOIN IN THE DEFENSE AGAINST ANY
SUCH CLAIM OR DEMAND PROVIDED THAT IF THE BORROWER PROVIDES A DEFENSE, THE
INDEMNIFIED PARTY SHALL BEAR ITS OWN COST OF DEFENSE UNLESS THERE IS A CONFLICT
BETWEEN THE BORROWER AND SUCH INDEMNIFIED PARTY.


(D)                                 THE FOREGOING INDEMNITIES SHALL EXTEND TO
THE INDEMNIFIED PARTIES NOTWITHSTANDING THE SOLE OR CONCURRENT NEGLIGENCE OF
EVERY KIND OR CHARACTER WHATSOEVER, WHETHER ACTIVE OR PASSIVE,

75


--------------------------------------------------------------------------------





WHETHER AN AFFIRMATIVE ACT OR AN OMISSION, INCLUDING WITHOUT LIMITATION, ALL
TYPES OF NEGLIGENT CONDUCT IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF
ONE OR MORE OF THE INDEMNIFIED PARTIES OR BY REASON OF STRICT LIABILITY IMPOSED
WITHOUT FAULT ON ANY ONE OR MORE OF THE INDEMNIFIED PARTIES.  TO THE EXTENT THAT
AN INDEMNIFIED PARTY IS FOUND TO HAVE COMMITTED AN ACT OF GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT, THIS CONTRACTUAL OBLIGATION OF INDEMNIFICATION SHALL
CONTINUE BUT SHALL ONLY EXTEND TO THE PORTION OF THE CLAIM THAT IS DEEMED TO
HAVE OCCURRED BY REASON OF EVENTS OTHER THAN THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF THE INDEMNIFIED PARTY.


(E)                                  THE BORROWER’S OBLIGATIONS UNDER THIS
SECTION 12.03 SHALL SURVIVE ANY TERMINATION OF THIS AGREEMENT AND THE PAYMENT OF
ALL AMOUNTS OUTSTANDING HEREUNDER AND SHALL CONTINUE THEREAFTER IN FULL FORCE
AND EFFECT.


(F)                                    THE BORROWER SHALL PAY ANY AMOUNTS DUE
UNDER THIS SECTION 12.03 WITHIN 30 DAYS OF THE RECEIPT BY THE BORROWER OF NOTICE
OF THE AMOUNT DUE.


SECTION 12.04.  AMENDMENTS, ETC.

Any provision of this Agreement or any other Loan Document may be amended,
modified or waived with the Borrower’s and the Required Lenders’ prior written
consent; provided that (i) no amendment, modification or waiver that extends the
final maturity of the Loans (other than pursuant to Section 2.11), postpones any
date fixed for any payment of principal of, or interest on, the Loans or any
fees or other amounts payable hereunder, increases the Aggregate Revolving
Credit Commitments (other than pursuant to Section 2.03(c)), forgives the
principal amount of any Debt outstanding under this Agreement, releases any
Guarantor of its obligations under the Guaranty, reduces the interest rate
applicable to the Loans or the fees payable to the Lenders generally, affects
this Section 12.04 or Section 12.06(a) or modifies the definition of “Required
Lenders” shall be effective without consent of all Lenders; (ii) no amendment,
modification or waiver that modifies Section 4.02 in a manner that would alter
the pro rata sharing of payments required thereby, shall be effective without
the consent of each affected Lender; (iii) no amendment, modification or waiver
which increases the Revolving Credit Commitment of any Lender shall be effective
without the consent of such Lender; and (iv) no amendment, modification or
waiver which modifies the rights, duties or obligations of the Agent shall be
effective without the consent of the Agent; provided, further, that this
Agreement may be amended and restated without the consent of any Lender or the
Agent if, upon giving effect to such amendment and restatement, such Lender or
the Agent, as the case may be, shall no longer be a party to this Agreement (as
so amended and restated) or have any Revolving Credit Commitment or other
obligation hereunder and shall have been paid in full all amounts payable
hereunder to such Lender or the Agent, as the case may be.


SECTION 12.05.  SUCCESSORS AND ASSIGNS.

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns.

76


--------------------------------------------------------------------------------



SECTION 12.06.  ASSIGNMENTS AND PARTICIPATIONS.


(A)                                  THE BORROWER MAY NOT ASSIGN ITS RIGHTS OR
OBLIGATIONS HEREUNDER OR UNDER ANY LETTERS OF CREDIT WITHOUT THE PRIOR CONSENT
OF ALL OF THE LENDERS AND THE AGENT.


(B)                                 ANY LENDER MAY UPON THE WRITTEN CONSENT OF
THE AGENT AND THE ISSUING BANK (WHICH CONSENT WILL NOT BE UNREASONABLY WITHHELD)
AND, IF NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, THE BORROWER (WHICH
CONSENT WILL NOT BE UNREASONABLY WITHHELD), ASSIGN TO ONE OR MORE ASSIGNEES ALL
OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT PURSUANT TO AN
ASSIGNMENT AGREEMENT SUBSTANTIALLY IN THE FORM OF EXHIBIT C (AN “ASSIGNMENT
AGREEMENT”); PROVIDED, HOWEVER, THAT (I) ANY SUCH ASSIGNMENT SHALL BE IN THE
AMOUNT OF AT LEAST $5,000,000 (OR IF LESS, THE TOTAL AMOUNT OF SUCH LENDER’S
REVOLVING CREDIT COMMITMENT) OR SUCH LESSER AMOUNT TO WHICH THE BORROWER HAS
CONSENTED, (II) THE ASSIGNEE OR ASSIGNOR SHALL PAY TO THE AGENT A PROCESSING AND
RECORDATION FEE OF $3,500 FOR EACH ASSIGNMENT AND (III) ANY ASSIGNMENT TO A
LENDER OR AN AFFILIATE OF A LENDER WILL NOT REQUIRE THE CONSENT OF THE AGENT OR
THE BORROWER.  ANY SUCH ASSIGNMENT WILL BECOME EFFECTIVE UPON THE EXECUTION AND
DELIVERY TO THE AGENT OF THE ASSIGNMENT AGREEMENT AND THE CONSENT OF THE AGENT
AND THE BORROWER, IF REQUIRED.  PROMPTLY AFTER RECEIPT OF AN EXECUTED ASSIGNMENT
AGREEMENT, THE AGENT SHALL SEND TO THE BORROWER A COPY OF SUCH EXECUTED
ASSIGNMENT AGREEMENT.  UPON THE EFFECTIVENESS OF ANY ASSIGNMENT PURSUANT TO THIS
SECTION 12.06(B), THE ASSIGNEE WILL BECOME A “LENDER,” IF NOT ALREADY A
“LENDER,” FOR ALL PURPOSES OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.  THE
ASSIGNOR SHALL BE RELIEVED OF ITS OBLIGATIONS HEREUNDER TO THE EXTENT OF SUCH
ASSIGNMENT (AND IF THE ASSIGNING LENDER NO LONGER HOLDS ANY RIGHTS OR
OBLIGATIONS UNDER THIS AGREEMENT, SUCH ASSIGNING LENDER SHALL CEASE TO BE A
“LENDER” HEREUNDER EXCEPT THAT ITS RIGHTS UNDER SECTIONS 4.06, 5.01, 5.05 AND
12.03 SHALL NOT BE AFFECTED).  THE AGENT WILL PREPARE ON THE LAST BUSINESS DAY
OF EACH MONTH DURING WHICH AN ASSIGNMENT HAS BECOME EFFECTIVE PURSUANT TO THIS
SECTION 12.06(B), A NEW ANNEX I GIVING EFFECT TO ALL SUCH ASSIGNMENTS EFFECTED
DURING SUCH MONTH, AND WILL PROMPTLY PROVIDE THE SAME TO THE BORROWER AND EACH
OF THE LENDERS.


(C)                                  EACH LENDER MAY TRANSFER, GRANT OR ASSIGN
PARTICIPATIONS IN ALL OR ANY PART OF SUCH LENDER’S INTERESTS HEREUNDER PURSUANT
TO THIS SECTION 12.06(C) TO ANY PERSON, PROVIDED THAT: (I) SUCH LENDER SHALL
REMAIN A “LENDER” FOR ALL PURPOSES OF THIS AGREEMENT AND THE TRANSFEREE OF SUCH
PARTICIPATION SHALL NOT CONSTITUTE A “LENDER” HEREUNDER; AND (II) NO PARTICIPANT
UNDER ANY SUCH PARTICIPATION SHALL HAVE RIGHTS TO APPROVE ANY AMENDMENT TO OR
WAIVER OF ANY OF THE LOAN DOCUMENTS EXCEPT TO THE EXTENT SUCH AMENDMENT OR
WAIVER WOULD (X) FORGIVE ANY PRINCIPAL OWING ON ANY DEBT HEREUNDER OR EXTEND THE
FINAL MATURITY OF THE LOANS, (Y) REDUCE THE INTEREST RATE (OTHER THAN AS A
RESULT OF WAIVING THE APPLICABILITY OF ANY POST-DEFAULT INCREASES IN INTEREST
RATES) OR FEES APPLICABLE TO ANY OF THE REVOLVING CREDIT COMMITMENTS OR LOANS OR
LETTERS OF CREDIT IN WHICH SUCH PARTICIPANT IS PARTICIPATING, OR POSTPONE THE
PAYMENT OF ANY THEREOF, OR (Z) RELEASE ANY GUARANTOR OF ITS OBLIGATIONS UNDER
ITS GUARANTY OR RELEASE ALL OR SUBSTANTIALLY ALL OF THE COLLATERAL (EXCEPT AS
PROVIDED IN THE LOAN DOCUMENTS) SUPPORTING ANY OF THE REVOLVING CREDIT
COMMITMENTS OR LOANS OR LETTERS OF CREDIT IN WHICH SUCH PARTICIPANT IS
PARTICIPATING.  IN THE CASE OF ANY SUCH PARTICIPATION, THE PARTICIPANT SHALL NOT
HAVE ANY RIGHTS UNDER THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS (THE
PARTICIPANT’S RIGHTS AGAINST THE GRANTING LENDER IN RESPECT OF SUCH
PARTICIPATION TO BE THOSE SET FORTH IN THE AGREEMENT WITH SUCH LENDER CREATING
SUCH PARTICIPATION), AND ALL AMOUNTS PAYABLE BY THE BORROWER HEREUNDER SHALL BE
DETERMINED AS IF SUCH LENDER HAD NOT SOLD SUCH PARTICIPATION, PROVIDED THAT SUCH
PARTICIPANT SHALL BE ENTITLED

77


--------------------------------------------------------------------------------





TO RECEIVE ADDITIONAL AMOUNTS UNDER ARTICLE V ON THE SAME BASIS AS IF IT WERE A
LENDER AND BE INDEMNIFIED UNDER SECTION 12.03 AS IF IT WERE A LENDER.  IN
ADDITION, EACH AGREEMENT CREATING ANY PARTICIPATION MUST INCLUDE AN AGREEMENT BY
THE PARTICIPANT TO BE BOUND BY THE PROVISIONS OF SECTION 12.15.


(D)                                 THE LENDERS MAY FURNISH ANY INFORMATION
CONCERNING THE BORROWER AND THE RESTRICTED SUBSIDIARIES IN THE POSSESSION OF THE
LENDERS FROM TIME TO TIME TO ASSIGNEES AND PARTICIPANTS (INCLUDING PROSPECTIVE
ASSIGNEES AND PARTICIPANTS); PROVIDED THAT, SUCH PERSONS AGREE TO BE BOUND BY
THE PROVISIONS OF SECTION 12.15.


(E)                                  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN, ANY LENDER (A “GRANTING LENDER”) MAY GRANT TO A SPECIAL
PURPOSE FUNDING VEHICLE (AN “SPC”) OF SUCH GRANTING LENDER IDENTIFIED AS SUCH IN
WRITING FROM TIME TO TIME BY THE GRANTING LENDER TO THE AGENT AND THE BORROWER,
THE OPTION TO PROVIDE TO THE BORROWER ALL OR ANY PART OF ANY LOAN THAT SUCH
GRANTING LENDER WOULD OTHERWISE BE OBLIGATED TO MAKE TO THE BORROWER PURSUANT TO
THIS AGREEMENT; PROVIDED THAT (I) NOTHING HEREIN SHALL CONSTITUTE A COMMITMENT
BY ANY SUCH SPC TO MAKE ANY LOAN, (II) IF SUCH SPC ELECTS NOT TO EXERCISE SUCH
OPTION OR OTHERWISE FAILS TO PROVIDE ALL OR ANY PART OF SUCH LOAN, THE GRANTING
LENDER SHALL BE OBLIGATED TO MAKE SUCH LOAN PURSUANT TO THE TERMS HEREOF AND
(III) NO SPC OR GRANTING LENDER SHALL BE ENTITLED TO RECEIVE ANY GREATER AMOUNT
PURSUANT TO ARTICLE V THAN THE GRANTING LENDER WOULD HAVE BEEN ENTITLED TO
RECEIVE HAD THE GRANTING LENDER NOT OTHERWISE GRANTED SUCH SPC THE OPTION TO
PROVIDE ANY LOAN TO THE BORROWER.  THE MAKING OF A LOAN BY AN SPC HEREUNDER
SHALL UTILIZE THE REVOLVING CREDIT COMMITMENT OF THE GRANTING LENDER TO THE SAME
EXTENT, AND AS IF, SUCH LOAN WERE MADE BY SUCH GRANTING LENDER.  EACH PARTY
HERETO HEREBY AGREES THAT NO SPC SHALL BE LIABLE FOR ANY INDEMNITY OR SIMILAR
PAYMENT OBLIGATION UNDER THIS AGREEMENT FOR WHICH A LENDER WOULD OTHERWISE BE
LIABLE SO LONG AS, AND TO THE EXTENT THAT, THE RELATED GRANTING LENDER PROVIDES
SUCH INDEMNITY OR MAKES SUCH PAYMENT.  IN FURTHERANCE OF THE FOREGOING, EACH
PARTY HERETO HEREBY AGREES (WHICH AGREEMENT SHALL SURVIVE THE TERMINATION OF
THIS AGREEMENT) THAT, PRIOR TO THE DATE THAT IS ONE YEAR AND ONE DAY AFTER THE
PAYMENT IN FULL OF ALL OUTSTANDING COMMERCIAL PAPER OR OTHER SENIOR INDEBTEDNESS
OF ANY SPC, IT WILL NOT INSTITUTE AGAINST OR JOIN ANY OTHER PERSON IN
INSTITUTING AGAINST SUCH SPC ANY BANKRUPTCY, REORGANIZATION, ARRANGEMENT,
INSOLVENCY OR LIQUIDATION PROCEEDINGS UNDER THE LAWS OF THE UNITED STATES OR ANY
STATE THEREOF.  NOTWITHSTANDING THE FOREGOING, THE GRANTING LENDER
UNCONDITIONALLY AGREES TO INDEMNIFY THE BORROWER, THE AGENT AND EACH LENDER
AGAINST ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS,
JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS OF ANY KIND OR NATURE
WHATSOEVER WHICH MAY BE INCURRED BY OR ASSERTED AGAINST THE BORROWER, THE AGENT
OR SUCH LENDER, AS THE CASE MAY BE, IN ANY WAY RELATING TO OR ARISING AS A
CONSEQUENCE OF ANY SUCH FORBEARANCE OR DELAY IN THE INITIATION OF ANY SUCH
PROCEEDING AGAINST ITS SPC.  EACH PARTY HERETO HEREBY ACKNOWLEDGES AND AGREES
THAT NO SPC SHALL HAVE THE RIGHTS OF A LENDER HEREUNDER, SUCH RIGHTS BEING
RETAINED BY THE APPLICABLE GRANTING LENDER.  ACCORDINGLY, AND WITHOUT LIMITING
THE FOREGOING, EACH PARTY HEREBY FURTHER ACKNOWLEDGES AND AGREES THAT NO SPC
SHALL HAVE ANY VOTING RIGHTS HEREUNDER AND THAT THE VOTING RIGHTS ATTRIBUTABLE
TO ANY LOAN MADE BY AN SPC SHALL BE EXERCISED ONLY BY THE RELEVANT GRANTING
LENDER AND THAT EACH GRANTING LENDER SHALL SERVE AS THE ADMINISTRATIVE AGENT AND
ATTORNEY-IN-FACT FOR ITS SPC AND SHALL ON BEHALF OF ITS SPC RECEIVE ANY AND ALL
PAYMENTS MADE FOR THE BENEFIT OF SUCH SPC AND TAKE ALL ACTIONS HEREUNDER TO THE
EXTENT, IF ANY, SUCH SPC SHALL HAVE ANY RIGHTS HEREUNDER.  IN ADDITION,
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT ANY SPC MAY
(I) WITH NOTICE TO, BUT WITHOUT THE PRIOR WRITTEN CONSENT OF ANY OTHER PARTY
HERETO,

78


--------------------------------------------------------------------------------





ASSIGN ALL OR A PORTION OF ITS INTEREST IN ANY LOANS TO THE GRANTING LENDER AND
(II) DISCLOSE ON A CONFIDENTIAL BASIS ANY INFORMATION RELATING TO ITS LOANS TO
ANY RATING AGENCY, COMMERCIAL PAPER DEALER OR PROVIDER OF ANY SURETY, GUARANTEE
OR CREDIT OR LIQUIDITY ENHANCEMENT TO SUCH SPC.  THIS SECTION MAY NOT BE AMENDED
WITHOUT THE PRIOR WRITTEN CONSENT OF EACH GRANTING LENDER, ALL OR ANY PART OF
WHOSE LOAN IS BEING FUNDED BY AN SPC AT THE TIME OF SUCH AMENDMENT.


(F)                                    NOTWITHSTANDING ANYTHING IN THIS
SECTION 12.06 TO THE CONTRARY, ANY LENDER MAY ASSIGN AND PLEDGE ITS NOTE ISSUED
PURSUANT TO SECTION 2.06 TO ANY FEDERAL RESERVE BANK. NO SUCH ASSIGNMENT AND/OR
PLEDGE SHALL RELEASE THE ASSIGNING AND/OR PLEDGING LENDER FROM ITS OBLIGATIONS
HEREUNDER.


(G)                                 NOTWITHSTANDING ANY OTHER PROVISIONS OF THIS
SECTION 12.06, NO TRANSFER OR ASSIGNMENT OF THE INTERESTS OR OBLIGATIONS OF ANY
LENDER OR ANY GRANT OF PARTICIPATIONS THEREIN SHALL BE PERMITTED IF SUCH
TRANSFER, ASSIGNMENT OR GRANT WOULD REQUIRE THE BORROWER TO FILE A REGISTRATION
STATEMENT WITH THE SEC OR TO QUALIFY THE LOANS UNDER THE “BLUE SKY” LAWS OF ANY
STATE.


SECTION 12.07.  INVALIDITY.

In the event that any one or more of the provisions contained in any of the Loan
Documents, the Letters of Credit, or the Letter of Credit Agreements shall, for
any reason, be held invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
of this Agreement or any other Loan Document.


SECTION 12.08.  COUNTERPARTS.

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one and the same instrument and any of the parties
hereto may execute this Agreement by signing any such counterpart.


SECTION 12.09.  REFERENCES.

The words “herein”, “hereof”, “hereunder” and other words of similar import when
used in this Agreement refer to this Agreement as a whole, and not to any
particular Article, Section or Subsection.  Any reference herein to a
Section shall be deemed to refer to the applicable Section of this Agreement
unless otherwise stated herein.  Any reference herein to an Exhibit or Schedule
shall be deemed to refer to the applicable Exhibit or Schedule attached hereto
unless otherwise stated herein.


SECTION 12.10.  SURVIVAL.

The obligations of the parties under Section 4.06, Article V, and Sections 11.05
and 12.03 shall survive the repayment of the Loans and the termination of the
Revolving Credit Commitments.  To the extent that any payments on the Debt
hereunder or proceeds of any collateral are subsequently invalidated, declared
to be fraudulent or preferential, set aside or required to be repaid to a
trustee, debtor in possession, receiver or other Person under any bankruptcy
law, common law or equitable cause, then to such extent, the Debt so satisfied
shall be revived and continue as if such payment or proceeds had not been
received and the Agent’s

79


--------------------------------------------------------------------------------




and the Lenders’ rights, powers and remedies under this Agreement and each other
Loan Document shall continue in full force and effect.  In such event, each Loan
Document shall be automatically reinstated and the Borrower shall take such
action as may be reasonably requested by the Agent and the Lenders to effect
such reinstatement.


SECTION 12.11.  CAPTIONS.

Captions and Section headings appearing herein are included solely for
convenience of reference and are not intended to affect the interpretation of
any provision of this Agreement.


SECTION 12.12.  NO ORAL AGREEMENTS.

THE LOAN DOCUMENTS EMBODY THE ENTIRE AGREEMENT AND UNDERSTANDING BETWEEN THE
PARTIES AND SUPERSEDE ALL OTHER AGREEMENTS AND UNDERSTANDINGS BETWEEN SUCH
PARTIES RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF.  THE LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.


SECTION 12.13.  GOVERNING LAW; SUBMISSION TO JURISDICTION.


(A)                                  THIS AGREEMENT (INCLUDING, BUT NOT LIMITED
TO, THE VALIDITY AND ENFORCEABILITY HEREOF AND THEREOF) SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, OTHER THAN
THE CONFLICT OF LAWS RULES THEREOF.


(B)                                 ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO THE LOAN DOCUMENTS SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR
OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE BORROWER, THE AGENT, THE
GENERAL PARTNER AND EACH LENDER HEREBY ACCEPTS FOR ITSELF AND (TO THE EXTENT
PERMITTED BY LAW) IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE
JURISDICTION OF THE AFORESAID COURTS.  EACH OF THE BORROWER, THE AGENT, THE
GENERAL PARTNER AND EACH LENDER HEREBY IRREVOCABLY WAIVES ANY OBJECTION,
INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON
THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS. 
THIS SUBMISSION TO JURISDICTION BY THE BORROWER IS EXCLUSIVE AND DOES NOT
PRECLUDE THE PARTIES FROM OBTAINING JURISDICTION OVER OTHER PARTIES IN ANY COURT
OTHERWISE HAVING JURISDICTION.


(C)                                  THE BORROWER AND THE GENERAL PARTNER HEREBY
IRREVOCABLY DESIGNATE CT CORPORATION LOCATED AT 111 EIGHTH AVENUE, NEW YORK, NEW
YORK 10011, AS THE DESIGNEE, APPOINTEE AND AGENT OF

80


--------------------------------------------------------------------------------





ITSELF TO RECEIVE, FOR AND ON BEHALF OF ITSELF, SERVICE OF PROCESS IN SUCH
RESPECTIVE JURISDICTIONS IN ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THE
LOAN DOCUMENTS.  IT IS UNDERSTOOD THAT A COPY OF SUCH PROCESS SERVED ON SUCH
AGENT WILL BE PROMPTLY FORWARDED BY OVERNIGHT COURIER TO THE BORROWER AT ITS
ADDRESS SET FORTH UNDER ITS SIGNATURE BELOW, BUT THE FAILURE OF ANY OF THE
BORROWER OR THE GENERAL PARTNER TO RECEIVE SUCH COPY SHALL NOT AFFECT IN ANY WAY
THE SERVICE OF SUCH PROCESS.  THE BORROWER AND THE GENERAL PARTNER FURTHER
IRREVOCABLY CONSENT TO THE SERVICE OF PROCESS OF ANY OF THE AFOREMENTIONED
COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY
REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT ITS SAID ADDRESS, SUCH
SERVICE TO BECOME EFFECTIVE THIRTY (30) DAYS AFTER SUCH MAILING.


(D)                                 NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE
AGENT OR ANY LENDER TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO
COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST THE BORROWER OR ANY
GUARANTOR IN ANY OTHER JURISDICTION.


(E)                                  THE BORROWER, THE GENERAL PARTNER, THE
AGENT AND EACH LENDER HEREBY (I) IRREVOCABLY AND UNCONDITIONALLY WAIVE, TO THE
FULLEST EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN; (II) IRREVOCABLY WAIVE, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW,
ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES; (III) CERTIFY THAT NO PARTY HERETO NOR ANY
REPRESENTATIVE OR AGENT OF COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (IV) ACKNOWLEDGE THAT IT
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION 12.13.


SECTION 12.14.  INTEREST.

It is the intention of the parties hereto that each Lender shall conform
strictly to usury laws applicable to it.  Accordingly, if the transactions
contemplated hereby would be usurious as to any Lender under laws applicable to
it (including the laws of the United States of America and the State of New York
or any other jurisdiction whose laws may be mandatorily applicable to such
Lender notwithstanding the other provisions of this Agreement), then, in that
event, notwithstanding anything to the contrary in any of the Loan Documents or
any agreement entered into in connection with or as security for the Loans, it
is agreed as follows: (i) the aggregate of all consideration which constitutes
interest under law applicable to any Lender that is contracted for, taken,
reserved, charged or received by such Lender under any of the Loan

81


--------------------------------------------------------------------------------





DOCUMENTS OR AGREEMENTS OR OTHERWISE IN CONNECTION WITH THE LOANS SHALL UNDER NO
CIRCUMSTANCES EXCEED THE MAXIMUM AMOUNT ALLOWED BY SUCH APPLICABLE LAW, AND ANY
EXCESS SHALL BE CANCELED AUTOMATICALLY AND IF THERETOFORE PAID SHALL BE CREDITED
BY SUCH LENDER ON THE PRINCIPAL AMOUNT OF THE DEBT (OR, TO THE EXTENT THAT THE
PRINCIPAL AMOUNT OF THE DEBT SHALL HAVE BEEN OR WOULD THEREBY BE PAID IN FULL,
REFUNDED BY SUCH LENDER TO THE BORROWER); AND (II) IN THE EVENT THAT THE
MATURITY OF THE LOANS IS ACCELERATED BY REASON OF AN ELECTION OF THE HOLDER
THEREOF RESULTING FROM ANY EVENT OF DEFAULT UNDER THIS AGREEMENT OR OTHERWISE,
OR IN THE EVENT OF ANY REQUIRED OR PERMITTED PREPAYMENT, THEN SUCH CONSIDERATION
THAT CONSTITUTES INTEREST UNDER LAW APPLICABLE TO ANY LENDER MAY NEVER INCLUDE
MORE THAN THE MAXIMUM AMOUNT ALLOWED BY SUCH APPLICABLE LAW, AND EXCESS
INTEREST, IF ANY, PROVIDED FOR IN THIS AGREEMENT OR OTHERWISE SHALL BE CANCELED
AUTOMATICALLY BY SUCH LENDER AS OF THE DATE OF SUCH ACCELERATION OR PREPAYMENT
AND, IF THERETOFORE PAID, SHALL BE CREDITED BY SUCH LENDER ON THE PRINCIPAL
AMOUNT OF THE DEBT (OR, TO THE EXTENT THAT THE PRINCIPAL AMOUNT OF THE DEBT
SHALL HAVE BEEN OR WOULD THEREBY BE PAID IN FULL, REFUNDED BY SUCH LENDER TO THE
BORROWER).  ALL SUMS PAID OR AGREED TO BE PAID TO ANY LENDER FOR THE USE,
FORBEARANCE OR DETENTION OF SUMS DUE HEREUNDER SHALL, TO THE EXTENT PERMITTED BY
LAW APPLICABLE TO SUCH LENDER, BE AMORTIZED, PRORATED, ALLOCATED AND SPREAD
THROUGHOUT THE FULL TERM OF THE LOANS UNTIL PAYMENT IN FULL SO THAT THE RATE OR
AMOUNT OF INTEREST ON ACCOUNT OF ANY LOANS HEREUNDER DOES NOT EXCEED THE MAXIMUM
AMOUNT ALLOWED BY SUCH APPLICABLE LAW.  IF AT ANY TIME AND FROM TIME TO TIME
(I) THE AMOUNT OF INTEREST PAYABLE TO ANY LENDER ON ANY DATE SHALL BE COMPUTED
AT THE HIGHEST LAWFUL RATE APPLICABLE TO SUCH LENDER PURSUANT TO THIS
SECTION 12.14 AND (II) IN RESPECT OF ANY SUBSEQUENT INTEREST COMPUTATION PERIOD
THE AMOUNT OF INTEREST OTHERWISE PAYABLE TO SUCH LENDER WOULD BE LESS THAN THE
AMOUNT OF INTEREST PAYABLE TO SUCH LENDER COMPUTED AT THE HIGHEST LAWFUL RATE
APPLICABLE TO SUCH LENDER, THEN THE AMOUNT OF INTEREST PAYABLE TO SUCH LENDER IN
RESPECT OF SUCH SUBSEQUENT INTEREST COMPUTATION PERIOD SHALL CONTINUE TO BE
COMPUTED AT THE HIGHEST LAWFUL RATE APPLICABLE TO SUCH LENDER UNTIL THE TOTAL
AMOUNT OF INTEREST PAYABLE TO SUCH LENDER SHALL EQUAL THE TOTAL AMOUNT OF
INTEREST WHICH WOULD HAVE BEEN PAYABLE TO SUCH LENDER IF THE TOTAL AMOUNT OF
INTEREST HAD BEEN COMPUTED WITHOUT GIVING EFFECT TO THIS SECTION 12.14.


SECTION 12.15.  CONFIDENTIALITY.

In the event that the Borrower, the General Partner or any Guarantor provides to
the Agent or the Lenders written confidential information belonging to the
Borrower, the General Partner or such Guarantor, if the Borrower, the General
Partner or such Guarantor shall denominate such information in writing as
“confidential”, the Agent and the Lenders shall thereafter maintain such
information in confidence in accordance with the standards of care and diligence
that each utilizes in maintaining its own confidential information.  This
obligation of confidence shall not apply to such portions of the information
which (i) are in the public domain, (ii) hereafter become part of the public
domain without the Agent or the Lenders breaching their obligation of confidence
to the Borrower, the General Partner and such Guarantor, (iii) are previously
known by the Agent or the Lenders from some source other than the Borrower, the
General Partner or such Guarantor, (iv) are hereafter developed by the Agent or
the Lenders without using the Borrower’s, the General Partner’s or such
Guarantor’s information, (v) are hereafter obtained by or available to the Agent
or the Lenders from a third party who owes no obligation of confidence to the
Borrower, the General Partner or such Guarantor with respect to such information
or through any other means other than through disclosure by the Borrower the
General Partner or such Guarantor, (vi) are disclosed with the Borrower’s, the
General Partner’s

82


--------------------------------------------------------------------------------





OR SUCH GUARANTOR’S CONSENT, (VII) MUST BE DISCLOSED EITHER PURSUANT TO ANY
GOVERNMENTAL REQUIREMENT OR TO PERSONS REGULATING THE ACTIVITIES OF THE AGENT,
THE LENDERS OR THEIR AFFILIATES, (VIII) AS MAY BE REQUIRED BY LAW OR
REGULATION OR ORDER OF ANY GOVERNMENTAL AUTHORITY IN ANY JUDICIAL, ARBITRATION
OR GOVERNMENTAL PROCEEDING OR TO ANY AFFILIATE OF THE AGENT OR ANY LENDER ON A
CONFIDENTIAL AND NEED TO KNOW BASIS AND (IX) AS DISCLOSED IN CONNECTION WITH ANY
LITIGATION RELATED TO THIS AGREEMENT TO WHICH THE AGENT OR ANY LENDER IS A
PARTY.  FURTHER, EXCEPT WHERE PROHIBITED BY APPLICABLE LAW, THE AGENT OR A
LENDER MAY DISCLOSE ANY SUCH INFORMATION TO ANY OTHER LENDER, ANY INDEPENDENT
PETROLEUM ENGINEERS OR CONSULTANTS, ANY INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANTS, ANY LEGAL COUNSEL EMPLOYED BY SUCH PERSON IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, INCLUDING WITHOUT LIMITATION, THE
ENFORCEMENT OR EXERCISE OF ALL RIGHTS AND REMEDIES THEREUNDER, OR ANY ASSIGNEE
OR PARTICIPANT (INCLUDING PROSPECTIVE ASSIGNEES AND PARTICIPANTS) IN THE LOANS,
OR ANY ACTUAL OR PROPOSED CONTRACTUAL COUNTERPARTY (OR ITS ADVISORS) TO ANY
SECURITIZATION, HEDGING OR OTHER DERIVATIVE TRANSACTION RELATING TO THE PARTIES’
OBLIGATIONS HEREUNDER; PROVIDED, HOWEVER, THAT THE AGENT OR THE LENDERS SHALL
RECEIVE A CONFIDENTIALITY AGREEMENT FROM THE PERSON TO WHOM SUCH INFORMATION IS
DISCLOSED SUCH THAT SAID PERSON SHALL HAVE THE SAME OBLIGATION TO MAINTAIN THE
CONFIDENTIALITY OF SUCH INFORMATION AS IS IMPOSED UPON THE AGENT OR THE LENDERS
HEREUNDER.  NOTWITHSTANDING ANYTHING TO THE CONTRARY PROVIDED HEREIN, THIS
OBLIGATION OF CONFIDENCE SHALL CEASE THREE YEARS FROM THE DATE THE INFORMATION
WAS FURNISHED, UNLESS THE BORROWER, THE GENERAL PARTNER AND THE GUARANTORS
REQUEST IN WRITING AT LEAST 30 DAYS PRIOR TO THE EXPIRATION OF SUCH THREE YEAR
PERIOD, TO MAINTAIN THE CONFIDENTIALITY OF SUCH INFORMATION FOR AN ADDITIONAL
THREE YEAR PERIOD.  EACH OF THE BORROWER, THE GENERAL PARTNER AND THE GUARANTORS
WAIVES ANY AND ALL OTHER RIGHTS IT MAY HAVE TO CONFIDENTIALITY AS AGAINST THE
AGENT AND THE LENDERS ARISING BY CONTRACT, AGREEMENT, STATUTE OR LAW EXCEPT AS
EXPRESSLY STATED IN THIS SECTION 12.15.


SECTION 12.16.  EXCULPATION PROVISIONS.

EACH OF THE PARTIES HERETO SPECIFICALLY AGREES THAT IT HAS A DUTY TO READ THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS AND AGREES THAT IT IS CHARGED WITH NOTICE
AND KNOWLEDGE OF THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT
IT HAS IN FACT READ THIS AGREEMENT AND IS FULLY INFORMED AND HAS FULL NOTICE AND
KNOWLEDGE OF THE TERMS, CONDITIONS AND EFFECTS OF THIS AGREEMENT; THAT IT HAS
BEEN REPRESENTED BY INDEPENDENT LEGAL COUNSEL OF ITS CHOICE THROUGHOUT THE
NEGOTIATIONS PRECEDING ITS EXECUTION OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS; AND HAS RECEIVED THE ADVICE OF ITS ATTORNEY IN ENTERING INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND THAT IT RECOGNIZES THAT CERTAIN OF
THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS RESULT IN ONE PARTY
ASSUMING THE LIABILITY INHERENT IN SOME ASPECTS OF THE TRANSACTION AND RELIEVING
THE OTHER PARTY OF ITS RESPONSIBILITY FOR SUCH LIABILITY.  EACH PARTY HERETO
AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE VALIDITY OR ENFORCEABILITY OF
ANY EXCULPATORY PROVISION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS ON THE
BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE OF SUCH PROVISION.

83


--------------------------------------------------------------------------------





SECTION 12.17.  SEPARATENESS.

The Lenders acknowledge that (i) the Lenders have advanced funds to the Borrower
in reliance upon the separateness of the Borrower and the General Partner from
each other and of the Borrower and the General Partner from any other Persons,
including Carlyle/Riverstone BPL Holdings II, L.P., and (ii) the Borrower has
assets and liabilities that are separate from those of other Persons, including
Buckeye GP Holdings L.P. and the General Partner.


SECTION 12.18.  PATRIOT ACT.


THE ADMINISTRATIVE AGENT AND EACH LENDER HEREBY NOTIFIES THE LOAN PARTIES THAT
PURSUANT TO THE REQUIREMENTS OF THE USA PATRIOT ACT (TITLE III OF PUB. L. 107-56
(SIGNED INTO LAW OCTOBER 26, 2001)) (THE “PATRIOT ACT”), IT IS REQUIRED TO
OBTAIN, VERIFY AND RECORD INFORMATION THAT IDENTIFIES EACH LOAN PARTY, WHICH
INFORMATION INCLUDES THE NAME AND ADDRESS OF SUCH LOAN PARTY AND OTHER
INFORMATION THAT WILL ALLOW SUCH LENDER OR THE ADMINISTRATIVE AGENT, AS
APPLICABLE, TO IDENTIFY SUCH LOAN PARTY IN ACCORDANCE WITH THE PATRIOT ACT. 
EACH LOAN PARTY SHALL, AND SHALL CAUSE EACH OF ITS SUBSIDIARIES TO, PROVIDE TO
THE EXTENT COMMERCIALLY REASONABLE, SUCH INFORMATION AND TAKE SUCH OTHER ACTIONS
AS ARE REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT OR ANY LENDER IN ORDER
TO ASSIST THE ADMINISTRATIVE AGENT AND THE LENDERS IN MAINTAINING COMPLIANCE
WITH THE PATRIOT ACT.


SECTION 12.19.  LOCATION OF CLOSING.

Each Lender acknowledges and agrees that it has delivered, with the intent to be
bound, its executed counterparts of this Agreement to Agent, c/o King & Spalding
LLP, 1185 Avenue of the Americas, New York, New York 10036.  Borrower
acknowledges and agrees that it has delivered, with the intent to be bound, its
executed counterparts of this Agreement and each other Loan Document, together
with all other documents, instruments, opinions, certificates and other items
required under Section 3.1, to Agent, c/o King & Spalding LLP, 1185 Avenue of
the Americas, New York, New York 10036.  All parties agree that closing of the
transactions contemplated by this Credit Agreement shall be deemed to have
occurred in New York.

[Signatures Begin on Next Page]

84


--------------------------------------------------------------------------------


The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.

BORROWER:

BUCKEYE PARTNERS, L.P.

 

 

 

By

Buckeye GP LLC, its sole general partner

 

 

 

 

 

 

 

By

 

/s/ ROBERT B. WALLACE

 

 

 

 

Name:

Robert B. Wallace

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

Address for Notices:

 

 

 

5 Radnor Corporate Center

 

Suite 500

 

100 Matsonford Road

 

Radnor, PA 19087

 

Telecopier No.: 610/971-9296

 

Telephone No.: 610/254-4600

 

Attention: Senior Vice President, Finance

 

 

[SIGNATURE PAGE TO CREDIT AGREEMENT – BUCKEYE PARTNERS, L.P.]

S-1


--------------------------------------------------------------------------------




 

LENDER, ISSUING BANK

 

 

AND AGENT:

SUNTRUST BANK

 

 

 

By

/s/ DAVID EDGE

 

 

 

Name:  David Edge

 

 

  Title:  Managing Director

 

 

 

 

 

 

Lending Office for Base Rate Loans and LIBOR

 

Loans:

 

 

 

303 Peachtree Street, N.E.

 

Atlanta, Georgia 30308

 

Telecopier No.: 404/724-3879

 

Telephone No.: 404/532-0432

 

Attention: Agency Services

 

 

 

 

With copies to:

 

 

 

 

303 Peachtree Street, N.E.

 

Atlanta, Georgia 30308

 

Telecopier No.: 404/827-6270

 

Telephone No.: 404/827-6735

 

Attention: David Edge

 

 

 

 

 

Address for Notices:

 

 

 

303 Peachtree Street, N.E.

 

Atlanta, Georgia 30308

 

Telecopier No.: 404/827-6270

 

Telephone No.: 404/827-6735

 

Attention: David Edge

 

 

 

 

With copies to:

 

 

 

 

303 Peachtree Street, N.E.

 

Atlanta, Georgia 30308

 

Telecopier No.: 404/724-3879

 

Telephone No.: 404/532-0432

 

Attention: Agency Services

 

 

[SIGNATURE PAGE TO CREDIT AGREEMENT – BUCKEYE PARTNERS, L.P.]

S-2


--------------------------------------------------------------------------------




 

BANK OF AMERICA, N.A.

 

 

 

By

/s/ CHRISTEN A. LACEY

 

 

 

Name:  Christen A. Lacey

 

 

  Title:  Principal

 

 

 

 

 

 

 

 

 

Lending Office for Base Rate Loans and LIBOR

 

Loans:

 

 

 

Bank of America, N.A.

 

100 Federal Street

 

Boston, MA 02110

 

Telecopier No.: 617-310-2628

 

Telephone No.: 617-434-9623

 

Attention: Patricia A. Thompson

 

 

 

 

 

Address for Notices:

 

 

 

Bank of America, N.A.

 

100 Federal Street

 

Boston, MA 02110

 

Telecopier No.: 617-434-3652

 

Telephone No.: 617-434-3384

 

Attention: Robert Valbona

 

 

[SIGNATURE PAGE TO CREDIT AGREEMENT – BUCKEYE PARTNERS, L.P.]

S-3


--------------------------------------------------------------------------------




 

CITIBANK, N.A.

 

 

 

By

/s/ SHIRLEY E. BURROW

 

 

 

Name:  Shirley E. Burrow

 

 

  Title:  Attorney-in-Fact

 

 

 

 

 

 

 

Lending Office for Base Rate Loans and LIBOR

 

Loans:

 

 

 

Citibank, N.A.

 

One Penn’s Way

 

New Castle, DE 19720

 

Telecopier No.: 212-994-0847

 

Telephone No.: 302-894-6109

 

Attention: Dennis Banfield

 

 

 

 

 

Address for Notices:

 

 

 

Citibank, N.A.

 

One Penn’s Way

 

New Castle, DE 19720

 

Telecopier No.: 212-994-0847

 

Telephone No.: 302-894-6109

 

Attention: Dennis Banfield

 

 

[SIGNATURE PAGE TO CREDIT AGREEMENT – BUCKEYE PARTNERS, L.P.]

 

S-4


--------------------------------------------------------------------------------




 

BNP PARIBAS

 

 

 

By

/s/ J. ONISCHUK

 

 

 

Name:  J. Onischuk

 

 

  Title:  Director

 

 

 

 

 

 

 

 

 

BNP PARIBAS

 

 

 

By

/s/ RUSSELL OTTS

 

 

 

Name:  Russell Otts

 

 

  Title:  Vice President

 

 

 

 

 

 

 

 

 

Lending Office for Base Rate Loans and LIBOR

 

Loans:

 

 

 

BNP Paribas

 

919 Third Avenue

 

New York, NY 10022

 

Telecopier No.: 212-841-2683

 

Telephone No.: 212-471-6626

 

Attention: Cory Lantin

 

 

 

 

 

Address for Notices:

 

 

 

BNP Paribas

 

919 Third Avenue

 

New York, NY 10022

 

Telecopier No.: 212-841-2683

 

Telephone No.: 212-471-6626

 

Attention: Cory Lantin

 

[SIGNATURE PAGE TO CREDIT AGREEMENT – BUCKEYE PARTNERS, L.P.]

S-5


--------------------------------------------------------------------------------




 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

By

/s/ TARA NARASIMAN

 

 

 

Name:  Tara Narasiman

 

 

  Title:  Associate

 

 

 

 

 

 

 

Lending Office for Base Rate Loans and LIBOR

 

Loans:

 

 

 

JPMorgan Chase Bank, N.A.

 

10 South Dearborn, Floor 19

 

10468-19

 

Chicago, IL 60603-2003

 

Telecopier No.: 312-385-7069

 

Telephone No.: 312-385-7096

 

Attention: Cindy Miller

 

 

 

 

 

Address for Notices:

 

 

 

JPMorgan Chase Bank, N.A.

 

712 Main 12th floor

 

01525-12

 

Houston, TX 77002

 

Telecopier No.: 713-216-7738

 

Telephone No.: 713-216-7794

 

Attention: Tara Narasiman

 

 

[SIGNATURE PAGE TO CREDIT AGREEMENT – BUCKEYE PARTNERS, L.P.]

S-6


--------------------------------------------------------------------------------




 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

 

 

By

/s/ PAUL PRITCHETT

 

 

 

Name:  Paul Pritchett

 

 

  Title:  Vice President

 

 

 

 

 

 

 

Lending Office for Base Rate Loans and LIBOR

 

Loans:

 

 

 

Wachovia Bank, National Association

 

201 South College Street, 9th Floor

 

Charlotte, NC 28288

 

Telecopier No.: 704-715-0097

 

Telephone No.: 704-383-0905

 

Attention: Todd Tucker

 

 

 

 

 

Address for Notices:

 

 

 

Wachovia Bank, National Association

 

171 17th Street, 3rd Floor

 

Atlanta, GA 30363

 

Telecopier No.: 404-214-3751

 

Telephone No.: 404-214-1433

 

Attention: Paul Pritchett

 

 

[SIGNATURE PAGE TO CREDIT AGREEMENT – BUCKEYE PARTNERS, L.P.]

S-7


--------------------------------------------------------------------------------




 

DEUTSCHE BANK AG NEW YORK BRANCH

 

 

 

By

/s/ MING K. CHU

 

 

 

Name:  Ming K. Chu

 

 

  Title:  Vice President

 

 

 

 

By

/s/ VINCENT WONG

 

 

 

Name:  Vincent Wong

 

 

  Title:  Vice President

 

 

 

 

 

 

 

Lending Office for Base Rate Loans and LIBOR

 

Loans:

 

 

 

Deutsche Bank AG New York Branch

 

90 Hudson Street, Floor 1

 

Jersey City, NJ 07302

 

Telecopier No.: 201-593-2313

 

Telephone No.: 201-593-2202

 

Attention: Joe Cusmai

 

 

 

 

 

Address for Notices:

 

 

 

Deutsche Bank AG New York Branch

 

700 Louisiana Street, Floor 15

 

Houston, TX 77002

 

Telecopier No.: 832-239-4693

 

Telephone No.: 832-239-4622

 

Attention: Russell Johnson

 

[SIGNATURE PAGE TO CREDIT AGREEMENT – BUCKEYE PARTNERS, L.P.]

S-8


--------------------------------------------------------------------------------


 

THE ROYAL BANK OF SCOTLAND plc

 

 

 

By

/s/ MATTHEW MAIN

 

 

 

Name: Matthew Main

 

 

  Title: Managing Director

 

 

 

 

 

 

 

Lending Office for Base Rate Loans and LIBOR
Loans:

 

 

 

The Royal Bank of Scotland

 

New York Branch

 

101 Park Avenue, 6th Floor

 

New York, NY 10178

 

Telecopier No.: 212-401-1494

 

Telephone No.: 212-401-1335

 

Attention: Claudia Ramirez

 

 

 

 

 

Address for Notices:

 

 

 

The Royal Bank of Scotland

 

New York Branch

 

101 Park Avenue, 6th Floor

 

New York, NY 10178

 

Telecopier No.: 212-401-1494

 

Telephone No.: 212-401-1335

 

Attention: Claudia Ramirez

 

 

[SIGNATURE PAGE TO CREDIT AGREEMENT – BUCKEYE PARTNERS, L.P.]

S-9


--------------------------------------------------------------------------------




 

ROYAL BANK OF CANADA

 

 

 

By

/s/ JASON S. YORK

 

 

 

Name:  Jason S. York

 

 

  Title:  Authorized Signatory

 

 

 

 

Lending Office for Base Rate Loans and LIBOR
Loans:

 

 

 

Royal Bank of Canada

 

New York Branch

 

One Liberty Plaza, 3rd Floor

 

New York, NY 10006-1404

 

Telecopier: 212-428-2372

 

Telephone: 212-428-6332

 

Attention: US Specialized Service Officer

 

 

 

With copies to:

 

 

 

Royal Bank of Canada

 

3900 Williams Tower

 

2800 Post Oak Blvd.

 

Houston, TX 77056

 

Telecopier: 713-403-5624

 

Telephone: 713-403-5679

 

Attention: Jason York

 

 

 

Address for Notices:

 

 

 

Royal Bank of Canada

 

New York Branch

 

One Liberty Plaza, 3rd Floor

 

New York, NY 10006-1404

 

Telecopier: 212-428-2372

 

Telephone: 212-428-6332

 

Attention: US Specialized Service Officer

 

 

 

With copies to:

 

 

 

Royal Bank of Canada

 

3900 Williams Tower

 

2800 Post Oak Blvd.

 

Houston, TX 77056

 

Telecopier: 713-403-5624

 

Telephone: 713-403-5679

 

Attention: Jason York

 

 

[SIGNATURE PAGE TO CREDIT AGREEMENT – BUCKEYE PARTNERS, L.P.]

S-10


--------------------------------------------------------------------------------




 

BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

 

HOUSTON AGENCY

 

 

 

By

/s/ K. GLASSCOCK

 

 

 

Name:  K. Glasscock

 

 

  Title:  VP & Manager

 

 

 

 

 

 

 

Lending Office for Base Rate Loans and LIBOR
Loans:

 

 

 

Bank of Tokyo-Mitsubishi UFJ, Ltd., Houston
Agency

 

Info Svc Plaza III

 

34 Exchange Place

 

Jersey City, NJ 07302

 

Telecopier No.: 201-521-2338

 

Telephone No.: 201-413-8566/8571

 

Attention: Jimmy Yu/Maria DeJesus

 

 

 

 

 

Address for Notices:

 

 

 

Bank of Tokyo-Mitsubishi UFJ, Ltd., Houston
Agency

 

1100 Louisiana, Suite 2800

 

Houston, TX 77002

 

Telecopier No.: 713-658-0116

 

Telephone No.: 713-655-3869

 

Attention: John McIntyre

 

 

[SIGNATURE PAGE TO CREDIT AGREEMENT – BUCKEYE PARTNERS, L.P.]

S-11


--------------------------------------------------------------------------------




 

MORGAN STANLEY BANK

 

 

 

By

/s/ DANIEL TWENGE

 

 

 

Name:  Daniel Twenge

 

 

  Title:  Authorized Signatory

 

 

Morgan Stanley Bank

 

 

 

 

Lending Office for Base Rate Loans and LIBOR
Loans:

 

 

 

Morgan Stanley Bank

 

 

 

 

 

 

 

Telecopier No.:

 

Telephone No.:

 

Attention:

 

 

 

 

 

Address for Notices:

 

 

 

Morgan Stanley Bank

 

 

 

 

 

 

 

 

 

Telecopier No.:

 

Telephone No.:

 

Attention:

 

 

[SIGNATURE PAGE TO CREDIT AGREEMENT – BUCKEYE PARTNERS, L.P.]

S-12


--------------------------------------------------------------------------------




 

WELLS FARGO BANK, N.A.

 

 

 

By

/s/ OLEG KOGAN

 

 

 

Name:  Oleg Kogan

 

 

  Title:  Relationship Manager

 

 

 

 

 

 

 

Lending Office for Base Rate Loans and LIBOR
Loans:

 

 

 

Wells Fargo Bank, N.A.

 

1700 Lincoln Street

 

Denver, CO 80217

 

Telecopier No.: 303-863-2729

 

Telephone No.: 303-863-5411

 

Attention: Jackie Duncan

 

 

 

 

 

Address for Notices:

 

 

 

Wells Fargo Bank, N.A.

 

1700 Lincoln Street

 

Denver, CO 80203

 

Telecopier No.: 303-863-5196

 

Telephone No.: 303-863-5367

 

Attention: Oleg Kogan

 

 

[SIGNATURE PAGE TO CREDIT AGREEMENT – BUCKEYE PARTNERS, L.P.]

S-13


--------------------------------------------------------------------------------




 

UBS LOAN FINANCE LLC

 

 

 

By

/s/ RICHARD L. TAVROW

 

 

 

Name:  Richard L. Tavrow

 

 

  Title:  Director

 

 

            Banking Products Service, US

 

 

 

 

 

 

 

By

/s/ IRJA R. OTSA

 

 

 

Name:  Irja R. Otsa

 

 

  Title:  Assoicate Director
             Banking Products Service, US

 

 

 

 

 

 

 

Lending Office for Base Rate Loans and LIBOR
Loans:

 

 

 

UBS Loan Finance LLC

 

677 Washington Boulevard

 

Stamford, CT 06901

 

Telecopier No.: 203-719-3888

 

Telephone No.: 203-719-3143

 

Attention: Safraz Hassan

 

 

 

 

 

Address for Notices:

 

 

 

UBS Loan Finance LLC

 

677 Washington Boulevard

 

Stamford, CT 06901

 

Telecopier No.: 203-719-3888

 

Telephone No.: 203-719-3143

 

Attention: Safraz Hassan

 

 

[SIGNATURE PAGE TO CREDIT AGREEMENT – BUCKEYE PARTNERS, L.P.]

S-14


--------------------------------------------------------------------------------




 

 

MERRILL LYNCH BANK USA

 

 

 

By

/s/ LOUIS ALDER

 

 

 

Name:  Louis Alder

 

 

  Title:  Director

 

 

 

 

 

 

 

Lending Office for Base Rate Loans and LIBOR
Loans:

 

 

 

Merrill Lynch Bank USA

 

15 W. South Temple, Suite 300

 

Salt Lake City, UT 84101

 

Telecopier No.: 801-359-4667

 

Telephone No.: 801-933-8631

 

Attention: Mark Cannon

 

 

 

 

 

Address for Notices:

 

 

 

Merrill Lynch Bank USA

 

15 W. South Temple, Suite 300

 

Salt Lake City, UT 84101

 

Telecopier No.: 801-359-4667

 

Telephone No.: 801-933-8631

 

Attention: Mark Cannon

 

 

[SIGNATURE PAGE TO CREDIT AGREEMENT – BUCKEYE PARTNERS, L.P.]

S-15


--------------------------------------------------------------------------------




 

WILLIAM STREET CREDIT CORPORATION

 

 

 

By

/s/ MARK WAZTON

 

 

 

Name:  Mark Wazton

 

 

  Title:  Asst Vice President

 

 

 

 

 

 

 

Lending Office for Base Rate Loans and LIBOR
Loans:

 

 

 

William Street Credit Corporation

 

30 Hudson Street – 17th Floor

 

Jersey City, NJ 07302

 

Telecopier No.: 212-357-4597

 

Telephone No.: 212-357-7570

 

Attention: Philip F. Green

 

 

 

 

 

Address for Notices:

 

 

 

William Street Credit Corporation

 

30 Hudson Street – 17th Floor

 

Jersey City, NJ 07302

 

Telecopier No.: 212-428-1243

 

Telephone No.: 917-343-8319

 

Attention: Pedro Ramirez

 

 

[SIGNATURE PAGE TO CREDIT AGREEMENT – BUCKEYE PARTNERS, L.P.]

S-16


--------------------------------------------------------------------------------




 

LEHMAN BROTHERS BANK, FSB

 

 

 

By

/s/ GARY TAYLOR

 

 

 

Name:  Gary Taylor

 

 

  Title:  Senior Vice President

 

 

 

 

 

 

 

Lending Office for Base Rate Loans and LIBOR
Loans:

 

 

 

Lehman Brothers Bank, FSB

 

745 7th Avenue, 5th Floor

 

New York, NY 10019

 

Telecopier No.: 212-520-0450

 

Telephone No.: 212-526-6560

 

Attention: Joseph Lo

 

 

 

 

 

Address for Notices:

 

 

 

Lehman Brothers Bank, FSB

 

745 7th Avenue, 5th Floor

 

New York, NY 10019

 

Telecopier No.: 212-522-0139

 

Telephone No.: 212-526-8625

 

Attention: Janine Shugan

 

[SIGNATURE PAGE TO CREDIT AGREEMENT – BUCKEYE PARTNERS, L.P.]

S-17


--------------------------------------------------------------------------------


ANNEX I
5-YEAR CREDIT AGREEMENT

LIST OF PERCENTAGE SHARES AND REVOLVING CREDIT COMMITMENTS
AS OF CLOSING DATE

Name of Lender

 

Percentage Share

 

Revolving Credit
Commitments

 

SunTrust Bank

 

8.7500000

%

$

35,000,000

 

Wachovia Bank, National Association

 

8.7500000

%

$

35,000,000

 

Bank of America, N.A.

 

7.5000000

%

$

30,000,000

 

Citibank, N.A.

 

7.5000000

%

$

30,000,000

 

JPMorgan Chase Bank, N.A.

 

7.5000000

%

$

30,000,000

 

BNP Paribas

 

7.5000000

%

$

30,000,000

 

Deutsche Bank AG, New York Branch

 

7.5000000

%

$

30,000,000

 

The Royal Bank of Scotland plc

 

7.5000000

%

$

30,000,000

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd., Houston Agency

 

7.5000000

%

$

30,000,000

 

Royal Bank of Canada

 

6.0000000

%

$

24,000,000

 

UBS Loan Finance LLC

 

6.0000000

%

$

24,000,000

 

Wells Fargo Bank, N.A.

 

6.0000000

%

$

24,000,000

 

Lehman Brothers Bank, FSB

 

3.0000000

%

$

12,000,000

 

Merrill Lynch Bank USA

 

3.0000000

%

$

12,000,000

 

Morgan Stanley Bank

 

3.0000000

%

$

12,000,000

 

William Street Credit Corporation

 

3.0000000

%

$

12,000,000

 

Total

 

100.0000000

%

$

400,000,000

 

 

I-1


--------------------------------------------------------------------------------


EXHIBIT A
FORM OF BORROWING, CONTINUATION AND CONVERSION REQUEST

                           , 20   

BUCKEYE PARTNERS, L.P., a Delaware limited partnership (the “Borrower”),
pursuant to the Credit Agreement dated as of November 13, 2006, among the
Borrower, SunTrust Bank, as administrative agent for the lenders (the “Lenders”)
which are or become parties thereto, and such Lenders (together with all
amendments or supplements thereto, the “Credit Agreement”), hereby makes the
requests indicated below (unless otherwise defined herein, capitalized terms are
defined in the Credit Agreement):

o                                       1.                         Loans:

(a)                      Aggregate amount of new Loans to be
$                                    ;

(b)                     Requested funding date is                            ,
20     ;

(c)                      $                                     of such
borrowings are to be LIBOR Loans;

$                                     of such borrowings are to be Base Rate
Loans; and

(d)                     Length of Interest Period for LIBOR Loans is:
                                    .

o                                       2.                         LIBOR Loan
Continuation for LIBOR Loans maturing on                            .

(a)                      Aggregate amount to be continued as LIBOR Loans is
$                                    ;

(b)                     Aggregate amount to be converted to Base Rate Loans is
$                                    ;

(c)                      Length of Interest Period for continued LIBOR Loans is
                                    .

o                                       3.                         Conversion of
Outstanding Base Rate Loans to LIBOR Loans:

Convert $                      of the outstanding Base Rate Loans to LIBOR Loans
on                      with an Interest Period of                       .

o                                       4.                         Conversion of
outstanding LIBOR Loans to Base Rate Loans:

Convert $                                     of the outstanding LIBOR Loans
with Interest Period maturing on                            , 20   , to Base
Rate Loans.

A-1


--------------------------------------------------------------------------------




The undersigned certifies that he is the                    of the sole general
partner of Borrower, and that as such he is authorized to execute this
certificate on behalf of the Borrower.  The undersigned further certifies,
represents and warrants on behalf of the Borrower that the Borrower is entitled
to receive the requested borrowing, continuation or conversion under the terms
and conditions of the Credit Agreement.

BUCKEYE PARTNERS, L.P.

 

By

Buckeye GP LLC, its sole

 

 

general partner

 

 

 

 

 

 

 

 

By

 

 

 

 

 

Name:

 

 

 

Title:

 

A-2


--------------------------------------------------------------------------------


EXHIBIT B
FORM OF COMPLIANCE CERTIFICATE

The undersigned hereby certifies that it is the general partner of BUCKEYE
PARTNERS, L.P., a Delaware limited partnership (the “Borrower”) and that, as
such, it is authorized to execute this certificate on behalf of the Borrower. 
With reference to the Credit Agreement, dated as of November 13, 2006, among the
Borrower, SunTrust Bank, as administrative agent for the lenders (the “Lenders”)
which are or become a party thereto, and such Lenders (together with all
amendments or supplements thereto being the “Credit Agreement”), the
undersigned, on behalf of the Borrower, represents and warrants as follows (each
capitalized term used herein having the same meaning given to it in the Credit
Agreement unless otherwise specified):

(a)                                  The representations and warranties of the
Borrower contained in Article VII of the Credit Agreement and in the other Loan
Documents and otherwise made in writing by or on behalf of the Borrower pursuant
to the Credit Agreement and the other Loan Documents were true and correct when
made, and are repeated at and as of the time of delivery hereof and are true and
correct at and as of the time of delivery hereof, except (x) as such
representations and warranties are modified to give effect to the transactions
expressly permitted by the Credit Agreement and (y) to the extent such
representations and warranties are expressly limited to an earlier date or the
Required Lenders have expressly consented in writing to the contrary.

(b)                                 The Borrower has performed and complied with
all agreements and conditions contained in the Credit Agreement and in the other
Loan Documents required to be performed or complied with by it prior to or at
the time of delivery hereof.

(c)                                  None of the Borrower or any Restricted
Subsidiary of the Borrower has incurred any material liabilities, direct or
contingent, since [date of last audited financial statements delivered] except
those set forth in Schedule 9.01 to the Credit Agreement and except those not
prohibited by the terms of the Credit Agreement or consented to by the Lenders
in writing.

(d)                                 Since [date of last audited financial
statements delivered], no change has occurred, either in any case or in the
aggregate, in the condition, financial or otherwise, of the Borrower or any
Subsidiary of the Borrower which would have a Material Adverse Effect.

(e)                                  There exists, and, after giving effect to
the Loan or Loans with respect to which this certificate is being delivered,
will exist, no Default under the Credit Agreement.

(f)                                    The financial statements furnished to the
Agent with this certificate fairly present, in all material respects, the
consolidated financial condition and results of operations of the Borrower and
its Consolidated Subsidiaries as at the end of, and for, the [fiscal
quarter][fiscal year] ending and such financial statement have been prepared in
accordance with the accounting requirements specified in the Credit Agreement.

B-1


--------------------------------------------------------------------------------




(g)                                 Attached hereto are the detailed
computations necessary to determine whether the Borrower is in compliance with
Section 9.12 of the Credit Agreement as of the end of the [fiscal quarter]
[fiscal year] ending                                    .

The officer signing this Certificate on behalf of the General Partner hereby
certifies that he/she holds the office set forth under his/her signature and is
authorized to execute this Certificate on behalf of the General Partner.

EXECUTED AND DELIVERED this       day of                                , 20   .

 

BUCKEYE PARTNERS, L.P.

 

 

 

By:

Buckeye GP LLC, its sole

 

 

general partner

 

 

 

 

 

 

 

 

By

 

 

 

 

 

Name:

 

 

 

Title:

 

B-2


--------------------------------------------------------------------------------


EXHIBIT C
FORM OF ASSIGNMENT AGREEMENT

ASSIGNMENT AGREEMENT (“Agreement”) dated as of                             ,
20      between:                                                      (the
“Assignor”) and                                                          (the
“Assignee”).

RECITALS

A.            The Assignor is a party to the Credit Agreement dated as of
November 13, 2006 (as amended and supplemented and in effect from time to time,
the “Credit Agreement”) among Buckeye Partners, L.P., a limited partnership (the
“Borrower”), each of the lenders that is or becomes a party thereto as provided
in Section 12.06 of the Credit Agreement (individually, together with its
successors and assigns, a “Lender”, and collectively, together with their
successors and assigns, the “Lenders”), and SunTrust Bank, in its individual
capacity (“SunTrust”) and as administrative agent for the Lenders (in such
capacity, together with its successors in such capacity, the “Agent”).

B.            The Assignor proposes to sell, assign and transfer to the
Assignee, and the Assignee proposes to purchase and assume from the Assignor,
[all][a portion] of the Assignor’s Revolving Credit Commitment, outstanding
Loans and its Percentage Share of the outstanding LC Exposure, all on the terms
and conditions of this Agreement.

C.            In consideration of the foregoing and the mutual agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

ARTICLE I
DEFINITIONS

Section 1.01.  Definitions.

All capitalized terms used but not defined herein have the respective meanings
given to such terms in the Credit Agreement.

Section 1.02.  Other Definitions.

As used herein, the following terms have the following respective meanings:

“Assigned Interest” shall mean all of Assignor’s rights and obligations
(i) under the Credit Agreement and the other Loan Documents in respect of the
Revolving Credit Commitment of the Assignor in the principal amount equal to
$                             including, without limitation, any obligation to
participate pro rata in any LC Exposure, and (ii) to make Loans under the
Revolving Credit Commitment and any right to receive payments for the Loans
outstanding under the Revolving Credit Commitment assigned hereby of
$                             (the “Loan Balance”), plus the interest and fees
which will accrue from and after the Assignment Date.

C-1


--------------------------------------------------------------------------------




“Assignment Date” shall mean                             , 200   .

ARTICLE II
SALE AND ASSIGNMENT

Section 2.01.  Sale and Assignment.

On the terms and conditions set forth herein, effective on and as of the
Assignment Date, the Assignor hereby sells, assigns and transfers to the
Assignee, and the Assignee hereby purchases and assumes from the Assignor, all
of the right, title and interest of the Assignor in and to, and all of the
obligations of the Assignor in respect of, the Assigned Interest.  Such sale,
assignment and transfer is without recourse and, except as expressly provided in
this Agreement, without representation or warranty.

Section 2.02.  Assumption of Obligations.

The Assignee agrees with the Assignor (for the express benefit of the Assignor
and the Borrower) that the Assignee will, from and after the Assignment Date,
perform all of the obligations of the Assignor in respect of the Assigned
Interest.  From and after the Assignment Date: (a) the Assignor shall be
released from the Assignor’s obligations in respect of the Assigned Interest,
and (b) the Assignee shall be entitled to all of the Assignor’s rights, powers
and privileges under the Credit Agreement and the other Loan Documents in
respect of the Assigned Interest.

Section 2.03.  Consent by Agent.

By executing this Agreement as provided below, in accordance with
Section 12.06(b)of the Credit Agreement, the Agent hereby acknowledges notice of
the transactions contemplated by this Agreement and consents to such
transactions.

ARTICLE III
PAYMENTS

Section 3.01.  Payments.

As consideration for the sale, assignment and transfer contemplated by
Section 2.01 hereof, the Assignee shall, on the Assignment Date, assume
Assignor’s obligations in respect of the Assigned Interest and pay to the
Assignor an amount equal to the [Loan Balance], if any.  An amount equal to all
accrued and unpaid interest and fees shall be paid to the Assignor as provided
in Section 3.02(iii) below.  Except as otherwise provided in this Agreement, all
payments hereunder shall be made in Dollars and in immediately available funds,
without setoff, deduction or counterclaim.

Section 3.02.  Allocation of Payments.

The Assignor and the Assignee agree that (i) the Assignor shall be entitled to
any payments of principal with respect to the Assigned Interest made prior to
the Assignment Date, together with any interest and fees with respect to the
Assigned Interest accrued prior to the

C-2


--------------------------------------------------------------------------------




Assignment Date, (ii) the Assignee shall be entitled to any payments of
principal with respect to the Assigned Interest made from and after the
Assignment Date, together with any and all interest and fees with respect to the
Assigned Interest accruing from and after the Assignment Date, and (iii) the
Agent is authorized and instructed to allocate payments received by it for
account of the Assignor and the Assignee as provided in the foregoing clauses. 
Each party hereto agrees that it will hold any interest, fees or other amounts
that it may receive to which the other party hereto shall be entitled pursuant
to the preceding sentence for account of such other party and pay, in like money
and funds, any such amounts that it may receive to such other party promptly
upon receipt.

Section 3.03.  Further Assurances.

The Assignor and the Assignee hereby agree to execute and deliver such other
instruments, and take such other actions, as either party may reasonably request
in connection with the transactions contemplated by this Agreement.

ARTICLE IV
CONDITIONS PRECEDENT

Section 4.01.  Conditions Precedent.

The effectiveness of the sale, assignment and transfer contemplated hereby is
subject to the satisfaction of each of the following conditions precedent:

(a)           the execution and delivery of this Agreement by the Assignor and
the Assignee;

(b)           the receipt by the Assignor of the payment required to be made by
the Assignee under Section 3.01 hereof;

(c)           the acknowledgment and consent by the Agent contemplated by
Section 2.03 hereof; and

(d)           the consent of the Borrower to the extent required under Section
of 12.06 of the Credit Agreement.

ARTICLE V
REPRESENTATIONS AND WARRANTIES

Section 5.01.  Representations and Warranties of the Assignor.

The Assignor represents and warrants to the Assignee as follows:

(a)           it has all requisite power and authority, and has taken all action
necessary to execute and deliver this Agreement and to fulfill its obligations
under, and consummate the transactions contemplated by, this Agreement;

C-3


--------------------------------------------------------------------------------




(b)           the execution, delivery and compliance with the terms hereof by
Assignor and the delivery of all instruments required to be delivered by it
hereunder do not and will not violate any Governmental Requirement applicable to
it;

(c)           this Agreement has been duly executed and delivered by it and
constitutes the legal, valid and binding obligation of the Assignor, enforceable
against it in accordance with its terms;

(d)           all approvals and authorizations of, all filings with and all
actions by any Governmental Authority necessary for the validity or
enforceability of its obligations under this Agreement have been obtained;

(e)           the Assignor has good title to, and is the sole legal and
beneficial owner of, the Assigned Interest, free and clear of all Liens, claims,
participations or other charges of any nature               whatsoever; and

(f)            the transactions contemplated by this Agreement are commercial
banking transactions entered into in the ordinary course of the banking business
of the Assignor.

Section 5.02.  Disclaimer.

Except as expressly provided in Section 5.01 hereof, the Assignor does not make
any representation or warranty, nor shall it have any responsibility to the
Assignee, with respect to the accuracy of any recitals, statements,
representations or warranties contained in the Credit Agreement or in any
certificate or other document referred to or provided for in, or received by any
Lender under, the Credit Agreement, or for the value, validity, effectiveness,
genuineness, execution, effectiveness, legality, enforceability or sufficiency
of the Credit Agreement or any other document referred to or provided for
therein or for any failure by the Borrower or any other Person (other than
Assignor) to perform any of its obligations thereunder prior or for the
existence, value, perfection or priority of any collateral security or the
financial or other condition of the Borrower or the Subsidiaries [or any other
obligor or guarantor], or any other matter relating to the Credit Agreement or
any other Loan Document or any extension of credit thereunder.

Section 5.03.  Representations and Warranties of the Assignee.

The Assignee represents and warrants to the Assignor as follows:

(a)           it has all requisite power and authority, and has taken all action
necessary to execute and deliver this Agreement and to fulfill its obligations
under, and consummate the transactions contemplated by, this Agreement;

(b)           the execution, delivery and compliance with the terms hereof by
Assignee and the delivery of all instruments required to be delivered by it
hereunder do not and will not violate any Governmental Requirement applicable to
it;

C-4


--------------------------------------------------------------------------------




(c)           this Agreement has been duly executed and delivered by it and
constitutes the legal, valid and binding obligation of the Assignee, enforceable
against it in accordance with its terms;

(d)           all approvals and authorizations of, all filings with and all
actions by any Governmental Authority necessary for the validity or
enforceability of its obligations under this Agreement have been obtained;

(e)           the Assignee has fully reviewed the terms of the Credit Agreement
and the other Loan Documents and has independently and without reliance upon the
Assignor, and based on such information as the Assignee has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement;

(f)            the Assignee hereby affirms that the representations contained in
Section 4.06(d) of the Credit Agreement, if applicable, are true and accurate as
to it and the Assignee has contemporaneously herewith delivered to the Agent and
the Borrower such certifications as are required thereby to avoid the
withholding taxes referred to in Section 4.06(d); and

(g)           the transactions contemplated by this Agreement are commercial
banking transactions entered into in the ordinary course of the banking business
of the Assignee.

ARTICLE VI
MISCELLANEOUS

Section 6.01.  Notices.

All notices and other communications provided for herein (including, without
limitation, any modifications of, or waivers, requests or consents under, this
Agreement) shall be given or made in writing (including, without limitation, by
telex or telecopy) to the intended recipient at its “Address for Notices”
specified below its name on the signature pages hereof or, as to either party,
at such other address as shall be designated by such party in a notice to the
other party.

Section 6.02.  Amendment, Modification or Waiver.

No provision of this Agreement may be amended, modified or waived except by an
instrument in writing signed by the Assignor and the Assignee, and consented to
by the Agent.

Section 6.03.  Successors and Assigns.

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns.  The
representations and warranties made herein by the Assignee are also made for the
benefit of the Agent and the Borrower, and the Assignee agrees that the Agent
and the Borrower are entitled to rely upon such representations and warranties.

C-5


--------------------------------------------------------------------------------




Section 6.04.  Assignments.

Neither party hereto may assign any of its rights or obligations hereunder
except in accordance with the terms of the Credit Agreement.

Section 6.05.  Captions.

The captions and section headings appearing herein are included solely for
convenience of reference and are not intended to affect the interpretation of
any provision of this Agreement.

Section 6.06.  Counterparts.

This Agreement may be executed in any number of counterparts, each of which
shall be identical and all of which, taken together, shall constitute one and
the same instrument, and each of the parties hereto may execute this Agreement
by signing any such counterpart.

Section 6.07.  Governing Law.

This Agreement shall be governed by, and construed in accordance with, the law
of the State of New York.

Section 6.08.  Expenses.

To the extent not paid by the Borrower pursuant to the terms of the Credit
Agreement, each party hereto shall bear its own expenses in connection with the
execution, delivery and performance of this Agreement.

Section 6.09.  Waiver of Jury Trial.

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

C-6


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement to
be executed and delivered as of the date first above written.

ASSIGNOR:

 

 

 

 

 

 

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Address for Notices:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Telecopier No.:

 

 

 

Telephone No.:

 

 

 

Attention:

 

 

 

 

 

 

 

ASSIGNEE:

 

 

 

 

 

 

 

 

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Address for Notices:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Telecopier No.:

 

 

 

Telephone No.:

 

 

 

Attention:

 

 

C-7


--------------------------------------------------------------------------------




 

ACKNOWLEDGED AND CONSENTED TO:

 

 

 

 

,

 

as Agent

 

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

C-8


--------------------------------------------------------------------------------


EXHIBIT D-1

RESTRICTED SUBSIDIARIES
AS OF THE DATE HEREOF

Buckeye Pipe Line Company, L.P.
Buckeye Pipe Line Holdings, L.P.
Buckeye Gulf Coast Holdings I, LLC
Buckeye Gulf Coast Holdings II, LLC
Buckeye Gulf Coast Pipe Lines, L.P.
Buckeye Terminals, LLC
NORCO Pipe Line Company, LLC
Everglades Pipe Line Company, L.P.
Laurel Pipe Line Company, L.P.
Wood River Pipe Lines LLC
Buckeye Pipe Line Transportation, LLC
Buckeye Texas Pipe Line Company, L.P.
Buckeye NGL Pipe Lines LLC
Ferrysburg Terminal, LLC

D-1


--------------------------------------------------------------------------------




EXHIBIT D-2

UNRESTRICTED SUBSIDIARIES
AS OF THE DATE HEREOF

WesPac Pipelines – Austin LLC
WesPac Pipelines - Memphis LLC
WesPac Pipelines - Reno LLC
WesPac Pipelines – San Diego LLC
WesPac Pipelines – San Jose LLC
Buckeye Products Pipe Line, L.P.
Gulf Coast Pipe Line, L.P.
Gulf Coast / Products GP Holding LLC
Gulf Coast / Products Holding LP

D-2


--------------------------------------------------------------------------------


EXHIBIT E
FORM OF GUARANTY

THIS GUARANTY, dated as of                               , 20    , by [NAME OF
GUARANTOR] (the “Guarantor”), is in favor of SUNTRUST BANK, as administrative
agent (the “Agent”) for the lenders (the “Lenders”) that are or become parties
to the Credit Agreement defined below.

W I T N E S S E T H:

WHEREAS, BUCKEYE PARTNERS, L.P., a Delaware limited partnership (the
“Borrower”), the Agent and the Lenders have entered into that certain 5-Year
Credit Agreement dated as of November 13, 2006 (as the same may be amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”);
and

WHEREAS, one of the terms and conditions stated in the Credit Agreement for the
making of the loans described therein is the execution and delivery to the Agent
for the benefit of the Lenders of this Guaranty;

NOW, THEREFORE, (i) in order to comply with the terms and conditions of the
Credit Agreement, (ii) to induce the Lenders, at any time or from time to time,
to loan monies, with or without security to or for the account of Borrower in
accordance with the terms of the Credit Agreement, (iii) at the special
insistence and request of the Lenders, and (iv) for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Guarantor hereby agrees as follows:

ARTICLE I
GENERAL TERMS

Section 1.01.  Certain Definitions.

As used in this Guaranty, the following terms shall have the following meanings,
unless the context otherwise requires:

“Agent” shall have the meaning assigned such term in the preamble to this
Guaranty.

“Borrower” shall have the meaning assigned such term in the preamble to this
Guaranty.

“Contribution Obligation” shall mean an amount equal, at any time and from time
to time and for each respective Subsidiary Guarantor, to the product of (i) its
Contribution Percentage times (ii) the sum of all payments made previous to or
at the time of calculation by all Subsidiary Guarantors in respect of the
Liabilities, as a Subsidiary Guarantor (less the amount of any such payments
previously returned to any Subsidiary Guarantor by operation of law or
otherwise, but not including payments received by any Subsidiary Guarantor by
way of its rights of subrogation and contribution under Section 2.09 of the
other Guaranty), provided, however, such

E-1


--------------------------------------------------------------------------------




Contribution Obligation for any Subsidiary Guarantor shall in no event exceed
such Subsidiary Guarantor’s Maximum Guaranteed Amount, as defined in the
respective Guaranty of such Subsidiary Guarantor.

“Contribution Percentage” shall mean for any Subsidiary Guarantor for any
applicable date as of which such percentage is being determined, an amount equal
to the quotient of (i) the Net Worth of such Subsidiary Guarantor as of such
date, divided by (ii) the sum of the Net Worth of all the Subsidiary Guarantors
as of such date.

“Credit Agreement” shall have the meaning assigned such term in the preamble to
this Guaranty.

“Guarantor” shall have the meaning assigned such term in the preamble to this
Guaranty.

“Guarantor Claims” shall have the meaning indicated in Section 4.01 hereof.

“Guaranty” shall mean this Guaranty, and where the context indicates, the
Guaranty of any other Subsidiary Guarantor, as the same may from time to time be
amended, supplemented, or otherwise modified.

“Lenders” shall have the meaning assigned such term in the preamble to this
Guaranty.

“Liabilities” shall mean (a) any and all indebtedness, obligations and
liabilities of the Borrower pursuant to the Credit Agreement, including without
limitation, (i) the unpaid principal of and interest under the Credit Agreement,
including without limitation, interest accruing subsequent to the filing of a
petition or other action concerning bankruptcy or other similar proceeding,
(ii) payment of and performance of any and all Hedging Agreements between the
Borrower and any Person which was a Lender or an Affiliate of a Lender at the
time such Hedging Agreement was executed, (iii) payment of and performance of
any and all Letters of Credit, and (iv) any additional Loans made by the Lenders
to the Borrower, and (b) all renewals, rearrangements, substitutions, increases,
extensions for any period, amendments or supplements in whole or in part of the
Credit Agreement or any documents evidencing the above.

“Maximum Guaranteed Amount” shall mean, for any Guarantor, the greater of
(i) the “reasonably equivalent value” or “fair consideration” (or equivalent
concept) received by the Guarantor in exchange for the obligation incurred
hereunder, within the meaning of any applicable state or federal fraudulent
conveyance or transfer laws; or (ii) the lesser of (a) the maximum amount that
will not render the Guarantor insolvent, or (b) the maximum amount that will not
leave the Guarantor with any property deemed an unreasonably small capital. 
Clauses (a) and (b) are and shall be determined pursuant to and as of the
appropriate date mandated by such applicable state or federal fraudulent
conveyance or transfer laws and to the extent allowed by law take into account
the rights to contribution and subrogation under Section 2.08 in each Guaranty
so as to provide for the largest Maximum Guaranteed Amount possible.

E-2


--------------------------------------------------------------------------------




“Net Payments” shall mean an amount equal, at any time and from time to time and
for each respective Subsidiary Guarantor, to the difference of (i) the sum of
all payments made previous to or at the time of calculation by such Subsidiary
Guarantor in respect to the Liabilities, as a Subsidiary Guarantor, and in
respect of its obligations contained in this Guaranty, less (ii) the sum of all
such payments previously returned to such Subsidiary Guarantor by operation of
law or otherwise and including payments received by such Subsidiary Guarantor by
way of its rights of subrogation and contribution under Section 2.08 of the
other Guaranty.

“Net Worth” shall mean for any Subsidiary Guarantor, calculated on and as of any
applicable date on which such amount is being determined, the difference between
(i) the sum of all such Subsidiary Guarantor’s property, at a fair valuation and
as of such date, minus (ii) the sum of all such Subsidiary Guarantor’s debts, at
a fair valuation and as of such date, excluding the Liabilities.

“Subsidiary Guarantors” shall mean the Guarantor and any other Restricted
Subsidiary which executes a guaranty securing the Liabilities.

Section 1.02.  Credit Agreement Definitions.

Unless otherwise defined herein, all terms beginning with a capital letter which
are defined in the Credit Agreement shall have the same meanings herein as
therein.

ARTICLE II
THE GUARANTY

Section 2.01.  Liabilities Guaranteed.

Guarantor hereby irrevocably and unconditionally guarantees in favor of the
Agent for the benefit of the Lenders the prompt payment of the Liabilities when
due, whether at maturity or otherwise, provided, however, that, notwithstanding
anything herein or in any other Loan Document to the contrary, the maximum
liability of Guarantor hereunder shall in no event exceed the Maximum Guaranteed
Amount.

Section 2.02.  Nature of Guaranty.

This Guaranty is an absolute, irrevocable, completed and continuing guaranty of
payment and not a guaranty of collection, and no notice of the Liabilities or
any extension of credit already or hereafter contracted by or extended to
Borrower need be given to Guarantor.  This Guaranty may not be revoked by
Guarantor and shall continue to be effective with respect to debt under the
Liabilities arising or created after any attempted revocation by Guarantor and
shall remain in full force and effect until the Liabilities are paid in full and
the Revolving Credit Commitments are terminated, notwithstanding that from time
to time prior thereto no Liabilities may be outstanding.  The Borrower and the
Lenders may modify, alter, rearrange, extend for any period and/or renew from
time to time, the Liabilities, and the Lenders may waive any Default or Event of
Default without notice to the Guarantor and in such event Guarantor will remain
fully bound hereunder on the Liabilities.  This Guaranty shall continue to be
effective or be reinstated, as the case may be, if at any time any payment of
the Liabilities is rescinded or must otherwise

E-3


--------------------------------------------------------------------------------




be returned by any of the Lenders upon the insolvency, bankruptcy or
reorganization of Borrower or otherwise, all as though such payment had not been
made.  This Guaranty may be enforced by the Agent and any subsequent holder of
any of the Liabilities and shall not be discharged by the assignment or
negotiation of all or part of the Liabilities.  Except as otherwise expressly
provided herein, Guarantor hereby expressly waives presentment, demand, notice
of non-payment, protest and notice of protest and dishonor, notice of Default or
Event of Default, notice of intent to accelerate the maturity and notice of
acceleration of the maturity and any other notice in connection with the
Liabilities, and also notice of acceptance of this Guaranty, acceptance on the
part of the Lenders being conclusively presumed by the Lenders’ request for this
Guaranty and delivery of the same to the Agent.

Section 2.03.  Guarantor’s Waivers.

Guarantor waives any right to require any of the Lenders to (i) proceed against
Borrower or any other person liable on the Liabilities, (ii) enforce any of
their rights against any other guarantor of the Liabilities, (iii) proceed or
enforce any of their rights against or exhaust any security given to secure the
Liabilities, (iv) have Borrower joined with Guarantor in any suit arising out of
this Guaranty and/or the Liabilities, or (v) pursue any other remedy in the
Lenders’ powers whatsoever.  The Lenders shall not be required to mitigate
damages or take any action to reduce, collect or enforce the Liabilities. 
Guarantor waives any defense arising by reason of any disability, lack of
corporate authority or power, or other defense of Borrower or any other
guarantor of the Liabilities, and shall remain liable hereon regardless of
whether Borrower or any other guarantor be found not liable thereon for any
reason.  Whether and when to exercise any of the remedies of the Lenders under
any of the Loan Documents shall be in the sole and absolute discretion of the
Agent, and no delay by the Agent in enforcing any remedy, including delay in
conducting a foreclosure sale, shall be a defense to the Guarantor’s liability
under this Guaranty.

Section 2.04.  Maturity of Liabilities; Payment.

Guarantor agrees that if the maturity of any of the Liabilities is accelerated
by bankruptcy or otherwise, such maturity shall also be deemed accelerated for
the purpose of this Guaranty without demand or notice to Guarantor.  Guarantor
will, forthwith upon notice from the Agent, pay to the Agent the amount due and
unpaid by Borrower and guaranteed hereby.  The failure of the Agent to give this
notice shall not in any way release Guarantor hereunder.

Section 2.05.  Agent’s Expenses.

If Guarantor fails to pay the Liabilities after notice from the Agent of
Borrower’s failure to pay any Liabilities at maturity, and if the Agent obtains
the services of an attorney for collection of amounts owing by Guarantor
hereunder, or obtaining advice of counsel in respect of any of their rights
under this Guaranty, or if suit is filed to enforce this Guaranty, or if
proceedings are had in any bankruptcy, probate, receivership or other judicial
proceedings for the establishment or collection of any amount owing by Guarantor
hereunder, or if any amount owing by Guarantor hereunder is collected through
such proceedings, Guarantor agrees to pay to the Agent the Agent’s reasonable
attorneys’ fees.

E-4


--------------------------------------------------------------------------------




Section 2.06.  Liability.

It is expressly agreed that the liability of the Guarantor for the payment of
the Liabilities guaranteed hereby shall be primary and not secondary.

Section 2.07.  Events and Circumstances Not Reducing or Discharging Guarantor’s
Obligations.

Guarantor hereby consents and agrees to each of the following to the fullest
extent permitted by law, and agrees that Guarantor’s obligations under this
Guaranty shall not be released, diminished, impaired, reduced or adversely
affected by any of the following, and waives any rights (including without
limitation rights to notice) which Guarantor might otherwise have as a result of
or in connection with any of the following:

(a)           Modifications, etc.  Any renewal, extension, modification,
increase, decrease, alteration or rearrangement of all or any part of the
Liabilities or the Credit Agreement or any instrument executed in connection
therewith, or any contract or understanding between Borrower and any of the
Lenders, or any other Person, pertaining to the Liabilities;

(b)           Adjustment, etc.  Any adjustment, indulgence, forbearance or
compromise that might be granted or given by any of the Lenders to Borrower or
Guarantor or any Person liable on the Liabilities;

(c)           Condition of Borrower or Guarantor.  The insolvency, bankruptcy
arrangement, adjustment, composition, liquidation, disability, dissolution,
death or lack of power of Borrower or Guarantor or any other Person at any time
liable for the payment of all or part of the Liabilities; or any dissolution of
Borrower or Guarantor, or any sale, lease or transfer of any or all of the
assets of Borrower or Guarantor, or any changes in the shareholders, partners,
or members of Borrower or Guarantor; or any reorganization of Borrower or
Guarantor;

(d)           Invalidity of Liabilities.  The invalidity, illegality or
unenforceability of all or any part of the Liabilities, or any document or
agreement executed in connection with the Liabilities, for any reason
whatsoever, including without limitation the fact that the Liabilities, or any
part thereof, exceed the amount permitted by law, the act of creating the
Liabilities or any part thereof is ultra vires, the officers or representatives
executing the documents or otherwise creating the Liabilities acted in excess of
their authority, the Liabilities violate applicable usury laws, the Borrower has
valid defenses, claims or offsets (whether at law, in equity or by agreement)
which render the Liabilities wholly or partially uncollectible from Borrower,
the creation, performance or repayment of the Liabilities (or the execution,
delivery and performance of any document or instrument representing part of the
Liabilities or executed in connection with the Liabilities, or given to secure
the repayment of the Liabilities) is illegal, uncollectible, legally impossible
or unenforceable, or the Credit Agreement or other documents or instruments
pertaining to the Liabilities have been forged or otherwise are irregular or not
genuine or authentic;

(e)           Release of Obligors.  Any full or partial release of the liability
of Borrower on the Liabilities or any part thereof, of any co-guarantors, or any
other Person

E-5


--------------------------------------------------------------------------------




now or hereafter liable, whether directly or indirectly, jointly, severally, or
jointly and severally, to pay, perform, guarantee or assure the payment of the
Liabilities or any part thereof, it being recognized, acknowledged and agreed by
Guarantor that Guarantor may be required to pay the Liabilities in full without
assistance or support of any other Person, and Guarantor has not been induced to
enter into this Guaranty on the basis of a contemplation, belief, understanding
or agreement that other parties other than the Borrower will be liable to
perform the Liabilities, or the Lenders will look to other parties to perform
the Liabilities.

(f)            Other Security.  The taking or accepting of any other security,
collateral or guaranty, or other assurance of payment, for all or any part of
the Liabilities;

(g)           Release of Collateral, etc.  Any release, surrender, exchange,
subordination, deterioration, waste, loss or impairment (including without
limitation negligent, willful, unreasonable or unjustifiable impairment) of any
collateral, property or security, at any time existing in connection with, or
assuring or securing payment of, all or any part of the Liabilities;

(h)           Care and Diligence.  The failure of the Lenders or any other
Person to exercise diligence or reasonable care in the preservation, protection,
enforcement, sale or other handling or treatment of all or any part of such
collateral, property or security;

(i)            Status of Liens.  The fact that any collateral, security,
security interest or lien contemplated or intended to be given, created or
granted as security for the repayment of the Liabilities shall not be properly
perfected or created, or shall prove to be unenforceable or subordinate to any
other security interest or lien, it being recognized and agreed by Guarantor
that Guarantor is not entering into this Guaranty in reliance on, or in
contemplation of the benefits of, the validity, enforceability, collectibility
or value of any of the collateral for the Liabilities;

(j)            Payments Rescinded.  Any payment by Borrower to the Lenders is
held to constitute a preference under the bankruptcy laws, or for any reason the
Lenders are required to refund such payment or pay such amount to Borrower or
someone else; or

(k)           Other Actions Taken or Omitted.  Any other action taken or omitted
to be taken with respect to the Credit Agreement, the Liabilities, or the
security and collateral therefor, whether or not such action or omission
prejudices Guarantor or increases the likelihood that Guarantor will be required
to pay the Liabilities pursuant to the terms hereof; it being the unambiguous
and unequivocal intention of Guarantor that Guarantor shall be obligated to pay
the Liabilities when due, notwithstanding any occurrence, circumstance, event,
action, or omission whatsoever, whether contemplated or uncontemplated, and
whether or not otherwise or particularly described herein, except for the full
and final payment and satisfaction of the Liabilities.

Section 2.08.  Right of Subrogation and Contribution.

If Guarantor makes a payment in respect of the Liabilities, it shall be
subrogated to the rights of the Lenders against the Borrower with respect to
such payment and shall have the rights

E-6


--------------------------------------------------------------------------------




of contribution against the other Subsidiary Guarantors set forth in
Section 2.08 of the Subsidiary Guarantors’ Guaranty; provided that Guarantor
shall not enforce its rights to any payment by way of subrogation or by
exercising its rights of contribution or reimbursement or the right to
participate in any security now or hereafter held by or for the benefit of the
Lenders until the Liabilities have been paid in full.  The Guarantor agrees that
after all the Liabilities have been paid in full that if its then current Net
Payments are less than the amount of its then current Contribution Obligation,
Guarantor shall pay to the other Subsidiary Guarantors an amount (together with
any payments required of the other Subsidiary Guarantors by Section 2.08 of each
other Guaranty) such that the Net Payments made by all Subsidiary Guarantors in
respect of the Liabilities shall be shared among all of the Subsidiary
Guarantors in proportion to their respective Contribution Percentage.

ARTICLE III
REPRESENTATIONS AND WARRANTIES

Section 3.01.  By Guarantor.

In order to induce the Lenders to accept this Guaranty, Guarantor represents and
warrants to the Lenders (which representations and warranties will survive the
creation of the Liabilities and any extension of credit thereunder) that:

(a)           Benefit to Guarantor.  Guarantor’s guaranty pursuant to this
Guaranty reasonably may be expected to benefit, directly or indirectly,
Guarantor.

(b)           Existence.  Guarantor is a [limited partnership] duly organized,
legally existing and in good standing under the laws of [the State of Delaware]
and is duly qualified in all jurisdictions wherein the property owned or the
business transacted by it makes such qualification necessary, except where the
failure to be so qualified would not have a Material Adverse Effect.

(c)           Partnership Power and Authorization.  Guarantor is duly authorized
and empowered to execute, deliver and perform this Guaranty and all action on
Guarantor’s part requisite for the due execution, delivery and performance of
this Guaranty has been duly and effectively taken.

(d)           Binding Obligations.  This Guaranty constitutes valid and binding
obligations of Guarantor, enforceable in accordance with its terms (except that
enforcement may be subject to any applicable bankruptcy, insolvency, fraudulent
conveyance, moratorium, or similar laws generally affecting the enforcement of
creditors’ rights).

(e)           No Legal Bar or Resultant Lien.  This Guaranty will not violate
any provisions of Guarantor’s [agreement of limited partnership], or any
contract, agreement, law, regulation, order, injunction, judgment, decree or
writ to which Guarantor is subject, or result in the creation or imposition of
any Lien upon any Properties of Guarantor.

E-7


--------------------------------------------------------------------------------




(f)            No Consent.  Guarantor’s execution, delivery and performance of
this Guaranty does not require the consent or approval of any other Person,
including without limitation any regulatory authority or governmental body of
the United States or any state thereof or any political subdivision of the
United States or any state thereof, except for those consents and approvals, if
any, that have already been obtained.

(g)           Solvency.  The Guarantor hereby represents that (i) it is not
insolvent as of the date hereof and will not be rendered insolvent as a result
of this Guaranty, (ii) it is not engaged in business or a transaction, or about
to engage in a business or a transaction, for which any property or assets
remaining with such Guarantor is unreasonably small capital, and (iii) it does
not intend to incur, or believe it will incur, debts that will be beyond its
ability to pay as such debts mature.

Section 3.02.  No Representation by Lenders.

Neither the Lenders nor any other Person has made any representation, warranty
or statement to the Guarantor in order to induce the Guarantor to execute this
Guaranty.

ARTICLE IV
SUBORDINATION OF INDEBTEDNESS

Section 4.01.  Subordination of All Guarantor Claims.

As used herein, the term “Guarantor Claims” shall mean all debts and liabilities
of Borrower to Guarantor, whether such debts and liabilities now exist or are
hereafter incurred or arise, or whether the obligation of Borrower thereon be
direct, contingent, primary, secondary, several, joint and several, or
otherwise, and irrespective of whether such debts or liabilities be evidenced by
note, contract, open account, or otherwise, and irrespective of the person or
persons in whose favor such debts or liabilities may, at their inception, have
been, or may hereafter be created, or the manner in which they have been or may
hereafter be acquired by Guarantor.  The Guarantor Claims shall include without
limitation all rights and claims of Guarantor against Borrower arising as a
result of subrogation or otherwise as a result of Guarantor’s payment of all or
a portion of the Liabilities.  Until the Liabilities shall be paid and satisfied
in full and Guarantor shall have performed all of its obligations hereunder,
except as otherwise not prohibited by the Credit Agreement, Guarantor shall not
receive or collect, directly or indirectly, from Borrower or any other party any
amount upon the Guarantor Claims.

Section 4.02.  Claims in Bankruptcy.

In the event of receivership, bankruptcy, reorganization, arrangement, debtor’s
relief, or other insolvency proceedings involving Borrower as debtor, the
Lenders shall have the right to prove their claim in any proceeding, so as to
establish its rights hereunder and receive directly from the receiver, trustee
or other court custodian, dividends and payments which would otherwise be
payable upon Guarantor Claims.  Guarantor hereby assigns such dividends and
payments to the Lenders.  Should the Agent or any Lender receive, for
application upon the Liabilities, any such dividend or payment which is
otherwise payable to Guarantor, and which, as between Borrower and Guarantor,
shall constitute a credit upon the Guarantor Claims, then upon payment in full
of the Liabilities, Guarantor shall become subrogated to the rights of the

E-8


--------------------------------------------------------------------------------




Lenders to the extent that such payments to the Lenders on the Guarantor Claims
have contributed toward the liquidation of the Liabilities, and such subrogation
shall be with respect to that proportion of the Liabilities which would have
been unpaid if the Agent or a Lender had not received dividends or payments upon
the Guarantor Claims.

Section 4.03.  Payments Held in Trust.

In the event that notwithstanding Sections 4.01 and 4.02 above, Guarantor should
receive any funds, payments, claims or distributions which is prohibited by such
Sections, Guarantor agrees to hold in trust for the Lenders an amount equal to
the amount of all funds, payments, claims or distributions so received, and
agrees that it shall have absolutely no dominion over the amount of such funds,
payments, claims or distributions except to pay them promptly to the Agent, and
Guarantor covenants promptly to pay the same to the Agent.

Section 4.04.  Liens Subordinate.

Guarantor agrees that any liens, security interests, judgment liens, charges or
other encumbrances upon Borrower’s assets securing payment of the Guarantor
Claims shall be and remain inferior and subordinate to any liens, security
interests, judgment liens, charges or other encumbrances upon Borrower’s assets
securing payment of the Liabilities, regardless of whether such encumbrances in
favor of Guarantor, the Agent or the Lenders presently exist or are hereafter
created or attach.  Without the prior written consent of the Lenders, Guarantor
shall not (a) exercise or enforce any creditor’s right it may have against the
Borrower, or (b) foreclose, repossess, sequester or otherwise take steps or
institute any action or proceeding (judicial or otherwise, including without
limitation the commencement of or joinder in any liquidation, bankruptcy,
rearrangement, debtor’s relief or insolvency proceeding) to enforce any lien,
mortgages, deeds of trust, security interest, collateral rights, judgments or
other encumbrances on assets of Borrower held by Guarantor.

Section 4.05.  Notation of Records.

All promissory notes, accounts receivable ledgers or other evidence of the
Guarantor Claims accepted by or held by Guarantor shall contain a specific
written notice thereon that the indebtedness evidenced thereby is subordinated
under the terms of this Guaranty.

ARTICLE V
MISCELLANEOUS

Section 5.01.  Successors and Assigns.

This Guaranty is and shall be in every particular available to the successors
and assigns of the Lenders and is and shall always be fully binding upon the
legal representatives, heirs, successors and assigns of Guarantor,
notwithstanding that some or all of the monies, the repayment of which this
Guaranty applies, may be actually advanced after any bankruptcy, receivership,
reorganization, death, disability or other event affecting Guarantor.

E-9


--------------------------------------------------------------------------------




Section 5.02.  Notices.

Any notice or demand to Guarantor under or in connection with this Guaranty may
be given and shall conclusively be deemed and considered to have been given and
received in accordance with Section 12.02 of the Credit Agreement, addressed to
Guarantor at the address on the signature page hereof or at such other address
provided to the Agent in writing.

Section 5.03.  Business and Financial Information.

The Guarantor will promptly furnish to the Agent and the Lenders from time to
time upon request such information regarding the business and affairs and
financial condition of the Guarantor and its subsidiaries as the Agent and the
Lenders may reasonably request.

Section 5.04.  Construction.

This Guaranty is a contract made under and shall be construed in accordance with
and governed by the law of the State of New York.

Section 5.05.  Invalidity.

In the event that any one or more of the provisions contained in this Guaranty
shall, for any reason, be held invalid, illegal or unenforceable in any respect,
such invalidity, illegality or unenforceability shall not affect any other
provision of this Guaranty.

Section 5.06.  Entire Agreement.

THIS WRITTEN GUARANTY EMBODIES THE ENTIRE AGREEMENT AND UNDERSTANDING BETWEEN
THE AGENT, THE LENDERS AND THE GUARANTOR AND SUPERSEDES ALL OTHER AGREEMENTS AND
UNDERSTANDINGS BETWEEN SUCH PARTIES RELATING TO THE SUBJECT MATTER HEREOF AND
THEREOF.  THIS WRITTEN GUARANTY REPRESENTS THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

E-10


--------------------------------------------------------------------------------




WITNESS THE EXECUTION HEREOF, as of the date first above written.

[NAME OF GUARANTOR]

 

 

 

By

 

,

 

 

 

its General Partner

 

 

 

 

 

 

 

 

 

By

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

E-11


--------------------------------------------------------------------------------




[NOTARY IF REQUIRED]

E-12


--------------------------------------------------------------------------------